_ Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 1 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 143 of 286

466. Dr. Fishman said that he did not receive any payments from FSMB or any
royalties from the publisher because he wanted to avoid the perception of a potential conflict of
interest in his authorship of the book or for the ongoing efforts of FSMB. This is because prior to
2011, he had been scrutinized for his involvement with the front groups/manufacturers and
accepting payments.!””

467. The Manufacturing Defendants made additional contributions to the FSMB to
further their misleading advertising. For example, Purdue paid FSMB $822,400.06 over 8
years.'78 Cephalon paid FSMB $180,000 over 3-year period 2007-2008 and 2011.'” Endo paid

FSMB $371,620 over a 5 year period.'®° Mallinckrodt paid FSMB $100,000 in 2011.!8!

4, The Alliance for Patient Access

468. Founded in 2006, the Alliance for Patient Access (“APA”) is a self-described
patient advocacy and health professional organization that styles itself as “a national network of
physicians dedicated to ensuring patient access to approved therapies and appropriate clinical
care.”!®? Jt is run by Woodberry Associates LLC, a lobbying firm that was also established in
2006.'8 As of June 2017, the APA listed 30 “Associate Members and Financial Supporters.”

The list includes J&J, Endo, Mallinckrodt, Purdue and Cephalon.

 

'7 Email from Dr. Scott Fishman to Charles Ornstein, ProPublica (Dec. 15, 2011),
https://assets.documentcloud.org/documents/279033/fishman-responses-to-propublica.pdf.

'8 Letter from Humayun J. Chaudhry, President and CEO, FSMB, to the Hon. Max Baucus and Hon.
Charles Grassley, U.S. Senate (June 8, 2012), https://www.documentcloud.org/documents/3 109089-
FSMB-Response-Letter-to-US-Senate.htm|.

179 Id.

180 Td.

181 Id.

'82 The Alliance for Patient Access, About AfPA, http://allianceforpatientaccess.org/about-
afpa/#membership (last accessed August 1, 2018). References herein to APA include two affiliated
groups: the Global Alliance for Patient Access and the Institute for Patient Access.

'83 Mary Chris Jaklevic, Non-profit Alliance for Patient Access uses journalists and politicians to push
Big Pharma’s agenda, Health News Review (Oct. 2, 2017),

134
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 2 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 144 of 286

469. APA’s board members have also directly received substantial funding from
pharmaceutical companies.'** For instance, board vice president Dr. Srinivas Nalamachu
(“Nalamachu”), who practices in Kansas, received _ than $800,000 from 2013 through 2015
from pharmaceutical companies—nearly all of it from manufacturers of opioids or drugs that
treat opioids’ side effects, including from defendants Endo, Purdue and Cephalon, and nonparty
Insys. Nalamachu’s clinic was raided by FBI agents in connection with an investigation of Insys
and its payment of kickbacks to physicians who prescribed Subsys.'*° Other board members
include Dr. Robert A. Yapundich from North Carolina, who received $215,000 from 2013
through 2015 from pharmaceutical companies, including payments by defendants Cephalon and
Mallinckrodt; Dr. Jack D. Schim from California, who received more than $240,000 between
2013 and 2015 from pharmaceutical companies, including defendants Endo, Mallinckrodt and
Cephalon; Dr. Howard Hoffberg from Maryland, who received $153,000 between 2013 and
2015 from pharmaceutical companies, including defendants Endo, Purdue, Mallinckrodt and
Cephalon and nonparty Insys; and Dr. Robin K. Dore from California, who received $700,000
between 2013 and 2015 from pharmaceutical companies. |

470. Among its activities, APA issued a cwiite paper” titled “Prescription Pain

Medication: Preserving Patient Access While Curbing Abuse.”'*° Among other things, the white

 

https://www.healthnewsreview.org/2017/10/non-profit-alliance-pati¢nt-access-uses-journalists-
politicians-push-bie-pharmas-agenda/ (“Jaklevic, Non-profit Alliance for Patient Access’’).

'8 All information concerning pharmaceutical company payments to doctors in this paragraph is from
ProPublica’s Dollars for Docs database, available at https://projects.propublica.org/docdollars/.

'85 Andy Marso, FBI seizes records of Overland Park pain doctor tied to Insys, KANSAS CITY STAR (July
19. 2017). http:/Avww.kansascity.com/news/business/health-care/article 162569383 html.

186 Institute for Patient Access, Prescription Pain Medication: Preserving Patient Access While Curbing
Abuse, (Oct. 2013), http://lyh2 1 u3cjptv3xjderl dco9mx5s.wpengine.netdna-cdn.com/wp-
content/uploads/2013/01/PT_White-Paper_Finala.pdf.

135°
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 3 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 145 of 286

paper criticizes prescription monitoring programs, purporting to express concern that they are
burdensome, not user friendly, and of questionable efficacy:

Prescription monitoring programs that are difficult to use and
cumbersome can place substantial burdens on physicians and their
staff, ultimately leading many to stop prescribing pain medications
altogether. This forces patients to seek pain relief medications
elsewhere, which may be much less convenient and familiar and
may even be dangerous or illegal.

xR

In some states, physicians who fail to consult prescription
monitoring databases before prescribing pain medications for their
patients are subject to fines; those who repeatedly fail to consult
the databases face loss of their professional licensure. Such
penalties seem excessive and may inadvertently target older
physicians in rural areas who may not be facile with computers and
may not have the requisite office staff. Moreover, threatening and
fining physicians in an attempt to induce compliance with
prescription monitoring programs represents a system based on
punishment as opposed to incentives. . . .

We cannot merely assume that these programs will reduce
prescription pain medication use and abuse.!*?

471. The white paper also purports to express concern about policies that have been
enacted in response to the prevalence of pill mills:

Although well intentioned, many-of the policies designed to
address this problem have made it difficult for legitimate pain
management centers to operate. For instance, in some states, [pain
management centers] must be owned by physicians or professional
corporations, must have a Board certified medical director, may
need to pay for annual inspections, and are subject to increased
record keeping and reporting requirements. . . . [I]t is not even
certain that the regulations are helping prevent abuses.'*®

 

'87 Td. at 4-5 (footnote omitted).
'88 Td. at 5-6.

136
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 4 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 146 of 286

472. In addition, in an echo of earlier industry efforts to push back against what they
termed “opiophobia,” the white paper laments the stigma associated with prescribing and taking
pain medication:

Both pain patients and physicians can face negative perceptions
and outright stigma. When patients with chronic pain can’t get
their prescriptions for pain medication filled at a pharmacy, they
may feel like they are doing something wrong — or even criminal. .
. . Physicians can face similar stigma from peers. Physicians in
non-pain specialty areas often look down on those who specialize
in pain management — a situation fueled by the numerous
regulations and fines that surround prescription pain
medications.'*?

473. In conclusion, the white paper states that “[p]rescription pain medications, and
specifically the opioids, can provide substantial relief for people who are recovering from
surgery, afflicted by chronic painful diseases, or experiencing pain associated with other
conditions that does not adequately respond to over-the-counter drugs.”!°

474. The APA also issues “Patient Access Champion” financial awards to members of
Congress, including 50 such awards in 2015. The awards were funded by a $7.8 million donation
from unnamed donors. While the awards are ostensibly given for protecting patients’ access to
Medicare and are thus touted by their recipients as demonstrating a commitment to protecting the
rights of senior citizens and the middle class, they were generally given to members of Congress
who supported the APA’s agenda.!?!

475. The APA also lobbies Congress directly. In 2015, the APA signed onto a letter

supporting legislation proposed to limit the ability of the DEA to police pill mills by enforcing

 

'89 Td. at 6.
 Td.at7.
'! Jaklevic, Non-profit Alliance for Patient Access, supra n. 183.

137
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 5 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 147 of 286

the “suspicious orders” provision of the CSA.'* The AAPM is also a signatory to this letter. An
internal DOJ memo stated that the proposed bill “‘could actually result in increased diversion,
abuse, and public health and safety consequences’”!”? and, according to DEA chief
administrative law judge John J. Mulrooney, the law would make it “‘all but logically impossible”
to prosecute manufacturers and distributors, like Defendants here, in the courts.'* The law
passed both Houses of Congress and was signed into law in 2016.

5. The U.S. Pain Foundation

476. The U.S. Pain Foundation (““USPF”) was another Front Group with systematic
connections and interpersonal relationships with the Marketing Defendants. The USPF was one
of the largest recipients of contributions from the Marketing Defendants, collecting nearly $3
million in payments between 2012 and 2015 alone.’ The USPF was also a critical component
of the Marketing Defendants’ lobbying efforts to reduce the limits on over-prescription. The U.S.
Pain Foundation advertised its ties to the Marketing Defendants, listing opioid manufacturers
like Pfizer, Teva, Assertio, Endo, Purdue, McNeil (i.e. Janssen), and Mallinckrodt as “Platinum,”

“Gold,” and “Basic” corporate members.'”° Industry Front Groups like the American Academy

 

'? Letter from Alliance for Patient Access, et al., to Congressmen Tom Marino, Marsha Blackburn, Peter
Welch, and Judy Chu (Jan. 26, 2015).

' Bill Whitaker, Ex-DEA Agent: Opioid Crisis Fueled by Drug Industry and Congress, CBS NEWS (last
updated Oct. 17, 2017) https:/Awww.cbsnews.com/news/ex-dea-agent-opioid-crisis-fueled-by-drug-
industry-and-congress/ (hereinafter, “Whitaker, Opioid Crisis Fueled by Drug Industry”).

'% John J. Mulrooney, II & Katherine E. Legel, Current Navigation Points in Drug Diversion Law:
Hidden Rocks in Shallow, Murky, Drug-Infested Waters, 101 Marquette L. Rev. (forthcoming Feb.
2018), https:/Avww.documentcloud.org/documents/4 10812 |1-Marquette-Law-Review-Mulrooney-
Legel.html.

'9 Fueling an Epidemic, at p. 4.

196 Yq. at 12; U.S. Pain Foundation, Transparency, https://uspainfoundation.org/transparency/. (last
accessed on August 1, 2018).

'°° Pharmacological Management of Persistent Pain in Older Persons, 57 J. Am. Geriatrics Soc’y 1331
(2009), https:/Avww.ncbi.nlm.nih.gov/pubmed/19573219 (last accessed on August I, 2018).

 

138
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 6 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 148 of 286

of Pain Management, the American Academy of Pain Medicine, the American Pain Society, and
PhRMA are also members of varying levels in the USPF.

477, More specifically, Purdue paid $359,300 from 2012-2017.'°’ Janssen paid
$41,500 from 2012-2017:'8 and nonparty Insys paid $2,500,000 from 2012-2017 to the
USPF.'”

6. American Geriatrics Society

478. The AGS was another Front Group with systematic connections and interpersonal
slationenipe with the Marketing Defendants. The AGS was a large recipient of contributions
from the Marketing Defendants, including Endo, Purdue and Janssen. AGS contracted with
Purdue, Endo and Janssen to disseminate guidelines regarding the use of opioids for chronic pain
in 2002 (The Management of Persistent Pain in Older Persons, hereinafter “2002 AGS
Guidelines”) and 2009 (Pharmacological Management of Persistent Pain in Older Persons,
. hereinafter “2009 AGS Guidelines”). According to news reports, AGS has received at least
$344,000 in funding from opioid manufacturers since 2009.7°' AGS’s complicity in the common
purpose with the Marketing Defendants is evidenced by the fact that AGS internal discussions in
August 2009 reveal that it did not want to receive up front funding from drug companies, which

would suggest drug company influence, but would instead accept commercial support to

disseminate pro-opioid publications.

 

197 Id.

198 7g

199 Tq

20° Pharmacological Management of Persistent Pain in Older Persons, 57 J. Am. Geriatrics Soc’y 1331
(2009), https://www.ncbi.nlm.nih.gov/pubmed/19573219 (last accessed on August 1, 2018).

201 John Fauber & Ellen Gabler, Narcotic Painkiller Use Booming Among Elderly, MILWAUKEE

J. SENTINEL (May 30, 2012), https://www.medpagetoday.com/geriatrics/painmanagement/32967.

139
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 7 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 149 of 286

479. More specifically, Purdue paid $11,785 from 2012-20177” and provided $40,000
in “corporate roundtable dues” to AGS’s Health in Aging Foundation, a 501(c)(3) organization
affiliated with the group between 2012 and 2015.2"

480. The 2009 AGS Guidelines recommended that “[a]ll patients with moderate to
severe pain . . . should be considered for opioid therapy.” The panel made “strong
recommendations” in this regard despite “low quality of evidence” and concluded that the risk of
addiction is manageable for patients, even with a prior history of drug abuse.*°4 These Guidelines

. further recommended that “the risks [of addiction] are exceedingly low in older patients with no
current or past history of substance abuse.” These recommendations are not supported by any
study or other reliable scientific evidence. Nevertheless, they have been cited over 500 times in
Google Scholar (which allows users to search scholarly publications that would be have been
relied on by researchers and prescribers) since their 2009 publication and as recently as this year.

481. One panel member, Dr. Joel Saper, Clinical Professor of Neurology at Michigan
State University and founder of the Michigan Headache & Neurological Institute, resigned from
the pane! because of his concerns that the Guidelines were influenced by contributions that drug
companies, including Purdue, Endo, Janssen, and Teva, made to the sponsoring organizations

and committee members.

 

2% Fueling an Epidemic Part Two.

23 T etter from Nancy E. Lundebjerg, Chief Executive Office, American Geriatrics Society, to Sen. Claire
~ McCaskill (Oct. 11, 2017).

°* 2009 AGS Guidelines, at 1342.

140
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 8 of 144
Case: 30CH1:19-cv-01879-TLH Document#: 2 Filed: 10/16/2019 Page 150 of 286

482. Dr. Bruce Farrell was an AGS task force chairman for the 2009 Guidelines, but
was also a paid speaker for Endo, and he helped conduct a CME for treating osteoarthritis pain,
which was funded by Purdue.”

483. Representatives of the Marketing Defendants, often at informal meetings at
conferences, suggested activities, lobbying efforts and publications for AGS to pursue. AGS then
submitted grant proposals seeking to fund these activities and publications, knowing that drug
companies would support projects conceived as a result of these communications.

484. Members of AGS Board of Directors were doctors who were on the Marketing
Defendants’ payrolls, either as consultants or as speakers for medical events. As described
below, many of the KOLs also served in leadership positions within the AGS.

te American Chronic Pain Association -

485. The Manufacturer Defendants also made substantial payments to the American
Chronic Pain Association (“ACPA”). Founded in 1980, the ACPA offers support and education
for people suffering with chronic pain.

486. Contributions to the ACPA from the Manufacturing Defendants include $312,470
from Purdue and $50,000 from Janssen from 2012-2017.2° Between 2013 and 2016, 10
members of ACPA’s Advisory Board received more than $140,000 from opioid manufacturers,

including Endo.

C, The Marketing Defendants Deceptively Paid KOLs to Promote Opioid Use

487. To falsely promote their opioids, the Marketing Defendants paid and cultivated a

select circle of doctors who were chosen and sponsored by the Marketing Defendants for their

 

20° John Fauber & Ellen Gabler, Narcotic Painkiller Use Booming Among Elderly, MILWAUKEE J.
SENTINEL (May 30, 2012), https://www.medpagetoday.com/geriatrics/painmanagement/32967.
206 Fueling an Epidemic Part Two.

14]
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 9 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 151 of 286

supportive messages. As set forth below, pro-opioid doctors have been at the hub of the
Marketing Defendants’ well-funded, pervasive marketing scheme since its inception and were
used to create the grave misperception that science and legitimate medical professionals favored
the wider and broader use of opioids. These doctors include Dr. Russell Portenoy, Dr. Lynn
Webster, Dr. Perry Fine and Dr. Scott Fishman.

488. Although these KOLs were funded by the Marketing Defendants, the KOLs were
used extensively to present the appearance that unbiased and reliable medical research
supporting the broad use of opioid therapy for chronic pain had been conducted and was being
reported on by independent medical professionals.

489. As the Marketing Defendants’ false marketing scheme picked up steam, these
pro-opioid KOLs wrote, consulted on, edited, and lent their names to books and articles, and
gave speeches and CMEs supportive of opioid therapy for chronic pain. They served on
committees that developed treatment guidelines that strongly encouraged the use of opioids to
treat chronic pain and they were placed on boards of pro-opioid advocacy groups and
professional societies that developed, selected, and presented CMEs.

490. Through use of their KOLs and strategic placement of these KOLs throughout
-every critical distribution channel of information within the medical community, the Marketing
Defendants were able to exert control of each of these modalities through which doctors receive

~ their information.

491. In return for their pro-opioid advocacy, the Marketing Defendants’ KOLs
received money, prestige, recognition, research funding, and avenues to publish. For example,
Dr. Webster has received funding from Endo, Purdue, and Cephalon. Dr. Fine has received

funding from Janssen, Cephalon, Endo, and Purdue.

142
_ Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 10 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 152 of 286

492. The Marketing Defendants carefully vetted their KOLs to ensure that they were
likely to remain on-message and supportive of the Marketing Defendants’ agenda. The
Marketing Defendants also kept close tabs on the content of the materials published by these
KOLs. And, of course, the Marketing Defendants also kept these KOLs well-funded enabling
them to push the Marketing Defendants’ deceptive message out to the medical community.

493. Once the Marketing Defendants identified and funded KOLs and those KOLs
began to publish “scientific” papers supporting the Marketing Defendants’ false position that
opioids were safe and effective for treatment of chronic pain, the Marketing Defendants poured
sientneati funds and resources into a marketing machine that widely cited and promoted their
KOLs and studies or articles by their KOLs to drive prescriptions of opioids for chronic pain.
The Marketing Defendants cited to, distributed, and marketed these studies and articles by their
KOLs as if they were independent medical literature so that it would be well-received by the
medical community. By contrast, the Marketing Defendants did not support, acknowledge, or
disseminate the truly independent publications of doctors critical of the use of chronic opioid
therapy. |

494. In their promotion of the use of opioids to treat chronic pain, the Marketing
Defendants’ KOLs knew that their statements were false and misleading, or they recklessly
disregarded the truth in doing so, but they continued to publish their misstatements to benefit

themselves and the Marketing Defendants.

1. Dr. Russell Portenoy

495. In 1986, Dr. Russell Portenoy, who later became Chairman of the Department of
Pain Medicine and Palliative Care at Beth Israel Medical Center in New York while at the same

time serving as a top spokesperson for drug companies, published an article reporting that “[f]ew

143
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 11 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 153 of 286

substantial gains in employment or social function could be attributed to the institution of opioid

therapy.”?°7

496. Writing in 1994, Dr. Portenoy described the prevailing attitudes regarding the

dangers of long-term use of opioids:

The traditional approach to chronic non-malignant pain does not accept
the long-term administration of opioid drugs. This perspective has been
justified by the perceived likelihood of tolerance, which would attenuate
any beneficial effects over time, and the potential for side effects,
worsening disability, and addiction. According to conventional thinking,
the initial response to an opioid drug may appear favorable, with partial
analgesia and salutary mood changes, but adverse effects inevitably occur
thereafter. It is assumed that the motivation to improve function will cease
as mental clouding occurs and the belief takes hold that the drug can, by
itself, return the patient to a normal life. Serious management problems
are anticipated, including difficulty in discontinuing a problematic
therapy and the development of drug seeking behavior induced by the
desire to maintain analgesic effects, avoid withdrawal, and perpetuate
reinforcing psychic effects. There is an implicit assumption that little
separates these outcomes from the highly aberrant behaviors associated
with addiction.?%

(emphasis added). According to Dr. Portenoy, the foregoing problems could constitute
“compelling reasons to reject long-term opioid administration as a therapeutic strategy in all but
the most desperate cases of chronic nonmalignant pain.”?

497. Despite having taken this position on long-term opioid treatment, Dr. Portenoy
ended up becoming a spokesperson for Purdue and other Marketing Defendants, promoting the

use of prescription opioids and minimizing their risks. A respected leader in the field of pain

treatment, Dr. Portenoy was highly influential. Dr. Andrew Kolodny, cofounder of Physicians

 

*°7 Russell Portenoy & Kathy Foley, Chronic Use of Opioid Analgesics in Non-Malignant Pain: Report of
38 cases, 25(2) Pain 171 (1986), https:/Avww.ncbi.nlm.nih.gov/pubmed/2873550.

28 Russell Portenoy, Opioid Therapy for Chronic Nonmalignant Pain: Current Status, | Progress in Pain
Res. & Mgmt., 247-287 (H.L. Fields and J.C. Liebeskind eds., 1994) (emphasis added).

mid.

144
_ Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 12 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 154 of 286

for Responsible Opioid Prescribing, described him “lecturing around the country as a religious-
like figure. The megaphone for Portenoy is Purdue, which flies in people to resorts to hear him
speak. It was a compelling message: ‘Docs have been letting patients suffer; nobody really gets
addicted; it’s been studied.’”?!°

498. As one organizer of CME seminars who worked with Portenoy and Purdue
pointed out, “had Portenoy not had Purdue’s money behind him, he would have published some
papers, made some speeches, and his influence would have been minor. With Purdue’s millions
behind him, his message, which dovetailed with their marketing plans, was hugely magnified."

499. Dr. Portenoy was also a critical component of the Marketing Defendants’ control
over their Front Groups. Specifically, Dr. Portenoy sat as a Director on the board of the APF. He
was also the President of the APS.

500. In recent years, some of the Marketing Defendants’ KOLs have conceded that
many of their past claims in support of opioid use lacked evidence or support in the scientific
literature.2!? Dr. Portenoy has now admitted that he minimized the risks of opioids,”'? and that he
“gave innumerable lectures in the late 1980s and ‘90s about addiction that weren’t true.”2!4 He
mused, “Did I teach about pain management, specifically about opioid therapy, in a way that

reflects misinformation? Well, against the standards of 2012, I guess I did. . .”2!°

 

210 Dreamland at 314.
21! Td. at 136.
212 See, e.g., John Fauber, Painkiller boom fueled by networking, Journal Sentinel (Feb. 18, 2012),
http://archive.jsonline.com/watchdog/vatchdogreports/painkiller-boom-fueled-by-networking-dp3p2rn-
139609053.html/ (reporting that a key Endo KOL acknowledged that opioid marketing went too far).
23 Celine Gounder, Who Is Responsible for the Pain-Pill Epidemic?, THE NEW YORKER (Nov. 8, 2013),
https://www.newyorker.com/business/currency/who-is-responsible-for-the-pain-pill-epidemic (hereinafter
“Gounder, Who Is Responsible”).
214 Thomas Catan and Evan Perez, A Pain-Drug Champion Has Second Thoughts, The Wall Street
Journal (Dec. 17, 2012, 11:36am),
https://www.ws}.com/articles/SB1 0001424127887324478304578 | 7334265 7044604.

Id.

145
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 13 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 155 of 286

501. Ina 2011 interview released by Physicians for Responsible Opioid Prescribing,
Portenoy stated that his earlier work purposefully relied on evidence that was not “real” and left

real evidence behind:

I gave so many lectures to primary care audiences in which the Porter and
Jick article was just one piece of data that I would then cite, and I would
cite six, seven, maybe ten different avenues of thought or avenues of
evidence, none of which represented real evidence, and yet what [ was
trying to do was to create a narrative so that the primary care audience
would look at this information in [total] and feel more comfortable about
opioids in a way they hadn’t before. Jn essence this was education to
destigmatize [opioids], and because the primary goal was to destigmatize,
we often left evidence behind.*\°

502. Several years earlier, when interviewed by journalist Barry Meier for his 2003
book, Pain Killer, Dr. Portenoy was more direct: “It was pseudoscience. I guess I’m going to

have always to live with that one.”?!7

2: Dr. Lynn Webster
503. Another KOL, Dr. Lynn Webster, was the co-founder and Chief Medical Director

of the Lifetree Clinical Research & Pain Clinic in Salt Lake City, Utah. Dr. Webster was
President in 2013 and is a current board member of AAPM, a Front Group that ardently supports
chronic opioid therapy. He is a Senior Editor of Pain Medicine, the same journal that published
Endo’s special advertising supplements touting Opana ER. Dr. Webster was the author of
numerous CMEs sponsored by Cephalon, Endo, and Purdue. At the same time, Dr. Webster was

receiving significant funding from Defendants (including nearly $2 million from Cephalon).

 

216 Harrison Jacobs, This one-paragraph letter may have launched the opioid epidemic, BUSINESS
INSIDER (May 26, 2016), http://www.businessinsider.com/porter-and-jick-letter-launched-the-opioid-
epidemic-2016-5; Andrew Kolodny, Opioids for Chronic Pain: Addiction is NOT Rare, YouTube (Oct.
30, 2011),

https://www.youtube.com/watch?v=DgyuB WN9D4wéfeature=youtu.be.

2I7 Pain Killer, supra n. 94, at 277.

146
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 14 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 156 of 286

504. Dr. Webster created and promoted the Opioid Risk Tool, a five question, one-
minute screening tool relying on patient self-reports that purportedly allows doctors to manage
the risk that their patients will become addicted to or abuse opioids. The claimed ability to pre-
sort patients likely to become addicted is an important tool in giving doctors confidence to
prescribe opioids en and for this reason, references to screening appear in various
industry-supported guidelines. Versions of Dr. Webster’s Opioid Risk Tool (“ORT”) appear on,
or are linked to, websites run by Endo, Janssen, and Purdue. In 2011, Dr. Webster presented, via
webinar, a program sponsored by Purdue titled, Managing Patient’s Opioid Use: Balancing the
Need and the Risk. Dr. Webster recommended use of risk screening tools, urine testing, and
patient agreements to prevent “overuse of prescriptions” and “overdose deaths.” This webinar
was available to and was intended to reach doctors at hospitals such as Plaintiffs.

505. Dr. Webster was himself tied to numerous overdose deaths. He and the Lifetree
Clinic were investigated by the DEA for overprescribing opioids after twenty patients died from
overdoses. In keeping with the Marketing Defendants’ promotional messages, Dr. Webster
apparently believed the solution to patients’ tolerance or addictive behaviors was more opioids:
he prescribed staggering quantities of pills.

506. At an AAPM annual meeting held February 22 through 25, 2006, Cephalon
sponsored a presentation by Webster and others titled, “Open-label study of fentanyl effervescent
buccal tablets in patients with chronic pain and breakthrough pain: Interim safety results.” The
presentation’s agenda description states: “Most patients with chronic pain experience episodes of
breakthrough pain, yet no currently available pharmacologic agent is ideal for its treatment.” The
presentation purports to cover a study analyzing the safety of a new form of fentanyl buccal

tablets in the chronic pain setting and promises to show the “[i]nterim results of this study

147
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 15 of 144
Case: 30CH1:19-cv-01879-TLH Document #:2 Filed: 10/16/2019 Page 157 of 286

Suggest that [fentanyl buccal] is safe and well-tolerated in patients with chronic pain and
[breakthrough pain].” This CME effectively amounted to off-label promotion of Cephalon’s
opioids, even though they were approved only for cancer pain.

507. Cephalon sponsored a CME written by Dr. Webster: Optimizing Opioid
Treatment for Breakthrough Pain, offered by Medscape, LLC from September 28, 2007 through
December 15, 2008. The CME taught that non-opioid analgesics and combination opioids
containing non-opioids such as aspirin and acetaminophen are less effective at treating

breakthrough pain because of dose limitations on the non-opioid component.

3 Dr. Perry Fine

508. Dr. Perry Fine’s ties to the Marketing Defendants have been well documented. He
has authored articles and testified in court cases and before state and federal committees, and he,
too, has argued against legislation restricting high-dose opioid prescription for non-cancer
patients. He has served on Purdue’s advisory board, provided medical legal consulting for
Janssen, and participated in CME activities for Endo, along with serving in these capacities for
several other drug companies. He co-chaired the APS-AAPM Opioid Guideline Panel, served as

_ treasurer of the AAPM from 2007 to 2010 and as president of that group from 2011 to 2013, and
was also on the board of directors of APF.7'®

509. Multiple videos feature Dr. Fine delivering educational talks about prescription
opioids. He even testified at trial that the 1,500 pills a month prescribed to celebrity Anna Nicole

Smith before her death for pain did not make her an addict.

 

218 Scott M. Fishman, MD, Jncomplete Financial Disclosures in a Letter on Reducing Opioid Abuse and
Diversion, 306 (13) JAMA 1445 (Sept. 20, 2011), hitps://jamanetwork.com/journals/jama/article-
abstract/1 104464 ?redirect=true.

148
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 16 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 158 of 286

510. Dr. Fine has also acknowledged having failed to disclose numerous conflicts of
interest. For example, Dr. Fine failed to fully disclose payments received as required by his
employer, the University of Utah—telling the university that he had received under $5,000 in
2010 from Johnson & Johnson for providing “educational” services, but Johnson & Johnson’s
website states that the company paid him $32,017 that year for consulting, promotional talks,
meals and travel.?!”

511. Dr. Fine and Dr. Portenoy co-wrote A Clinical Guide to Opioid Analgesia, in
which they downplayed the risks of opioid treatment, such as respiratory depression and
addiction:

At clinically appropriate doses . . . respiratory rate typically does not

decline. Tolerance to the respiratory effects usually develops quickly, and

doses can be steadily increased without risk.

Overall, the literature provides evidence that the outcomes of drug abuse

and addiction are rare among patients who receive opioids for a short

period (i.e., for acute pain) and among those with no history of abuse who

receive long-term therapy for medical indications,””°

512. In November 2010, Dr. Fine and others published an article presenting the results
of another Cephalon-sponsored study titled “Long-Term Safety and Tolerability of Fentanyl
Buccal Tablet for the Treatment of Breakthrough Pain in Opioid-Tolerant Patients with Chronic

Pain: An 18-Month Study.”?! In that article, Dr. Fine explained that the 18-month “open-label”

study “assessed the safety and tolerability of FBT [Fentora] for the [long-term] treatment of BTP

 

*19 Tracy Weber & Charles Ornstein, Two Leaders in Pain Treatment Have Long Ties to Drug Industry,
ProPublica (Dec. 23, 2011, 2:14 PM), https://www.propublica.org/article/two-leaders-in-pain-treatment-
have-long-ties-to-drug-industry.

20 Perry G. Fine, MD and Russell K. Portenoy, MD, A Clinical Guide to Opioid Analgesia 20 and 34,
McGraw-Hill Companies (2004),

http://Awww.thblack.com/links/RSD/OpioidHandbook.pdf.

21 Derry G. Fine, et al., Long-Term Safety and Tolerability of Fentanyl Buccal Tablet for the Treatment of
Breakthrough Pain in Opioid-Tolerant Patients with Chronic Pain: An 18-Month Study, 40(5) J. Pain &
Symptom Management 747-60 (Nov. 2010).

149
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 17 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 159 of 286

in a large cohort . . . of opioid-tolerant patients receiving around-the-clock . . . opioids for non-
cancer pain.””* The article acknowledged that: (a) “[t]here has been a steady increase in the use
‘of opioids for the management of chronic non-cancer pain over the past two decades”; (b) the
“widespread acceptance” had led to the publishing of practice guidelines “to provide evidence-
and consensus-based recommendations for the optimal use of opioids in the management of
chronic pain”; and (c) those guidelines lacked “data assessing the long-term benefits and harms
of opioid therapy for chronic pain.”?”
| 513. The article concluded: “[T]he safety and tolerability profile of FBT in this study
"was generally typical of a potent opioid. The [adverse events] observed were, in most cases,
predictable, manageable, and tolerable.” They also conclude that the number of abuse-related
events was “small.”?4
514. Multiple videos feature Dr. Fine delivering educational talks about the drugs. In
one video from 2011 titled “Optimizing Opioid Therapy,” he sets forth a “Guideline for Chronic
Opioid Therapy” discussing “opioid rotation” (switching from one opioid to another) not only
for cancer patients, but also for non-cancer patients, and suggests it may take four or five
switches over a person’s “lifetime” to manage pain.2*° He states the “goal is to improve
effectiveness which is different from efficacy and safety.” Rather, for chronic pain patients,
enreaunieness “is a balance of therapeutic good and adverse events over the course of years.”*”®

The entire program assumes that opioids are an appropriate treatment over a “protracted period

of time” and even over a patient’s entire “lifetime.” He even suggests that opioids can be used to

 

222 Id
223 Id.
224 Id.
25 Perry A. Fine, M.D., Safe and Effective Opioid Rotation, YouTube (Nov. 8, 2012),
https://www.youtube.com/watch?v= _G3II9yqeX1
226
Id.

150
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 18 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 160 of 286

treat sleep apnea. He further states that the associated risks of addiction and abuse can be
managed by doctors and evaluated with “tools,” but leaves that for “a whole other lecture.”??7
4, Dr. Scott Fishman
515. Dr. Scott Fishman is a physician whose ties to the opioid drug industry are legion.
He has served as an APF board member and as president of the AAPM, and has participated
yearly in numerous CME activities for which he received Srvosrives rate honoraria.” As discussed
below, he has authored publications, including the seminal guides on opioid prescribing, which
-were funded by the Marketing Defendants. He has also worked to oppose legislation requiring
doctors and others to consult pain specialists before prescribing high doses of opioids to non-
cancer patients. He has himself acknowledged his failure to disclose all potential conflicts of
interest in a letter in the Journal of the American Medical Association titled “Incomplete
Financial Disclosures in a Letter on Reducing Opioid Abuse and Diversion.”
516. Dr. Fishman authored a physician’s guide on the use of opioids to treat chronic
’ pain titled “Responsible Opioid Prescribing,” in 2007 which promoted the notion that long-term
opioid treatment was a viable and safe option for treating chronic pain.
517. In 2012, Dr. Fishman updated the guide and continued emphasizing the

39 66.

“catastrophic” “under-treatment” of pain and the “crisis” such under-treatment created:
Given the magnitude of the problems related to opioid analgesics, it can be
tempting to resort to draconian solutions: clinicians may simply stop
prescribing opioids, or legislation intended to improve pharmacovigilance

may inadvertently curtail patient access to care. As we work to reduce

 

227 Id.

28 Scott M. Fishman, Incomplete Financial Disclosures in a Letter on Reducing Opioid Abuse and
Diversion, 306(13) JAMA 1445 (2011); Tracy Weber & Charles Ornstein, Two Leaders in Pain
Treatment Have Long Ties to Drug Industry, ProPublica (Dec. 23, 2011),
https://www.propublica.org/article/two-leaders-in-pain-treatment-have-long-ties-to-drug-industry
(hereinafter “Weber, Two Leaders in Pain’).

151
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 19 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 161 of 286

diversion and misuse of prescription opioids, it’s critical to remember that
the problem of unrelieved pain remains as urgent as ever.??°

518. The updated guide still assures that “[o]pioid therapy to relieve pain and improve
function is legitimate medical practice for acute and chronic pain of both cancer and non-cancer
origins.”?3°

519. In another guide by Dr. Fishman, he continues to downplay the risk of addiction:
“T believe clinicians must be very careful with the label ‘addict.’ I draw a distinction between a
‘chemical coper’ and an addict.””?! The guide also continues to present symptoms of addiction as

symptoms of “pseudoaddiction.”

D. The Marketing Defendants Also Spread Their Misleading Messages to Reputable
Organizations

520. The Manufacturing Defendants also manipulated reputable organizations like the
Joint Commission on Accreditation of Healthcare Organizations (the “Joint Commission”) in
order to further advance their unlawful marketing of opioids. The Joint Commission certifies
over 21,000 health care organizations and is the nation’s oldest and largest standards-setting and
accrediting body in health care.?3?
521. In 2000, Purdue sponsored a book through the Joint Commission which claimed

“there is no evidence that addiction is a significant issue when persons are given opioids for pain

control.””3 It also called doctors’ concerns about addiction side effects “inaccurate and

 

229 Scott M. Fishman, Responsible Opioid Prescribing: A Guide for Michigan Clinicians, 10-11
(Waterford Life Sciences 2012), :

230 Tq

73! Scott M. Fishman; Listening to Pain: A Physician's Guide to Improving Pain Management Through
Better Communication 45 (Oxford University Press 2012).

282 Joint Commission, FAQ Page, available at
https://www.jointcommission.org/about/jointcommissionfaqs.aspx?Categoryld=10#2274 (last accessed
August |, 2018).

233 Sonia Moghe, Opioid history: From ‘wonder drug’ to abuse epidemic, CNN (Oct. 13, 2016),
https://www.cnn.com/2016/05/12/health/opioid-addiction-history/.

 

152
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 20 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 162 of 286

exaggerated.”4 Dr. David W. Baker, the Joint Commission’s executive vice president for health
care quality evaluation, has acknowledged that “The Joint Commission was one of the dozens of
individual authors and organizations that developed educational materials for pain management
that propagated this erroneous information.”*?°

522. In 2001, due to the influence of the Marketing Defendants, the Joint Commission,
along with the National Pharmaceutical Council (founded in 1953 and supported by the nation’s
major research-based biopharmaceutical companies?*®) “introduced standards for [hospitals] to
improve their care for patients with pain.” The new standards for hospitals put patient pain front
and center as the “fifth vital sign.” This monograph, entitled Pain: Current understanding of
Assessment, Management and Treatments required assessment of pain in all patients.

523. The Joint Commission’s first pain management standards placed responsibility for
pain control on health care organizations (hospitals); and, emphasized the need for hospitals to
do systematic assessments and use quantitative measures of pain which was consistent with the
position of the Front Group APS.

524. As a result of the Marketing Defendants’ efforts to manipulate the standard of
care, many hospitals, including Plaintiffs, risked loss of their Joint Commission accreditation if
they did not incorporate the “fifth vital sign” standard and put pain at the forefront of their
treatment. For example, the emergency department at Oconomowoc Memorial Hospital in
‘Wisconsin achieved 10 consecutive years of patient satisfaction in the 99th percentile, a feat no
other emergency hospital in the United States has been able to accomplish.?7?7 However, during

its routine Joint Commission survey, The Joint Commission found that the hospital was not

 

234 Tf
235 I

5° Currently funded by Johnson & Johnson, Purdue and Teva, among others.
37 Westlake testimony, at 6.

153
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 21 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 163 of 286

adequately documenting follow up questions after prescribing pain medications to patients.77* As
a result, the hospital was given only one quarter to bring their compliance up to 90%.7*? They
could not, and as a result their Joint Commission accreditation was at risk for the entire
hospital.“ Loss of accreditation by The Joint Commission can result in the loss of a huge
amount of hospital resources to become reaccredited, despite having a patient satisfaction rating
of 99% for the same period.”*!

525. Since 2001, The Joint Commission standards relating to pain assessment and
management have been revised to lessen emphasis on pain. However, the damage caused by the
Marketing Defendants’ marketing campaigns could not be undone. Dr. Baker explains that “the
concept that iatrogenic addiction was rare and that long acting opioids were less addictive had
been greatly reinforced and widely repeated, and studies refuting these claims were not published
until several years later.”

E. The Marketing Defendants Disseminated Their Misrepresentations Through CME
Programs

526. Now that the Marketing Defendants had both a group of physician promoters and
had built a false body. of “literature,” Defendants needed to make sure their false marketing
message was widely distributed.

527. One way the Marketing Defendants aggressively distributed their false message
was through countless CME programs.

528. Doctors are required to attend a certain number and, often, type of CME programs

each year as a condition of their licensure. These programs are generally delivered in person,

 

238 Ta.
33? Id.
240 Id.
241 Id.

154
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 22 of 144
Case: 30CH1:19-cv-01879-TLH Document#: 2 Filed: 10/16/2019 Page 164 of 286

often in connection with professional organizations’ conferences, online, or through written
publications. Doctors rely on CMEs not only to satisfy licensing requirements, but also to get
information on new developments in medicine or to deepen their knowledge in specific areas of
practice. Because CMEs typically are taught by KOLs who are highly respected in their fields,
and ane thought to reflect these physicians’ medical expertise, they can be especially influential
with doctors.

529. The countless doctors and other health care professionals who participate in
accredited CMEs constitute an enormously important audience for opioid reeducation. As one
target, Defendants aimed to eh general practitioners, whose broad area of practice and lack of
expertise and specialized training in pain management made them particularly dependent upon
CMEs and, as a result, especially susceptible to the Marketing Defendants’ deceptions.

530. The Marketing Defendants sponsored CMEs that were delivered thousands of
times, promoting chronic opioid therapy and supporting and disseminating the deceptive and
biased messages described in this Complaint. These CMEs, while often generically titled to
relate to the treatment of chronic pain, focused on opioids to the exclusion of alternative
treatments, inflated the benefits of opioids, and frequently omitted or downplayed their risks and
adverse effects. |

531. Cephalon sponsored numerous CME programs, which were made widely
available through organizations like Medscape, LLC (“Medscape”) and which disseminated false
and misleading information to physicians across the country.

532. Another Cephalon-sponsored CME presentation titled Breakthrough Pain:
Treatment Rationale with Opioids was available on Medscape starting September 16, 2003 and

was given by a self-professed pain management doctor who. “previously operated back, complex

155
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 23 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 165 of 286

pain syndromes, the neuropathies, and interstitial cystitis.” He describes the pain process as a
non-time-dependent continuum that requires a balanced analgesia approach using “targeted

. pharmaco therapeutics to affect multiple points in the pain-signaling pathway.”4* The doctor
lists fentanyl] as one of the most effective opioids available for treating breakthrough. pain,
describing its use as an expected and normal part of the pain management process.”4? Nowhere in
the CME is cancer or cancer-related pain even mentioned, despite FDA restrictions that fentanyl
use be limited to cancer-related pain.

533. Teva paid to have a CME it sponsored, Opioid-Based Management of Persistent
and Breakthrough Pain, published in a supplement of Pain Medicine News in 2009. The CME
instructed doctors that “clinically, broad classification of pain syndromes as either cancer- or

' mon-cancer-related has limited utility” and recommended Actiq and Fentora for patients with
chronic pain. The CME is still available online.

534. Responsible Opioid Prescribing was sponsored by Purdue, Endo and Teva. The
FSMB website described it as the “leading continuing medical education (CME) activity for
prescribers of opioid medications.” Endo sales representatives distributed copies of Responsible
Opioid Prescribing with a special introductory letter from Dr. Fishman.

535. In- all, more than 163,000 copies of Responsible Opioid Prescribing were
distributed nationally.

536. The American Medical Association (“AMA”) resouuice’ the impropriety that
pharmaceutical company-funded CMEs create, stating that support from drug companies with a

financial interest in the content being promoted “creates conditions in which external interests

 

* Daniel S. Bennett, Breakthrough Pain: Treatment Rationale With Opioids, Medscape,
http://www.medscape.org/viewarticle/461612 (last accessed August |, 2018).
243 Td.

156
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 24 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 166 of 286

could influence the availability and/or content” of the programs and urged that “[w]hen possible,
CMEJs] should be provided without such support or the participation of individuals who have
financial interests in the education subject matter.”

537. Physicians attended or reviewed CMEs sponsored by the Marketing Defendants
during the relevant time period and were misled by them.

538. By sponsoring CME programs put on by Front Groups like APF, AAPM, and
others, the Marketing Defendants expected and understood that instructors would deliver
messages favorable to them, as these organizations were dependent on the Marketing Defendants
for other projects. The sponsoring organizations honored this principle by hiring pro-opioid
KOLs to give talks that supported chronic opioid therapy. Marketing Defendant-driven content
in these CMEs had a direct and immediate effect on prescribers’ views on opioids. Producers of
CMEs and the Marketing Defendants both measure the effects of CMEs on prescribers’ views on
opioids and their absorption of specific messages, confirming the strategic marketing purpose in

supporting them.

F. The Marketing Defendants Used “Branded” Advertising to Promote Their Products
to Doctors and Consumers

 

539. The Marketing Defendants engaged in widespread advertising campaigns touting
the benefits of their branded drugs. The Marketing Defendants published print advertisements in
a broad array of medical journals, ranging from those aimed at specialists, such as the Journal of
Pain and Clinical Journal of Pain, to journals with wider medical audiences, such as the Journal
of the American Medical Association. The Marketing Defendants collectively spent more than

$14 million on medical journal advertising of opioids in 2011, nearly triple what they spent in

 

244 Opinion 9.0115, Financial Relationships with Industry in CME, Am. Med. Ass’n (Nov. 2011).

157
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 25 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 167 of 286

2001. The 2011 total includes $8.3 million by Purdue, $4.9 million by Janssen, and $1.1 million
by Endo.

540. The Marketing Defendants also targeted consumers in their advertising. They
knew that physicians are more likely to prescribe a drug if a patient specifically requests it.”4°
They also knew that this willingness to acquiesce to such patient requests holds true even for
opioids and for conditions for which they are not approved.”“° Endo’s research, for example,
also found that such communications resulted in greater patient “brand loyalty,” with longer
durations of Opana ER therapy and fewer discontinuations. The Marketing Defendants thus
increasingly took their opioid sales campaigns directly to consumers, including through patient-
focused “education and support” materials in the form of pamphlets, videos, or other
publications that patients could view in their physician’s office.

G. The Marketing Defendants Used “Unbranded” Advertising to Promote Opioid Use
for Chronic Pain Without FDA Review

541, The Marketing Defendants also apnressively promoted opioids through
“unbranded advertising” to generally tout the benefits of opioids without specifically naming a
particular brand-name opioid drug. Instead, unbranded advertising is usually framed as “disease
awareness’—encouraging consumers to “talk to your doctor” about a certain health condition
without promoting a specific product and, therefore, without providing balanced disclosures
about the product’s limits and risks. In contrast, a pharmaceutical company’s “branded”
advertisement that identifies a specific medication and its indication (i.e., the condition which the

drug is approved to treat) must also include possible side effects and contraindications—what the

 

45 Tn one study, for example, nearly 20% of sciatica patients requesting oxycodone received a
prescription for it, compared with 1% of those making no specific request. J.B. McKinlay et al., Effects of
Patient Medication Requests on Physician Prescribing Behavior, 52(2) Med. Care 294 (2014).
246

Id.

158
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 26 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 168 of 286

FDA Guidance on pharmaceutical advertising refers to as “fair balance.” Branded advertising is
also subject to FDA review for consistency with the drug’s FDA-approved label. Through
unbranded materials, the Marketing Defendants expanded the overall acceptance of and demand
for chronic opioid therapy without the restrictions imposed by. regulations on branded
advertising.

542. Many of the Marketing Defendants utilized unbranded websites to promote opioid
use without promoting a specific branded drug, such as Purdue’s pain-management website,
www. inthefaceofpain.com. The website contained testimonials from several dozen “advocates,”
including health care providers, urging more pain treatment. The website presented the advocates
as neutral and unbiased, but an investigation by the New York Attorney General later revealed
‘that Purdue paid the advocates hundreds of thousands of dollars.

H. The Marketing Defendants Funded, Edited and Distributed Publications That
Supported Their Misrepresentations

 

543. The Marketing Defendants created a body of false, misleading, and unsupported
medical and popular literature about opioids that (a) understated the risks and overstated the
benefits of long-term use; (b) appeared to be the result of independent, objective research; and
(c) was calculated to shape the perceptions of prescribers, patients, and payors. This literature
served marketing goals, rather than scientific standards, and was intended to persuade doctors
and consumers that the benefits of long-term opioid use outweighed the risks.

544. To accomplish their goal, the Marketing Defendants—sometimes through third-
party consultants and/or Front Groups—commissioned, edited, and arranged for the placement of
favorable articles in academic journals.

545. The Marketing Defendants’ plans for these materials did not originate in the

departments with the organizations that were responsible for research, development, or any other

159
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 27 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 169 of 286

area that would have specialized knowledge about the drugs and their effects on patients; rather,
they originated in the Marketing Defendants’ marketing departments.

546. The Marketing Defendants. made sure that favorable articles were disseminated
and cited widely in the medical literature, even when the Marketing Defendants knew that the
articles distorted the significance or meaning of the underlying study, as with the Porter & Jick
letter. The Marketing Defendants also frequently relied on unpublished data or posters, neither of
which are subject to peer review, but were srevertad as valid scientific evidence.

547. The Marketing Defendants published or commissioned deceptive review articles,
letters to the editor, commentaries, case-study reports, and newsletters aimed at discrediting or
suppressing negative information that contradicted their claims or raised concerns about chronic
opioid therapy.

548. For example, in 2007, Cephalon sponsored the publication of an article titled
“Impact of Breakthrough Pain on Quality of Life in Patients with Chronic, Non-cancer Pain:
Patient Perceptions and Effect of Treatment with Oral Transmucosal Fentanyl Citrate,”?47
published in the nationally circulated Journal of Pain Medicine, to support its effort to expand the
use of its branded fentanyl products. The article’s authors (including Dr. Webster, discussed
above) stated that the “OTFC [fentanyl] has — shown to relieve BTP [breakthrough pain]
more rapidly than conventional oral, normal-release, or ‘short acting’ opioids” and that “[t]he

‘ purpose of [the] study was to provide a qualitative evaluation of the effect of BTP on the [quality

of life] of non-cancer pain patients.” The number-one-diagnosed cause of chronic pain in the

 

47 Donald R. Taylor, et al., Impact of Breakthrough Pain on Quality of Life in Patients With Chronic,
_ Non-cancer Pain; Patient Perceptions and Effect of Treatment With Oral Transmucosal Fentanyl Citrate
(OTFC, ACTIQ), 8(3) Pain Med. 281-88 (Mar. 2007).

160
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 28 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 170 of 286

patients studied was back pain (44%), followed by musculoskeletal pain (12%) and head pain
(7%). The article cites Portenoy and recommends fentanyl for non-cancer BTP patients:

349. In summary, BTP appears to be a clinically important condition in patients with
chronic non-cancer pain and is associated with an adverse impact on QoL. This qualitative study
on the negative impact of BTP and the potential benefits of BTP-specific therapy suggests
248

several domains that may be helpful in developing BTP-specific, QoL assessment tools.

L The Marketing Defendants Used Speakers’ Bureaus and Programs to Spread Their
Deceptive Messages.

 

550. In addition to making sales calls, the Marketing Defendants’ detailers also
identified doctors to serve, for payment, on their speakers’ bureaus and to attend programs with
speakers with meals paid for by the Marketing Defendants. These speaker programs and
associated speaker trainings served three purposes: they provided |) an incentive to doctors to
prescribe, or increase their prescriptions of, a particular drug; 2) an opportunity for doctors to be

‘selected to attend a forum at which the drug companies could further mnarked to the speaker
himself or herself; and 3) an opportunity for the doctors to market to their peers. The Marketing
Defendants graded their speakers, and future opportunities were based on speaking performance,
post-program sales, and product usage. Purdue, Janssen, Endo, Cephalon, and Mallinckrodt each
made thousands of payments to physicians nationwide, for activities including participating on

speakers’ bureaus, providing consulting services, and other services.

 

248 Id.

161
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 29 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 171 of 286

IV. The Marketing Defendants’ Goal Was for More Patients to Take More
Opioids at Higher Doses for Longer Periods of Time

A. Increasing the Patient Population

1. The Marketing Defendants Focused on Vulnerable Populations

551. The Marketing Defendants specifically targeted their marketing at two
particularly vulnerable populations—the elderly and veterans — who tend to suffer from chronic
pain.

552. Internal Purdue documents demonstrate that the Purdue Individual Defendants
focused on elderly patients because they are frequent pain sufferers, and, of equal importance,
are likely to be covered by Medicare. Purdue internal documents reflected that if it targeted
“Patients over the age of 65 ... more Medicare Part D coverage is achieved.”

553. Elderly patients frequently suffer from osteoarthritis, but opioids are not approved
to treat the condition. Purdue conducted a single study on osteoarthritis for its Butrans opioid,
and it failed. Purdue admitted in internal documents that its opioids “are not indicated for a
specific disease” and “it is very important that you never suggest to your HCP [health care
professional] that OxyContin is indicated for the treatment of a specific disease state such as
Rheumatoid Adthicitis or Osteoarthritis.” Nevertheless, to meet its business goals, Purdue trained
its representatives to mislead doctors by promoting opioids for osteoarthritis without disclosing
Purdue’s failed trial. Purdue even measured how often it targeted osteoarthritis patients. A
Purdue marketing presentation concluded that its sales reps were “identifying. appropriate
patients” because osteoarthritis was specifically mentioned during 35% of sales visits. Purdue
also directed sales reps to use marketing materials that highlight patients with osteoarthritis, even
though Purdue drugs were never indicated for that disease and Purdue’s Butrans trial had failed.

At one point, the Purdue Individual Defendants wanted to know if sales reps could sell more by

162
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 30 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 172 of 286

remaining silent about the failed trial: “What can be said in response to a prescriber who asks
directly or indirectly, ‘can this product be prescribed for my patient with OA?’ In responding are
we required to specifically mention the failed trials in OA?”

554. The Marketing Defendants targeted these vulnerable patients even though the |
risks of long-term opioid use were significantly greater for them. For example, a 2016 CDC
Guideline observes that existing evidence confirms that elderly patients taking opioids suffer
from elevated fall and fracture risks, reduced renal function and medication clearance, and a
smaller window between safe and unsafe dosages.” Elderly patients taking opioids have also
been found to have a greater risk for hospitalizations and increased vulnerability to adverse drug
effects and interactions, such as respiratory depression. The 2016 CDC Guideline concludes that
there must be “additional caution and increased monitoring” to minimize the risks of opioid use

in elderly patients.?°°

2. The Marketing Defendants Focused on Having Opioids Perceived as a
“First Line” of Medication for “Opioid-Naive” Patients, Rather Than

as a Last Resort for Cancer Patients and the Terminally Ill

555. From the very beginning, Purdue and Abbott intended to position OxyContin as
useful for more than just cancer pain. Internal documents from the 1995 “OxyContin Launch”
indicate that they also intended it for a “secondary market . . . for non-malignant pain
(musculoskeletal, injury and trauma)” and that it must be “reinforced that we do not want to
niche OxyContin just for cancer pain.”

556. In 1996, Purdue envisioned OxyContin being prescribed for a long laundry list of
conditions, and literally generated a “wish list” of clinical studies to support its prescription in a

variety of contexts, including: (1) postoperative pain, with specific objectives of supporting the

 

249 Dowell, CDC Guideline, supra n. 23.
2) Jd at 27:

163
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 31 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 173 of 286

“Abbott agreement” to market to hospitals, removing “the prohibition of giving the product
during the 12-24 hour immediate postop period,” and removing “the qualification limiting the
indication to pain for more than a few days;” (2) “nonmalignant pain” (including low back pain,
osteoarthritis); and (3) HIV/AIDS treatment.

557. Purdue, particularly after its overall OxyContin sales began to slow after 2010,
instructed its sales representatives to focus on expanding the patient base, by promoting its drugs
specifically for patients who had not previously taken opioids, who it described as “opioid-
naive” or simply “naive” patients:

e “Your opportunity here is with the naive community, let’s use the naive trial to -
make your case.”

e “You created an epiphany with the doctor today (potentially) by reviewing the
opiate naive patient profile. What made him more pat to write for this patient,
being an amiable doctor, is the fact that he would not have to talk patients out of
their short acting [opioids].”

e “This was an example of what a good call looks like ... [Dr.] was particularly
interested in the RM case study of Marjorie, which generated a robust discussion
of opioid naive patients ...”

558. Purdue also promoted its drugs for “opioid-naive” patients using the deceptive
term “first line opioid.” “First line” is a medical term for the preferred first step in treating a
patient. Opioids are not an appropriate first line therapy. Nevertheless, Purdue’s internal
documents and testimony from sales representatives shows that Purdue repeatedly promoted
OxyContin as “first line” — “the first thing they would take to treat pain.”

559. A particularly insidious aspect of Purdue’s focus on “naive” patients, and on
keeping patients on opioids longer, was its savings card program. The cards provided a discount

on a patient’s first five prescriptions. In 2012, Purdue’s internal 10-year plan highlighted its

discovery that opioid savings cards kept patients on opioids longer: “more patients remain on

164
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 32 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 174 of 286

- OxyContin after 90 days.” The savings card program was incredibly lucrative -- the return on
_investment for Purdue was 4.28, so that every $1,000,000 Purdue gave away in savings came
back to Purdue as $4,280,000 in revenue because patients stayed on danmenitis opioids longer.
Discounts could have cut Purdue’s revenue if patients took opioids for a short time. But Purdue’s
internal 10-year plan highlighted its discovery that opioid savings cards kept patients on opioids
longer: “more patients remain on OxyContin after 90 days.”

560. Purdue sales representatives, including the Purdue Sales Representatives Grace
and Gatling, did not disclose to doctors that “opioid naive” patients faced greater risks of
overdose and death. Purdue focused on less sophisticated prescribers, such as its “core” prolific
prescribers, and certain nurses and PAs who might be more vulnerable to persuasion by its sales
representatives.

B. Increasing Dosages and Increasing Them Quickly to Keep Patients on Longer

561. In order to promote long-term sales, the Marketing Defendants promoted the
prescription of higher dosages of opioids. There were several dimensions to this. First, the
Marketing Defendants charged more for the higher dosages. More importantly, patients who took
higher dosages would stay on opioids longer.

562. At Purdue, staff, from sales representatives to senior management including the
Purdue Individual Defendants, regularly and candidly discussed internally the imperative of
increasing prescribed dosages. Accordingly, Purdue’s second most important sales tactic (after
frequent sales representative ails, the most important strategy employed by Purdue) was to
cause prescribers to prescribe higher doses. This was manifested in Purdue’s Individualize the

_Dose campaign, and was communicated to prescribers in sales representatives’ visits. Sales
representatives were relentlessly pressured to increase the average doses prescribed by the

prescribers in their territories. An aspect of this strategy was to encourage faster upward fitration,

165
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 33 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 175 of 286

that is moving quickly from smaller to larger doses. The lowest dosage of Purdue’s Butrans
product, for example, was described to prescribers as an “introductory” dose that would
presumptively be increased for most if not all patients.

563. Purdue secretly determined that pushing patients to higher doses would keep them
on opioids longer. Purdue developed tactics specifically to keep patients hooked on opioids.
longer, which it called by the euphemism: “Jmproving the Length of Therapy” — sometimes
abbreviated as “LOT” or “LoT.” Purdue taught its employees that there is “a direct relationship”
between getting patients on higher doses and keeping them on Purdue’s opioids longer.

564. The Marketing Defendants’ focus on increasing dosages, and increasing the
duration of opioid usage, had devastating consequences for patients. Patients exposed to higher
dosages, and for longer periods of time, are many times more likely to become addicted, and to
overdose.

Vv. The Marketing Defendants’ Scheme Succeeded, Creating a Public Health
Epidemic

A. The Marketing Defendants’ Dramatically Expanded Opioid Prescribing and Use

565. The Marketing Defendants necessarily expected a return on the enormous

jfivestment they made in their deceptive marketing scheme, and they worked to measure and

expand their success. Their own documents show that they knew they were influencing

prescribers and increasing prescriptions. Studies also show that in doing so, they fueled an
epidemic of addiction and abuse. |

| 566. Cephalon also recognized the return of its efforts to market Actiq and Fentora off-

label for chronic pain. In 2000, Actiq generated $15 million in sales. By 2002, Actiq sales had

increased by 92%, which Cephalon attributed to “a dedicated sales force for ACTIQ” and

“ongoing changes to [its] marketing approach including hiring additional sales representatives

166
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 34 of 144
Case: 30CH1:19-cv-01879-TLH Document#: 2 Filed: 10/16/2019 Page 176 of 286

and targeting our marketing efforts to pain specialists.”*°' Actiq became Cephalon’s second best-

/ selling drug. By the end of 2006, Actiq’s sales had exceeded $500 million.**? Only 1% of the
187,076 prescriptions for Actiq filled at retail pharmacies during the first six months of 2006
were prescribed by oncologists. One measure suggested that “more than 80 percent of patients
who use[d] the drug don’t have cancer.”??

567. Each of the Marketing Defendants tracked the impact of their marketing efforts to
measure their impact in changing doctors’ perceptions and prescribing of their drugs. They
purchased prescribing and survey data that allowed them to closely monitor these trends, and
they did actively monitor them. For instance, they monitored doctors’ prescribing before and
after detailing visits, and at various levels of detailing intensity, and before and after speaker
programs. Defendants continued and, in many cases, expanded and refined their aggressive and
deceptive marketing for one reason: it worked. As described in this Complaint, both in specific
instances (e.g., the low abuse potential of various Defendants’ opioids), and more generally,
Defendants’ marketing changed prescribers’ willingness to prescribe opioids, led them to
prescribe more of their opioids, and persuaded them not to stop prescribing opioids or to switch
to “safer” opioids, such as ADF.

568. This success would have come as no surprise. Drug company marketing

materially impacts doctors’ prescribing behavior.*** The effects of sales calls on prescribers’

 

>! Cephalon, Inc. Annual Report (Form 10-K) at 28 (Mar. 31, 2003),
https://www.sec.gov/Archives/edgar/data/873364/000 1 0474690301 1137/a2105971z10-k.htm.
252 Carreyrou, Narcotic Lollipop. .

2537]

4 See, e.g., P. Manchanda & P. Chintagunta, Responsiveness of Physician Prescription Behavior to
Salesforce Effort: An Individual Level Analysis, \5 (2-3) Mktg. Letters 129 (2004) (detailing has a
positive impact on prescriptions written); I. Larkin, Restrictions on Pharmaceutical Detailing Reduced
Off-Label Prescribing of Antidepressants and Antipsychotics in Children, 33(6) Health Affairs 1014

167
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 35 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 177 of 286

behavior is well documented in the literature. One study examined four practices, including visits
by sales representatives, medical journal saver occreris direct-to-consumer advertising, and
pricing, and found that sales representatives have the strongest effect on drug utilization. An
additional study found that doctor meetings with sales representatives are related to changes in
both prescribing practices and requests by physicians to add the drugs to hospitals’ formularies.

569. Marketing Defendants spent millions of dollars to market their drugs to
prescribers and patients and meticulously tracked their return on that investment. In one recent
survey published by the AMA, even though nine in ten general practitioners reported
prescription drug abuse to be a moderate to large problem in their communities, 88% of the
respondents said they were confident in their prescribing skills, and nearly half were comfortable
using opioids for chronic non-cancer pain.*® These results are directly due to the Marketing
Defendants’ fraudulent marketing campaign focused on several misrepresentations.

570. Thus, both independent studies and Defendants’ own tracking confirm that

Defendants’ marketing scheme dramatically increased their sales.

B. The Marketing Defendants’ Deception in Expanding Their Market Created and
Fueled the Opioid Epidemic. -

571. Independent research demonstrates a close link between opioid prescriptions and

opioid abuse. For example, a 2007 study found “a very strong correlation between therapeutic

 

(2014) (finding academic medical centers that restricted direct promotion by pharmaceutical sales
representatives resulted in a 34% decline in on-label use of promoted drugs); see also A. Van Zee, The
Promotion and Marketing of OxyContin: Commercial Triumph, Public Health Tragedy, 99(2) Am J. Pub.
Health 221 (2009) (correlating an increase of OxyContin prescriptions from 670,000 annually in 1997 to
6.2 million in 2002 to a doubling of Purdue’s sales force and trebling of annual sales calls).

255 CS Hwang et al., Prescription Drug Abuse: A National Survey of Primary Care Physicians, 175

JAMA Intern. Med. 302 (2014), doi: 10.1001/jamainternmed.2014.6520,
https://www.ncbi.nlm.nih.gov/pubmed/25485657.

168
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 36 of 144
Case: 30CH1:19-cv-01879-TLH Document#: 2 Filed: 10/16/2019 Page 178 of 286

exposure to opioid analgesics, as measured by prescriptions filled, and their abuse.”**° It has
been estimated that 60% of the opioids that are abused come, directly or indirectly, through
physicians’ prescriptions.

572. There is a “parallel relationship between the availability of prescription opioid
analgesics through legitimate pharmacy channels and the diversion and abuse of these drugs and
associated adverse outcomes.” The opioid epidemic is “directly related to the increasingly
widespread misuse of powerful opioid pain medications.”?*’

573. Ina 2016 report, the CDC explained that “[o]pioid pain reliever prescribing has
quadrupled since 1999 and has increased in parallel with [opioid] overdoses.” Patients receiving
opioid prescriptions for chronic pain account for the majority of overdoses. For these reasons, the

CDC concluded that efforts to rein in the prescribing of opioids for chronic pain are critical “to

__ reverse the epidemic of opioid drug overdose deaths and prevent opioid-related morbidity.”

VI. Each of the Marketing Defendants Made we Deceptive Statement
and Concealed Material Facts

574. As alleged herein, the Marketing Defendants made and/or disseminated deceptive
statements regarding material facts and further concealed material facts in the course of
manufacturing, marketing, and selling prescription opioids. The Marketing Defendants’ actions
were intentional and/or unlawful. Such statements include, but are not limited to, those set out

below and alleged throughout this Complaint.

 

25° Theodore J. Cicero et al., Relationship Between Therapeutic Use and Abuse of Opioid Analgesics in
Rural, Suburban, and Urban Locations in the United States, 16 Pharmacopidemiology and Drug Safety,

-- 827-40 (2007), doi: 10.1002/pds.1452, https://www.cdhs.udel.edu/content-sub-
site/Documents/Publications/Relationship%20Between%20 Therapeutic%20Use%20and%20A buse%200f

%200pioid%20Analgesics.pdf.
257 See Califf,Error! Bookmark not defined. et al., supra n. 29.

169
_ Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 37 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 179 of 286

575. As a part of their deceptive marketing scheme, the Marketing Defendants
identified and targeted susceptible prescribers and vulnerable patient populations in the United
States. For example, the Marketing Defendants focused their deceptive marketing on primary
care doctors, who were more likely to treat chronic pain patients and prescribe them drugs, but
were less likely to be educated about treating pain waa the risks and benefits of opioids and
therefore more likely to accept the Marketing Defendants’ misrepresentations.

A. Purdue

576. Purdue made and/or disseminated deceptive statements, and concealed material
facts in such a way to make their statements deceptive, including, but not limited to, the
following:

a. Creating, sponsoring, and assisting in the distribution of patient
education materials distributed to consumers that contained deceptive
statements;

b. Creating and disseminating advertisements that contained deceptive
statements concerning the ability of opioids to improve function long-
term and concerning the evidence supporting the efficacy of opioids
long-term for the treatment of chronic non-cancer pain;

c. Disseminating misleading statements concealing the true risk of
addiction and promoting the deceptive concept of pseudoaddiction
through Purdue’s own unbranded publications and on internet sites
Purdue operated that were marketed to and accessible by consumers;

d. Distributing brochures to doctors, patients, and law enforcement
officials that included deceptive statements concerning the indicators of
possible opioid abuse;

e. Sponsoring, directly distributing, and assisting in the distribution of
publications that promoted the deceptive concept of pseudoaddiction,
even for high-risk patients;

f. Endorsing, directly distributing, and assisting in the distribution of

publications that presented an unbalanced treatment of the long-term
and dose-dependent risks of opioids versus NSAIDs;

170
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 38 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 180 of 286

g. Providing significant financial support to pro-opioid KOL doctors who
made deceptive statements concerning the use of opioids to treat
chronic non-cancer pain;

h. Providing needed financial support to pro-opioid pain organizations that
made deceptive statements, including in patient education materials,
concerning the use of opioids to treat chronic non-cancer pain;

i. Assisting in the distribution of guidelines that contained deceptive
statements concerning the use of opioids to treat chronic non-cancer
pain and misrepresented the risks of opioid addiction;

J. Endorsing and assisting in the distribution of CMEs containing
deceptive statements concerning the use of opioids to treat chronic non-
cancer pain;

k. Developing and disseminating scientific studies that misleadingly
concluded opioids are safe and effective for the long-term treatment of
chronic non-cancer pain and that opioids improve quality of life, while
concealing contrary data;

1. Assisting in the dissemination of literature written by pro-opioid KOLs
that contained deceptive statements concerning the use of opioids to
treat chronic non-cancer pain;

m. Creating, endorsing, and supporting the distribution of patient and
prescriber education materials that misrepresented the data regarding
the safety and efficacy of opioids for the long-term treatment of chronic
non-cancer pain, including known rates of abuse and addiction and the
lack of validation for long-term efficacy;

n. Targeting veterans by sponsoring and disseminating patient education
marketing materials that contained deceptive statements concerning the
use of opioids to treat chronic non-cancer pain;

o. Targeting the elderly by assisting in the distribution of guidelines that
contained deceptive statements concerning the use of opioids to treat
chronic non-cancer pain and misrepresented the risks of opioid
addiction in this population;

p. Exclusively disseminating misleading statements in education materials
to hospital doctors and staff while purportedly educating them on new

pain standards;

q. Making deceptive statements concerning the use of opioids to treat
chronic non-cancer pain to prescribers through in-person detailing; and

17]
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 39 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 181 of 286

r. Withholding from law enforcement the names of prescribers Purdue
believed to be facilitating the diversion of its opioid, while
simultaneously marketing opioids to these doctors by disseminating
patient and prescriber education materials and advertisements and
CMEs they knew would reach these same prescribers.

577. More specifically, Purdue made and/or disseminated deceptive statements, and
promoted a culture that mislead doctors and patients into believing opioids were safe for chronic

care, including, but not limited to, the following:

a. In 1998, Purdue distributed 15,000 copies of an OxyContin video to
physicians without submitting it to the FDA for review, an oversight
later acknowledged by Purdue. In 2001, Purdue submitted to the FDA a
second version of the video, which the FDA did not review until
October 2002—after the General Accounting Office inquired about its
content. After its review, the FDA concluded that the video minimized

1 the risks from OxyContin and made unsubstantiated claims regarding
its benefits to patients.**°

b. According to training materials, Purdue instructed sales representatives
to assure doctors—repeatedly and without evidence—that “fewer than
one per cent” of patients who took OxyContin became addicted. (In
1999, a Purdue-funded study of patients who used OxyContin for
headaches found that the addiction rate was thirteen per cent.)”°?

c. Andrew Kolodny, the co-director of the Opioid Policy Research
Collaborative, at Brandeis University, has worked with hundreds of
patients addicted to opioids. He has stated that, though many fatal
overdoses have-resulted from opioids other than OxyContin, the crisis
was initially precipitated by a shift in the culture of prescribing—a shift
carefully engineered by Purdue. “If you look at the prescribing trends
for all the different opioids, it’s in 1996 that prescribing really takes
off,” Kolodny said. “It’s not a coincidence. That was the year Purdue
launched a multifaceted campaign that misinformed the medical
community about the risks.”

d. “Purdue had a speakers’ bureau, and it paid several thousand clinicians
to attend medical conferences and deliver presentations about the merits

 

258 Keefe, Empire of Pain, supra n. 97,
259 Td.
260 Td.

172
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 40 of 144
Case:.30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 182 of 286

of the drug. Doctors were offered all-expenses-paid trips to pain-
management seminars in places like Boca Raton. Such spending was
worth the investment: doctors who attended these seminars in 1996
wrote OxyContin prescriptions more than twice as often as those who
didn’t. The company advertised in medical journals, sponsored Web
sites about chronic pain, and distributed a dizzying variety of
OxyContin swag: fishing hats, plush toys, luggage tags. Purdue also
produced promotional videos featuring satisfied patients—like a
construction worker who talked about how OxyContin had eased his
chronic back pain, allowing him to return to work. The videos, which
also included testimonials from pain specialists, were sent to tens of
thousands of doctors. The marketing of OxyContin relied on an
empirical circularity: the company convinced doctors of the drug’s
safety with literature that had been produced by doctors who were paid,
or funded, by the company.”?°!

e. Purdue encouraged sales representatives to increase sales of OxyContin
through a lucrative bonus system, which resulted in a large number of
visits to physicians with high rates of opioid prescriptions. In 2001,
Purdue paid $40 million in bonuses to its sales representatives.”

f. Purdue claimed that the risk of addiction from OxyContin was
extremely small and trained its sales representatives to carry the
message that the risk of addiction was “less than one percent,” while
knowing that there was no empirical support for that statement.

g. By 2003, the Drug Enforcement Administration had found that
Purdue’s “aggressive methods” had “very much exacerbated
OxyContin’s widespread abuse.” Rogelio Guevara, a senior official at
the D.E.A., concluded that Purdue had “deliberately minimized” the
risks associated with the drug.?°?

578. “From 1996 to 2001, Purdue conducted more than 40 national pain-management
and speaker training conferences at resorts in Florida, Arizona, and California. More than 5000
physicians, pharmacists, and nurses attended these all-expenses-paid symposia, where they were

recruited and trained for Purdue’s national speaker bureau. It is well documented that this type of

pharmaceutical company symposium influences physicians’ prescribing even though the

 

261 Id
262 K eef, Empire of Pain, supra n. 97..
2683 Iq

173
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 41 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 183 of 286

physicians who attend such symposia believe that such enticements do not alter their prescribing
patterns.”2
579. As noted above, Purdue utilized Front Groups to help disseminate and defend its

false messages. Between January 2012 and March 2017, Purdue made the following

contributions:

 

 

 

 

 

 

 

 

 

 

Academy of Integrative Pain Management $1,091,024.86
American Academy of Pain Management $725,584.95
ACS Cancer Action Network $168,500.007
American Chronic Pain Association $312,470.00
American Geriatrics Society $11,785.007°°
American Pain Foundation $25,000
American Pain Society $542,259.52
American Society of Pain Educators $30,000
American Society of Pain Management $242,535.00
Nursing

The Center for Practical Bioethics $145,095.00

 

 

 

 

 

* 264 Art Van Zee, MD, The Promotion and Marketing of OxyContin: Commercial Triumph, Public Health
Tragedy, 99 Am. Journal of Public Health 2 (February 2009),
https:/Avww.ncbi.nlm.nih.gov/pme/articles/PMC2622774/.

265 Payments from Purdue to the American Cancer Society Cancer Action Network include payments to
the American Cancer Society that could potentially have applied to the Cancer Action Network.
Production from Purdue Pharma to the Senate Homeland Security and Governmental Affairs Committee

_ (Nov. 13, 2017). ,
26° The AGS reported that Purdue also provided $40,000 in “corporate roundtable dues” to its AGS Health
in Aging Foundation, a 501(c)(3) organization affiliated with the group, between 2012 and 2015. Letter
from Nancy E. Lundebjerg, Chief Executive Office, American Geriatrics Society, to Sen. Claire
McCaskill (Oct. 11, 2017).

174
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 42 of 144
Case: 30CH1:19-cv-01879-TLH Document#: 2 Filed: 10/16/2019 Page 184 of 286

 

 

 

U.S. Pain Foundation $359,300.00
Washington Legal Foundation $500,000.00
TOTAL $4,153,554.33

 

 

 

 

580. The Purdue Individual Defendants reinforced Burducts sales visits with dozens of

’ other deceptive tactics aimed at Mississippi. The Purdue Individual Defendants wrote deceptive

pamphlets and mailed them to doctors in Mississippi. The Purdue Individual Defendants used all

these deceptive tactics to collect money in Mississippi, by getting more Mississippi patients on
opioids, at higher doses, for longer periods of time.

58]. Purdue streamed videos to Mississippi doctors on its OxyContin Physicians
Television Network. Purdue hired the most prolific opioid prescribers in Mississippi as
spokesmen to promote its drugs to other doctors.

582. Purdue promoted its opioids to Mississippi patients with marketing that was

* designed to obscure the risk of addiction and even the fact that Purdue was behind the campaign.

B. Endo

583. Defendant Endo made and/or disseminated deceptive statements, and concealed
material facts in such a way to make their statements deceptive, including, but not limited to, the
following:

a, Creating, sponsoring, and assisting in the distribution of patient
education materials that contained deceptive statements;

b. Creating and disseminating: advertisements that contained
‘deceptive statements concerning the ability of opioids to improve
function long-term and concerning the evidence supporting the
efficacy of opioids long-term for the treatment of chronic non-
cancer pain;

175
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 43 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 185 of 286

C; Creating and disseminating paid advertisement supplements in
academic journals promoting chronic opioid therapy as safe and
effective for long term use for high risk patients;

d. Creating and disseminating advertisements that falsely and
inaccurately conveyed the impression that Endo’s opioids would
provide a reduction in oral, intranasal, or intravenous abuse;

e. Disseminating misleading statements concealing the true risk of
addiction and promoting the misleading concept’ of
pseudoaddiction through Endo’s own unbranded publications and
on internet sites Endo sponsored or operated;

f. Endorsing, directly distributing, and assisting in the distribution of
publications that presented an unbalanced treatment of the long-
term and dose-dependent risks of opioids versus NSAIDs;

g. Providing significant financial support to pro-opioid KOLs, who
made deceptive statements concerning the use of opioids to treat
chronic non-cancer pain;

h. Providing needed financial support to  pro-opioid pain
organizations — including over $5 million to the organization
responsible for many of the most egregious misrepresentations —
that made deceptive statements, including in patient education
materials, concerning the use of opioids to treat chronic non-cancer
pain;

i. Targeting the elderly by assisting in the distribution of guidelines
that contained deceptive statements concerning the use of opioids
to treat chronic non-cancer pain and misrepresented the risks of
opioid addiction in this population; ,

j. Endorsing and assisting in the distribution of CMEs containing
deceptive statements concerning the use of opioids to treat chronic
non-cancer pain;

k. Developing and disseminating scientific studies that deceptively
concluded opioids are safe and effective for the long-term
treatment of chronic non-cancer pain and that opioids improve
quality of life, while concealing contrary data;

I. Directly distributing and assisting in the dissemination of literature
written by pro- opioid KOLs that contained deceptive statements
concerning the use of opioids to treat chronic non-cancer pain,
including the concept of pseudoaddiction;

176
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 44 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 186 of 286

m. Creating, endorsing, and supporting the distribution of patient and
prescriber education materials that misrepresented the data
regarding the safety and efficacy of opioids for the long-term
treatment of chronic non-cancer pain, including known rates of
abuse and addiction and the lack of validation for long-term
efficacy; and

n. Making deceptive statements concerning the use of opioids to treat
chronic non- cancer pain to prescribers through in-person detailing.

Cc. Janssen

584. Defendant Janssen made and/or disseminated deceptive statements, and concealed
material facts in such a way to make their statements deceptive, including, but not limited to, the
following:

a. Creating, sponsoring, and assisting in the distribution of patient
education materials that contained deceptive statements;

b. Directly disseminating deceptive statements through internet sites
over which Janssen exercised final editorial contro! and approval
stating that opioids are safe and effective for the long-term
treatment of chronic non-cancer pain and that opioids improve
quality of life, while concealing contrary data;

é. Disseminating deceptive statements concealing the true risk of
addiction and promoting the deceptive concept of pseudoaddiction
through internet sites over which Janssen exercised final editorial
control and approval;

d. Promoting ‘opioids for the treatment of conditions for which
Janssen knew, due to the scientific studies it conducted, that
opioids were not efficacious and concealing this information;

e. Sponsoring, directly distributing, and assisting in the dissemination
of patient education publications over which Janssen exercised
final editorial control and approval, which presented an unbalanced
treatment of the long-term and dose dependent risks of opioids
versus NSAIDs;

f. Providing significant financial support to pro-opioid KOLs, who
made deceptive statements concerning the use of opioids to treat
chronic non-cancer pain;

177
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 45 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 187 of 286

g. Providing necessary financial support to pro-opioid pain
organizations that made deceptive statements, including in patient
education materials, concerning the use of opioids to treat chronic
non-cancer pain;

h. Targeting the elderly by assisting in the distribution of guidelines
that contained deceptive statements concerning the use of opioids
to treat chronic non-cancer pain and misrepresented the risks of
opioid addiction in this population;

1. Targeting the elderly by sponsoring, directly distributing, and
assisting in the dissemination of patient education publications
targeting this population that contained deceptive statements about
the risks of addiction and the adverse effects of opioids, and made
false statements that opioids are safe and effective for the long-
term treatment of chronic non-cancer pain and improve quality of
life, while concealing contrary data;

je Endorsing and assisting in the distribution of CMEs containing
deceptive statements concerning the use-of opioids to treat chronic
non-cancer pain;

k. Directly distributing and assisting in the dissemination of literature
written by pro-opioid KOLs that contained deceptive statements
concerning the use of opioids to treat chronic non-cancer pain,
including the concept of pseudoaddiction;

l. Creating, endorsing, and supporting the distribution of patient and
prescriber education materials that misrepresented the data
regarding the safety and efficacy of opioids for the long-term
treatment of chronic non-cancer pain, including known rates of
abuse and addiction and the lack of validation for long-term
efficacy;

m. Targeting veterans by sponsoring and disseminating patient
education marketing materials that contained deceptive statements

concerning the use of opioids to treat chronic non-cancer pain; and

n. Making deceptive statements concerning the use of opioids to treat
chronic non- cancer pain to prescribers through in-person detailing.

D. Assertio
585. Defendant Assertio has, since at least October 2011, made and/or disseminated

untrue, false and deceptive statements, and concealed material facts in such a way to make their

178
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 46 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 188 of 286

statements deceptive with respect to Lazanda and (with the acquisition from Janssen in January

2015) of Nucynta and Nucynta ER, including, but not limited to:

a. Promoting the usage of Lazanda with patients not suffering from
cancer;
b. Endorsing, supporting, and pressuring its sales representative to

target pain management physicians, particularly those who
historically wrote large numbers of Lazanda-like drugs;

Cc. Discouragement of sales representatives from targeting physicians
treating cancer patients in contradiction to the FDA approved
warning indicating that Lazanda is only indicated “for the
management of breakthrough pain in cancer patients 18 years of
age and older who are already receiving and who are tolerant to
opioid therapy for their underlying persistent cancer pain;”

d. Training of sales representatives on how to deal with pushback
from physicians;

e Promotion of Nucynta and Nucynta ER for all manner of pain
management while downplaying the drug’s addictive nature;

f. Promoting its drugs as a safer alternative than other opioids;
g. Telling investors that Depomed is safe. August Moretti, Assertio’s
' Senior Vice President and Chief Financial Officer, stated that

“fa|lthough not in the label, there’s a very low abuse profile and
side effect rate.”

E. Cephalon
586. Defendant Cephalon made and/or disseminated untrue, false and deceptive
statements, and concealed material facts in such a way to make their statements

deceptive, including, but not limited to, the following:

a. Creating, sponsoring, and assisting in the distribution of patient
education materials that contained deceptive statements;

b. Sponsoring and assisting in the distribution of publications that

promoted the deceptive concept of pseudoaddiction, even for high-
risk patients;

179
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 47 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 189 of 286

c. Providing significant financial support to pro-opioid KOL doctors
who made deceptive statements concerning the use of opioids to
treat chronic non-cancer pain and breakthrough chronic non-cancer
pain;

d. Developing and disseminating scientific studies that deceptively
concluded opioids are safe and effective for the long-term
treatment of chronic non-cancer pain in conjunction with
Cephalon’s potent rapid-onset opioids;

e. Providing needed financial support to  pro-opioid pain
organizations that made deceptive statements, including in patient
education materials, concerning the use of opioids to treat chronic
non-cancer pain;

f. Endorsing and assisting in the distribution of CMEs containing
deceptive statements concerning the use of opioids to treat chronic
non-cancer pain;

g. Endorsing and assisting in the distribution of CMEs containing
deceptive statements concerning the use of Cephalon’s rapid-onset
opioids;

h. Directing its marketing of Cephalon’s rapid-onset opioids to a

wide range of doctors, including general practitioners,
neurologists, sports medicine specialists, and workers’
compensation programs, serving chronic pain patients;

i. Making deceptive statements concerning the use of Cephalon’s
opioids to treat chronic non-cancer pain to prescribers through in-
person detailing and speakers’ bureau events, when such uses are
unapproved and unsafe; and
j. Making deceptive statements concerning the use of opioids to treat
chronic non- cancer pain to prescribers mrouen in-person detailing
and speakers’ bureau events,
F. Actavis
587. Defendant Actavis made and/or disseminated deceptive statements, and concealed
material facts in such a way to make their statements deceptive, including, but not limited to, the

following:

a. Making deceptive statements concerning the use of opioids to treat
chronic non- cancer pain to prescribers through in-person detailing;

180
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 48 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 190 of 286

b. Creating and disseminating advertisements that contained
deceptive statements that opioids are safe and effective for the
long-term treatment of chronic non-cancer pain and that opioids
improve quality of life;

c. Creating and disseminating advertisements that concealed the risk
of addiction in the long-term treatment of chronic, non-cancer
pain; and

d. Developing and disseminating scientific studies that deceptively

concluded opioids are safe and effective for the long-term
treatment of chronic non-cancer pain and that opioids improve
quality of life while concealing contrary data.

588. A Kadian prescriber guide deceptively represents that Kadian is more difficult to
abuse and less addictive than other opioids. Kadian’s prescriber guide is full of disclaimers that
Actavis has not done any studies on the topic and that the guide is “only intended to assist you in
forming your own conclusion.” However, the guide includes the following statements: 1)
“unique pharmaceutical formulation of KADIAN may offer some protection from extraction of
morphine sulfate for intravenous use by illicit users,” and 2) “KADIAN may be less likely to be
abused by health care providers and illicit users” because of “Slow onset of action,” “Lower peak

. plasma morphine levels than equivalent doses of other formulations of morphine,” “Long
duration of action,” and “Minimal fluctuations in peak to trough plasma levels of morphine at
steady state.” The guide is copyrighted by Actavis in 2007, before Actavis officially purchased
Kadian from Alpharma.

G. Mallinckrodt

589. Defendant Mallinckrodt made and/or disseminated deceptive statements, and

concealed material facts in such ‘ way to make their seaternents deceptive, including, but not

limited to, the following:

a. Creating and promoting publications that misrepresented and trivialized
the risks of addiction;

[81
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 49 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 191 of 286

b. Creating and promoting publications that overstated the benefits of opioids
for chronic pain; and

c; Making deceptive statements about pseudoaddiction.

DEFENDANTS THROUGHOUT THE SUPPLY CHAIN DELIBERATELY
DISREGARDED THEIR DUTIES TO MAINTAIN EFFECTIVE CONTROLS AND TO
IDENTIFY, REPORT, AND TAKE STEPS TO HALT SUSPICIOUS ORDERS

590. The Marketing Defendants created a vastly and dangerously larger market for
opioids. All of the Defendants compounded this harm by facilitating the supply of far more
opioids that could have been justified to serve that market. The failure of the Defendants to
maintain effective controls, and to investigate, report, and take steps to halt orders that they knew
or should have known were suspicious breached both their statutory and common law duties.

591. Marketing Defendants’ scheme was resoundingly sceueeni Chronic opioid
therapy—the prescribing of opioids long-term to treat chronic pain—has become a
commonplace, and often first-line, treatment. Marketing Defendants’ deceptive marketing caused
prescribing not only of their opioids, but also of opioids as a class, to skyrocket. According to the
CDC opioid prescriptions, as measured by number of prescriptions and morphine milligram
equivalent (“MME”) per person, tripled from 1999 to 2015. In 2015, on an average day, more
than 650,000 opioid prescriptions were dispensed in the U.S. While previously a small minority
of opioid sales, today between 80% and 90% of opioids (measured by weight) used are for
chronic pain. Approximately 20% of the ee between the ages of 30 and 44, and nearly
30% of the population over 45, have used opioids. Opioids are the most common treatment for

"chronic pain, and 20% of office visits now include the prescription of an opioid.

592, In a 2016 report, the CDC explained that “[o]pioid pain reliever prescribing has

182
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 50 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 192 of 286

»267 Patients

quadrupled since 1999 and has ‘increased in parallel with [opioid] overdoses.
receiving opioid prescriptions for chronic pain account for the majority of overdoses. For these
reasons, the CDC concluded that efforts to rein in the prescribing of opioids for chronic pain are

critical “to reverse the epidemic of opioid drug overdose deaths and prevent opioid-related

morbidity.”?°*

I. All Defendants Have a Duty to Guard Against, and Report, Unlawful
Diversion and to Report and Prevent Suspicious Orders

593. Multiple sources impose duties on Defendants with respect to the supply of
opioids, including the common law duty to exercise reasonable care.

594. Each Defendant was required to register with the State of Mississippi. ‘Miss.
Code Ann. § 41-29-125.

595. The Defendants also had legal duties to prevent diversion, and to monitor, report,
and prevent suspicious orders of prescription opioids under Mississippi law.

596. Pursuant to {Missiachap! law, Defendants must adhere to Mississippi’s controlled
substances law in the sale of controlled substances. See Miss. Code Ann. § 41-29-125(b).

. (“ Persons registered . . . to manufacture, distribute, dispense or conduct research with controlled

substances may possess, manufacture, distribute, dispense or conduct research with those
substances to the extent authorized by their registration and in conformity with the other
provisions of this article.”) All Defendants have a duty to report suspicious orders in order to

prevent diversion.*®? Pharmacies are required to ensure that opioid prescriptions they fill are

 

267 CDC, January 1, 2016 Morbidity and Mortality Weekly Report; Rudd, Rose A., et al., “Increases in
drug and opioid overdose deaths—United States, 2000-2014.” American Journal of Transplantation 16.4
(2016): 1323-1327.°

268 7g

26? Federal requirements impose a non-delegable duty upon registrants to design and operate a system to
disclose to the registrant suspicious orders of controlled substances. “The registrant shall design and

183
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 51 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 193 of 286

_ written for a legitimate patient for a legitimate medical need. See Miss. Code Ann. § 41-29-
137(f) (“[A] ‘valid prescription’ means a prescription that is issued for a legitimate medical
purpose”). Pharmacies are also required to track prescriptions for controlled substances and
report suspected abuse and misuse of controlled substances in compliance with federal law.
Miss. Code Ann, § 73-21-127.

| 597. Further, “[p]ersons registered to manufacture, distribute or dispense controlled
substances under this article shall keep records and maintain inventories in conformance wvith the
record-keeping and inventory requirements of federal law and with any additional rules the
[State licensing boards] may issue.” Miss. Code Ann. § 41-29-133.

598. Each Defendant’s actions were in violation of Mississippi law, as set out above,
and also including Miss. Code Ann. § 41-29-141, which forbids unlawful distribution of
controlled substances; and § 41-29-139, which forbids the trafficking of controlled substances.

599. In addition to reporting all suspicious orders, the Distributor Defendants must also
stop shipment on any order which is flagged as suspicious and only ship orders which were
flagged as potentially suspicious if, after conducting due diligence, the recipient can determine
that the order is not likely to be diverted into illegal channels. See Southwood Pharm., Inc., 72
Fed. Reg. 36,487, 36,501 (Drug Enf’t Admin. July 3, 2007); Masters Pharmaceutical, Inc. v.
Drug Enforcement Administration, 861 F. 3d 206 (D.C. 2017). Regardless, all flagged orders
must be reported. Id. .

600. These prescription drugs are regulated for the purpose of providing a “closed”

 

operate a system to disclose to the registrant suspicious orders of controlled substances. The registrant
shall inform the Field Division Office of the Administration in his area of suspicious orders when
discovered by the registrant. Suspicious orders include orders of unusual size, orders deviating
substantially from a normal pattern, and orders of unusual frequency” 21 C.F.R. § 1301.74(b).

184
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 52 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 194 of 286

system intended to reduce the widespread diversion of these drugs out of legitimate channels into
the illicit market, while at the same time providing the legitimate drug industry with a unified
approach to narcotic and dangerous drug control.?”°

601. “Different entities supervise the discrete links in the chain that separate a
consumer from a controlled substance. Statutes and regulations define each participant’s role and
responsibilities.”?”!

602. The foreseeable harm resulting from a breach of these duties is the diversion of
prescription opioids for nonmedical purposes and subsequent plague of opioid addiction, with
costs and damages necessarily inflicted on and incurred by Plaintiffs and others.

603. The foreseeable harm resulting from the diversion of prescription opioids for
nonmedical purposes is abuse, addiction, morbidity and mortality, along with the costs imposed
upon Plaintiffs and others associated with the treatment of these conditions and related health
consequences caused by opioid abuse.

604. Finding it impossible to legally achieve their ever-increasing sales ambitions,
Defendants engaged in the common purpose of increasing the supply of opioids and fraudulently

increasing the quotas that governed the manufacture and distribution of their prescription

opioids.

 

279 See 1970 U.S.C.C.A.N, 4566, 4571-72.

“1! Brief for Healthcare Distribution Mgmt. Association and National Ass’n of Chain Drug Stores as
Amici Curiae in Support of Neither Party, Masters Pharm., Inc. v. US. Drug Enf’t Admin. (No. 15-1335)
(D.C. Cir. Apr. 4, 2016), 2016 WL 1321983, at *22 (hereinafter Brief for HDMA and NACDS). The
Healthcare Distribution Mgmt. Ass’n (HDMA or HMA)}—now known as the Healthcare Distribution
Alliance (HDA) —is a national, not-for-profit trade association that represents the nation’s primary, full-
service healthcare distributors whose membership includes, among others: AmerisourceBergen Drug
Corporation and Cardinal Health, Inc. See generally HDA, About,
https://www.healthcaredistribution.org/about (last accessed Aug. 1, 2018). The National Association of
Chain Drug Stores (NACDS) is a national, not-for-profit trade association that represents traditional drug
stores and supermarkets and mass merchants with pharmacies whose membership includes, among others:
Walgreen Company, CVS Health, Rite Aid Corporation and Walmart. See generally NACDS, Mission,
https:/Avww.nacds.org/%20about/mission/ (last accessed Aug. 1, 2018).

 

185
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 53 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 195 of 286

605. Wholesale distributors such as the Distributor Defendants had close financial
~ relationships with both Marketing Defendants and customers, for whom they provide a broad
range of value-added services that render them uniquely positioned to obtain information and
control against diversion. These services often otherwise would not be provided by
manufacturers to their dispensing customers and would be difficult and costly for the dispenser
to reproduce. For example, “[w]holesalers have sophisticated ordering systems that allow
eistomets to electronically order and confirm their purchases, as well as to confirm the
availability and prices of wholesalers’ stock.” Fed. Trade Comm’n v. Cardinal Health, Inc., 12
Supp. 2d 34, 41 (D.D.C. 1998). Through their generic source programs, wholesalers are also able
“to combine the purchase volumes of customers and negotiate the cost of goods with
manufacturers.” Wholesalers typically also offer marketing programs, patient services, and other

’ software to assist their dispensing customers.

606. Distributor Defendants had financial incentives from the Marketing Defendants to
distribute higher volumes and thus to refrain from reporting or declining to fill suspicious orders.
Wholesale drug distributors acquire pharmaceuticals, including opioids, from manufacturers at
an established wholesale acquisition cost. Discounts and rebates from this cost may be offered by
manufacturers based on market share and volume. As a result, higher volumes may decrease the
cost per pill to distributors. Decreased cost per pill in turn, allows wholesale distributors to offer
more competitive prices, or alternatively, pocket the difference as additional profit. Either way,
the increased sales volumes result in increased profits.

607. The Marketing Defendants engaged in the practice of paying rebates and/or

' * chargebacks to the Distributor Defendants for sales of prescription opioids as a way to help them

boost sales and better target their marketing efforts. The Washington Post has described the

186
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 54 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 196 of 286

practice as industry-wide, and the Healthcare Distribution Alliance’ (“HDA”) includes a
“Contracts and Chargebacks Working Group,” suggesting a standard practice. Further, in a
recent settlement with the DEA, Mallinckrodt acknowledged that “[a]s part of their business
model Mallinckrodt collects transaction information, referred to as chargeback data, from their
direct customers (distributors).” The transaction information contains data relating to the direct
customer sales of controlled substances to “downstream registrants”, meaning pharmacies or
- other dispensaries, such as hospitals. Marketing Defendants buy data from pharmacies as well.
This exchange of information, upon information and belief, would have opened channels
providing for the exchange of information revealing suspicious orders as well.
608. A dramatic example of the use of prescription information provided by IMS
Health was described in Congressional testimony:
Mr. Greenwood: Well, why do you want that [IMS Health] information then?

Mr. Friedman: Well, we use that information to understand what is happening in
terms of the development of use of our product in any area.

Mr. Greenwood. And so the use of it--and I assume that part of it--a large part of
it you want is to see how successful your marketing techniques are so that you can
expend money in a particular region or among a particular group of physicians--
you look to see if your marketing practices are increased in sales. And, if not, you
go back to the drawing board with your marketers and say, how come we spent
“X” number of dollars, according to these physicians, and sales haven't
responded. You do that kind of thing. Right?

Mr. Friedman: Sure.”

A. Defendants’ Use of Trade and Other Organizations

609. In addition, Defendants worked together to achieve their common purpose

through trade or other organizations, such as the Pain Care Forum (“PCF”) and the HDA

 

22 Oxycontin: Its Use and Abuse, supra n. 101.

187
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 55 of 144
Case: 30CH1:19-cv-01879-TLH Document#: 2° Filed: 10/16/2019 Page 197 of 286

1. Pain Care Forum

610. PCF has been described as a coalition of drug makers, trade groups and dozens of
non-profit organizations supported by industry funding, including the Front Groups described in
this Complaint. The PCF eoccenily became a national news story when it was discovered that
lobbyists for members of the PCF quietly shaped federal and state policies regarding the use of
prescription opioids for more than a decade.

611. The Center for Public Integrity and The Associated Press obtained “internal
documents shed[ding] new light on how drug makers and their allies shaped the national
response to the ongoing wave of prescription opioid abuse.”?”? Specifically, PCF members spent
over $740 million lobbying in the nation’s capital and in all 50 statehouses on an array of issues,
including opioid-related measures.?”

612. The Defendants who stood to profit from expanded prescription opioid use are
members of and/or participants in the PCF.?” In 2012, membership and participating
organizations included Endo, Purdue, Actavis and Cephalon. Each of the Marketing Defendants
worked together through the PCF. But the Marketing Defendants were not alone. The Distributor
Defendants actively participated, and continue to participate in the PCF, at a minimum, through
their trade organization, the HDA.?”° The Distributor Defendants participated directly in the PCF

as well.

 

273 Matthew Perrone, Pro-Painkiller echo chamber shaped policy amid drug epidemic, The Center for
Public Integrity (Sept. 19, 2017, 12:01 a.m.), https://www.publicintegrity.org/2016/09/19/2020 | /pro-
painkiller-echo-chamber-shaped-policy- amid-drug-epidemic (emphasis added).
274 Td.
275 PAIN CARE FORUM 2012 Meetings Schedule, (last updated Dec. 2011),
https://assets.documentcloud.org/documents/3 108982/PAIN-CARE-FORUM-Meetings-Schedule-

_ amp.pdf.
76 Id. The Executive Committee of the HDA (formerly the HDMA) currently includes the Chief
Executive Officer, Pharmaceutical Segment for Cardinal Health, Inc. and the Group President,
Pharmaceutical Distribution and Strategic Global Source for AmerisourceBergen Corporation.

188
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 56 of 144
Case: 30CH1:19-cv-01879-TLH Document#: 2 Filed: 10/16/2019 Page 198 of 286

2. Healthcare Distribution Alliance

613. Additionally, the HDA led to the formation of interpersonal relationships and an
organization among the Defendants. Although the entire HDA membership directory is private,
the HDA website confirms that each of the Distributor Defendants and the Marketing
Defendants, including Actavis, Endo, Purdue, Mallinckrodt and Cephalon, were members of the
HDA.2”” Additionally, the HDA and each of the Distributor Defendants, eagerly sought the
active membership and participation of the Marketing Defendants by advocating for the many

~ benefits of members, including “strengthening . ... alliances.”278
614. Beyond strengthening alliances, the benefits of HDA membership included the
ability to, among other things, “network one on one with manufacturer executives at HDA’s
members-only Business and Leadership Conference,” “networking with HDA wholesale

3 te

distributor members,” “opportunities to host and sponsor HDA Board of Directors events,”
“participate on HDA committees, task forces and working groups with peers and trading
partners,” and “make connections.”?””? The HDA and the Supply Chain Defendants used
membership in the HDA as an opportunity to create interpersonal and ongoing organizational
relationships and “alliances” between the Marketing and Supply Chain Defendants.

615. The application for manufacturer membership in the HDA further indicates the

~ level of connection among the Defendants and the level of insight that they had into each other’s

businesses.”*° For example, the manufacturer membership application must be signed by a

 

Executive Committee, Healthcare Distribution Alliance (last accessed on Aug. 1, 2018),
https:/Avww.healthcaredistribution.org/about/executive-committee%20.

*11 Manufacturer Membership, Healthcare Distribution Alliance,
https://www.healthcaredistribution.org/about/m embership/manutacturer (last accessed Aug. 1, 2018).
2 1

280 I.

 

189
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 57 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 199 of 286

“senior company executive,” and it requests that the manufacturer applicant identify a key
contact and any additional contacts from within its company.

616. The HDA application also requests that the manufacturer identify its current
distribution information, including the facility name and contact information. Manufacturer
members were also asked to identify their “most recent year end net sales” through wholesale
distributors, including the Distributor Defendants AmerisourceBergen, Anda, Cardinal, and
Henry Schein and their subsidiaries.

617. The closed meetings of the HDA’s councils, committees, task forces and working
groups provided the Marketing and Dieeiouwe Defendants with the opportunity to work closely
together, confidentially, to develop and fititier the common purpose and interests of the
enterprise.

618. The HDA also offers a multitude of conferences, including annual business and
leadership conferences. The HDA and the Distributor Defendants advertise these conferences to
the Marketing Defeidanis as an opportunity to “bring together high-level executives, thought
leaders and influential managers . . . to hold strategic business discussions on the most pressing

2281

industry issues. The conferences also gave the Marketing and Distributor Defendants

“unmatched opportunities to network with [their] peers and trading partners at all levels of the

19282

healthcare distribution industry. The HDA and its conferences were significant opportunities

 

281 Business and Leadership Conference — Information for Manufacturers, Healthcare

Distribution Alliance, https://www.healthcaredistribution.org/events/20 | 5-business-and-

leadership-conference/ble-for-manufacturers (last accessed Aug. 1, 2018, and no longer
* available).

282 Tq

190
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 58 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 200 of 286

for the Marketing and Distributor Defendants to interact at a high-level of leadership. The

Marketing Defendants embraced this opportunity by attending and sponsoring these events.7®?

619. After becoming members of the HDA, Defendants were eligible to participate on

councils, committees, task forces and working groups, including:

a. Industry Relations Council: “This council, composed of distributor and
manufacturer members, provides leadership on pharmaceutical
distribution and supply chain issues.”

b. Business Technology Committee: “This committee provides guidance to
HDA and its members through the development of collaborative e-
commerce business solutions. The committee’s major areas of focus
within pharmaceutical distribution include information systems,
operational integration and the impact of e-commerce.” Participation in
this committee includes distributor and manufacturer members.

€: Logistics Operation Committee: “This committee initiates projects
designed to help members enhance the productivity, efficiency and
customer satisfaction within the healthcare supply chain. Its major areas of
focus include process automation, information systems, operational
integration, resource management and quality improvement.” Participation
in this committee includes distributor and manufacturer members.

d. Manufacturer Government Affairs Advisory Committee: “This committee
provides a forum for briefing HDA’s manufacturer members on federal
and state legislative and regulatory activity affecting the pharmaceutical
distribution channel. Topics discussed include such issues as prescription
drug traceability, distributor licensing, FDA and DEA regulation of
distribution, importation and Medicaid/Medicare reimbursement.”
Participation in this committee includes manufacturer members.

€. Contracts and Chargebacks Working Group: “This working group
explores how the contract administration process can be streamlined
through process improvements or technical efficiencies. It also creates and
exchanges industry knowledge of interest to contract and chargeback
professionals.” Participation in this group includes manufacturer and
distributor members.

 

83 2015 Distribution Management Conference and Expo, Healthcare Distribution Alliance,
https://www. healthcaredistribution.org/events/20 1 5-distribution-management-conference (last
accessed Aug. 1, 2018).

19]
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 59 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 201 of 286

620. The Distributor Defendants and Marketing Defendants also participated, through
the HDA, in Webinars and other meetings designed to exchange detailed information regarding
their prescription opioid sales, including purchase orders, acknowledgements, ship notices, and
invoices.”*4 For example, on April 27, 2011, the HDA offered a Webinar to “accurately and
effectively exchange business transactions between distributors and manufacturers...” The
Marketing Defendants used this information to gather high-level data regarding overall
distribution and to direct the Distributor Defendants on how to most effectively sell prescription
opioids,

621. Taken together, the interaction and length of the relationships between and among
the Marketing and Distributor Defendants reflect a deep Jevel of interaction and cooperation
between two groups in a tightly knit industry. The Marketing and Distributor Defendants were
not two separate groups operating in isolation or two groups forced to work together in a closed
system. Defendants operated together as a united entity, working together on multiple fronts, to
engage in the unlawful sale of prescription opioids.

622. The HDA and the Pain Care Forum are but two examples of the overlapping
relationships and concerted joint efforts to accomplish common goals and demonstrates that the
leaders of each of the Defendants were in communication and cooperation. .

623. Publications and guidelines issued by the HDA confirm that the Defendants
utilized their membership in the HDA to form agreements. Specifically, in the Fall of 2008, the
HDA published the IJndusiry. Compliance Guidelines: Reporting Suspicious Orders and

' Preventing Diversion of Controlled Substances (the “Industry Compliance Guidelines”)

regarding diversion. As the HDA explained in an amicus brief, the Industry Compliance

 

84 Webinars, Healthcare Distribution Alliance, (last accessed on Sept. 14, 2017),
https://www.healthcaredistribution.org/resources/webinar-leveraging-edi.

192
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 60 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 202 of 286

Guidelines were the result of “[a] committee of HDMA members contribut[ing] to the
development of this publication” beginning in late 2007.

624. This statement by the HDA and the Industry Compliance Guidelines support the
allegation that Defendants utilized the HDA to form agreements about their approach to their
duties under the law, As John M. Gray, President/CEO of the HDA stated to the Energy and
Commerce Subcommittee on Health in April 2014, it is “difficult to find the right balance
between proactive anti-diversion efforts while not inadvertently limiting access to appropriately
prescribed and dispensed medications.” Here, it is apparent that all of the Defendants found the
same balance — an overwhelming pattern and practice of failing to identify, report or halt
suspicious orders, and failure to prevent diversion.

625. The Defendants’ scheme had a decision-making structure driven by the Marketing
Defendants and corroborated by the Distributor Defendants. The Marketing Defendants worked
together to control the government’s responses to the manufacture and distribution of
prescription opioids by increasing production quotas through a systematic refusal to maintain
effective controls against diversion and identify suspicious orders and report them to the DEA.

626. The Defendants worked together to control the flow of information and to
influence governments to pass legislation that supported the use of opioids 4K limited the
authority of law enforcement to rein in illicit or inappropriate re and distribution. The

~ Marketing and Distributor Defendants did this through their participation in the PCF and HDA.

627. The Defendants also worked together to ensure that the Aggregate Production
Quotas, Individual Quotas, and Procurement Quotas allowed by the DEA remained artificially

high. In so doing, they ensured that suspicious orders were not reported to the DEA, and,

193
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 61 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 ‘Filed: 10/16/2019 Page 203 of 286

further, in so doing, they ensured that the DEA had no basis for either refusing to increase
production quotas or decreasing production quotas due to aiviehaiei

628. The Defendants also had reciprocal obligations to report amie orders of

. other parties if they became aware of them. Defendants were thus collectively responsible for
each other’s compliance with reporting obligations.

629. Defendants thus knew that their own conduct could be reported by other
distributors or manufacturers and that their failure to report suspicious orders they filled could be
brought to the DEA’s attention. As a result, Defendants had an incentive to communicate with
each other about the reporting of suspicious orders to ensure consistency in their dealings with
DEA. |

630. The desired consistency was achieved. ‘As described below, none of the
Defendants reported suspicious orders and the flow of opioids continued unimpeded.

B. Defendants Were Aware of and Have Acknowledged Their Obligations to Prevent
Diversion and to Report and Take Steps to Halt Suspicious Orders

631. The reason for the reporting rules is to create a “closed” system intended to
control the supply and ane the diversion of these drugs out of legitimate channels into the
illicit market, while at the same time providing the legitimate drug industry with a unified
approach to narcotic and dangerous drug control. Both because distributors handle such large
volumes of controlled sibstantes, and because they are uniquely positioned, based on their
knowledge of their customers and orders, as the first line of defense in the movement of legal
pharmaceutical conuvlied substances from legitimate channels into the illicit market,

distributors’ obligation to maintain effective controls to prevent diversion of controlled

194
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 62 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 204 of 286

substances is critical. Should a distributor device: from these checks and balances, the closed
system of distribution, designed to prevent diversion, collapses.78°

632. Defendants were well aware they had an important role to play in this system, and
also knew or should have known that their failure to comply with their obligations would have

serious consequences.

C. Defendants Kept Careful Track of Prescribing Data and Knew About Suspicious
Orders and Prescribers

633. The ARCOS database reveals and/or confirms the identity of each wrongful
opioid distributor. The data necessary to identify with specificity the transactions that were
suspicious is in possession of the Supply Chain Defendants and Marketing Defendants has only
recently been disclosed to the public.

634. Publicly available information confirms that the Supply Chain Defendants and
Marketing Defendants funneled far more opioids into Mississippi and communities across the
United States than could have _ expected to serve legitimate medical use and ignored other
red flags of suspicious orders. This information, along with the information known only to
Distributor and Marketing Defendants, would have alerted them to potentially suspicious orders
of opioids.

635. This information includes the following facts:

a. distributors and manufacturers have access to detailed transaction-level
data on the sale and distribution of opioids, which can be broken down by
zip code, prescriber, and pharmacy and includes the volume of opioids,
dose, and the distribution of other controlled and non-controlled
substances;

 

285 See Rannazzisi Decl. J 10, filed in Cardinal Health, Inc. v. Holder, No. 1:12-cv-00185-RBW (D.D.C.
Feb. 10, 2012), ECF No. 14-2.

195
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 63 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 205 of 286

b. manufacturers make use of that data to target their marketing and, for that
purpose, regularly monitor the activity of doctors and pharmacies;

c. manufacturers and distributors regularly visit pharmacies and doctors to
promote and provide their products and services, which allows them to
observe red flags of diversion;

d. Distributor Defendants together account for approximately 90% of all
revenues from prescription drug distribution in the United States, and each
plays such a large part in the distribution of opioids that its own volume
provides a ready vehicle for measuring the overall flow of opioids into a
pharmacy or geographic area; and -

€. Marketing Defendants purchased chargeback data (in return for discounts

to Distributor Defendants) that allowed them to monitor the combined
flow of opioids into a pharmacy or geographic area.

636. The conclusion that Defendants were on notice of the problems of abuse and
diversion follows inescapably from the fact that they flooded communities with opioids in
quantities that they knew or should have known exceeded any legitimate market for opioids-even
the wider market for chronic pain.

637. At all relevant times, the Defendants were in possession of national, regional,
state, and local prescriber-and patient-level data that allowed them to track prescribing patterns
over time. They obtained this information from data companies, including but not limited to:
IMS Health, QuintilesIMS, IQVIA, Pharmaceutical Data Services, Source Healthcare Analytics,
NDS Health Information Services, Verispan, Quintiles, SDI Health, ArcLight, Scriptline,
Wolters Kluwer, and/or PRA Health Science, and all of their predecessors or successors in
interest (the “Data Vendors”).

638. The Distributor Defendants developed “know your customer” questionnaires and
files. This information, compiled pursuant to comments from the DEA in 2006 and 2007, was

intended to help the Defendants identify suspicious orders or customers who were likely to divert

196
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 64 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 206 of 286

prescription opioids.?8° The “know your customer” questionnaires informed the Defendants of
the number of pills that the pharmacies sold, how many non-controlled substances were sold
compared to controlled substances, whether the pharmacy purchased opioids from other
distributors, and the types of medical providers in the area, including pain clinics, general
practitioners, hospice facilities, cancer treatment facilities, and others. These questionnaires put
the recipients on notice of suspicious orders.

639. Defendants purchased nationwide, regional, state, and local prescriber- and
nadenelevel data from the Data Vendors that allowed them to track prescribing trends, identify
suspicious orders, identify patients who were doctor shopping, identify pill mills, etc. The Data

_ Vendors’ information purchased by the Defendants allowed them to view, analyze, compute, and
track their competitors’ sales, and to compare and analyze market share information.”°7
640. IMS Health, for example, provided Defendants with reports detailing prescriber
behavior and the number of prescriptions written between competing products.7*8

641. Similarly, Wolters Kluwer, an entity that eventually owned data mining

companies that were created by Cardinal (ArcLight), provided the Defendants with charts

 

286 U.S. Dep’t of Justice Drug Enforcement Administration, Suggested Questions a Distributor should ask
prior to shipping controlled substances,
https://www.deadiversion.usdoj.gov/mtgs/pharm_industry/14th_pharm/levin|_ques.pdf; Richard Widup,
Jr. & Kathleen H. Dooley, Esq. Pharmaceutical Product Diversion: Beyond the PDMA, Purdue Pharma
and McGuire Woods LLG, hitps://www.mcguirewoods.com/news-
resources/publications/lifesciences/product_diversion beyond pdma.pdf.

*87 A Verispan representative testified that the Supply Chain Defendants use the prescribing information
to “drive market share.” Sorrell v. IMS Health Inc., 2011 WL 661712, *9-10 (Feb, 22, 2011).

288 Paul Kallukaran & Jerry Kagan, Data Mining at IMS HEALTH: How we Turned a Mountain of Data
into a Few Information-rich Molehills,
http://citeseerx.ist.psu.edu/viewdoc/download?doi=10.1.1.198.349&rep=rep | &type=pdf, Figure 2 at p.

3 (last accessed Aug. 1, 2018).

197
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 65 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 207 of 286

analyzing the weekly prescribing patterns of multiple physicians, organized by territory,
regarding competing drugs, and analyzed the market share of those drugs.7®?

642. This information allowed the Defendants to track and identify instances of
overprescribing. In fact, one of the Data Vendors’ experts testified that the Data Vendors’
information could be used to track, identify, report and halt suspicious orders of controlled
substances.?*° Defendants were, therefore, collectively aware of the suspicious orders that flowed
from their facilities.

643. Defendants refused to identify, investigate, and report suspicious orders to the
DEA when they became aware of the same despite their actual knowledge of drug diversion
rings. As described in detail below, Defendants refused to identify suspicious orders and diverted
drugs despite the DEA issuing final decisions against the Distributor Defendants in 178
registrant actions between 2008 and 201279! and 117 recommended decisions in registrant
actions from The Office of Administrative Law Judges. These numbers include 76 actions
involving orders to show cause and 41 actions involving immediate suspension orders, all for
failure to report suspicious orders.?””

644. Sales representatives were also aware that the prescription opioids they were
promoting were being diverted, often with lethal consequences. As a sales representative wrote

on a public forum:

 

89 Sorrell v. IMS Health Inc., No. 10-779, 2011 WL 705207, at 467-471 (Feb, 22, 2011).

°° In Sorrell, expert Eugene “Mick” Kolassa testified, on behalf of the Data Vender, that “a firm that
sells narcotic analgesics was able to use prescriber-identifiable information to identify physicians that
seemed to be prescribing an inordinately high number of prescriptions for their product.” Jd; see also
Joint Appendix in Sorrell v. IMS Health, 2011 WL 687134, at *204 (Feb. 22, 2011).

*°! Evaluation and Inspections Div., Office of the Inspector Gen., U.S. Dep’t of Justice, The Drug
Enforcement Administration's Adjudication of Registrant Actions 6 (2014),
https://oig.justice.gov/reports/2014/e1403.pdf.

292 14

198
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 66 of 144
Case: 30CH1:19-cv-01879-TLH Document#: 2 Filed: 10/16/2019 Page 208 of 286

Actions have consequences - so some patient gets Rx’d the 80mg

OxyContin when they probably could have done okay on the 20mg (but

their doctor got “sold” on the 80mg) and their teen son/daughter/child’s

teen friend finds the pill bottle and takes out a few 80’s... next they’re at a

pill party with other teens and some kid picks out a green pill from the

bowl... they go to sleep and don’t wake up (because they don’t understand

respiratory depression) Stupid decision for a teen to make...yes... but do

they really deserve to die?

645. Moreover, Defendants’ sales incentives rewarded sales representatives who
happened to have pill mills within their territories, enticing those representatives to look the
other way even when their in-person visits to such clinics should have raised numerous red flags.
In one example, a pain clinic in South Carolina was diverting massive quantities of OxyContin.
People traveled to the clinic from towns as far as 100 miles away to get prescriptions, the DEA’s
diversion unit raided the clinic, and prosecutors eventually filed criminal charges against the
doctors. But Purdue’s sales representative for that territory, Eric Wilson, continued to promote
OxyContin sales at the clinic. He reportedly told another local physician that this clinic
accounted for 40% of the OxyContin sales in his territory. At that time, Wilson was Purdue’s
top-ranked sales representative.*” In response to news stories about this clinic, Purdue issued a
statement, declaring that “if a doctor is intent on prescribing our medication inappropriately,
such activity would continue regardless of whether we contacted the doctor or not.”?”*

646. In another example, a Purdue sales manager informed her supervisors in 2009

about a suspected pill mill in Los Angeles, reporting over email that when she visited the clinic

with her sales representative, “it was packed with a line out the door, with people who looked

 

293 Pain Killer, supra n. 94, at 298-300.
294 Td.

199
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 67 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 209 of 286

like gang members,” and that she felt “very certain that this an organized drug ring[.]”9> She
wrote, “This is clearly diversion. Shouldn’t the DEA be contacted about this?” But her
supervisor at Purdue responded that while they were “considering all angles,” it was “really up to
[the wholesaler] to make the report.” This pill mill was not only distributing opioids locally -
over a million pills were transported to the City of Everett, Washington, a city of around 100,000
people. Coutiers drove up J-5 through California and Oregon, or flew from Los Angeles to
Seattle. The Everett-based dealer who received the pills from southern California wore a
diamond necklace in the shape of the West Coast states with a trail of green gemstones—the
color of 80-milligram OxyContin—connecting Los Angeles and Washington state. Purdue
waited until after the clinic was shut down in 2010 to inform the authorities.

647. At Purdue, the Purdue Individual Defendants were well aware of the importance
of prolific prescribers, which they and their staff referred to internally, at times, as “core,” “super
core,” “high value” and “high potential” prescribers. In fact, it was an explicit, and significant,
sales strategy to pay particular attention to actual and potential prolific prescribers, which the
Purdue Individual Defendants understood to account for approximately 10% of overall revenues.
At Purdue, the Sackler Co-Conspirators and Purdue Officer Co-Conspirators were aware that
Purdue regularly received “Reports of Concern” about abuse and diversion of opioids, as well as
reports of other adverse events, and also calls to Purdue’s compliance “hotline.” In July 2007,
staff told the Sackler Co-Conspirators and Purdue Officer Co-Consphntnes that more than 5,000
cases of adverse events had been reported to Purdue in just the first three months of 2007. Staff

also told the Sackler Co-Conspirators and the Purdue Officer Co-Conspirators that Purdue

 

295 Harriet Ryan et al., More than J million OxyContin pills ended up in the hands of criminals and
addicts. What the drug maker knew, LOS ANGELES TIMES (July 10, 2016),
http://www.latimes.com/projects/la-me-oxycontin-part2/.
296

Id.

200
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 68 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 210 of 286

received 572 Reports of Concern about abuse and diversion of Purdue opioids during Q2 2007.
Staff reported to the Sackler Co-Conspirators that they completed only 21 field inquiries in
. Tesponse. Staff also told the Sackler Co-Conspirators that they received more than 100 calls to
Purdue’s compliance hotline during the quarter, which was a “significant increase,” but Purdue
did not report any of the hotline calls or Reports of Concern to the FDA, DEA, Department of
Justice, or state authorities. Purdue’s self-interested failure to report abuses and diversion would
continue, quarter after quarter, even though the 2007 Judgment required Purdue to report
“potential abuse or diversion to the appropriate medical, regulatory or law enforcement
authorities.” Instead of reporting dangerous prescribers, or even directing sales reps to stop
visiting them, the Sackler Co-Conspirators chose to keep pushing opioids to whoever prescribed
the most. Purdue also tracked prescribers from whom there was a substantial possibility of
opioids having been diverted, or, at a minimum, grossly over-prescribed. It described these
prescribers as, collectively, “Region Zero,” and even generated a map, given to members of the

Board, correlating these prescribers with poison control calls and pharmacy thefts.

201
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 69 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 211 of 286

We aré examining the spatial relationship between different aspects of the
abuse environment [iclUsTRATvE.

Poison Control oxycodene exposure call density, Region Zero prescribers, and pharmacy theft

    
     

  

AG

SOURCE: AAPCC, PPLP. RéPatrol

Map presented to the Purdue Board in 2011

648. Once prescribers were categorized as part of “Region Zero,” Purdue would
eventually stop promoting to them, but it would not stop selling to them, and it would not report
them to authorities. This would have been costly. Staff told John Stewart, the Sackler Co-
Conspirators and the Board that the company was receiving a steadily rising volume of hotline
calls and other compliance matters in this timeframe, reaching an all-time high during October,
November and December 2010. Purdue made a calculated economic decision not to report
suspicious prescribers and orders. Indeed, an internal Purdue study showed that the financial
penalties imposed on drug companies for illegal marketing were “relatively small” when

“compared to the perpetrating companies’ profits.” When the CDC issued a national warning

202
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 70 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 212 of 286

against the highest and most dangerous doses of opioids, Purdue studied prescription data to
calculate how much profit it would lose if doctors followed the CDC’s advice, and it elected not
to.

649. Defendants’ obligation to report suspicious prescribing ran head on into their
marketing strategy. Defendants did identify doctors who were their most prolific prescribers.
However, this was done not to report them, but to market to them. It would make little sense to
focus on marketing to doctors who may be engaged in improper prescribing only to report them
to lewrenforsement:

650. Defendants purchased data from JMS Health (now [QVIA) or other proprietary
sources to identify doctors to target for marketing and to monitor their own and competitors’
sales. Marketing visits were focused on increasing, sustaining, or converting the prescriptions of
the biggest prescribers, particularly through aggressive, high frequency detailing visits.

651. This focus on marketing to the highest prescribers demonstrates that
manufacturers were keenly aware of the doctors who were writing large quantities of opioids.
But instead of investigating or reporting those doctors, Defendants were singularly focused on
maintaining, capturing, or increasing their sales.

652. Whenever examples of opioid diversion and abuse have drawn media attention,
Purdue and other Marketing Defendants have consistently blamed “bad actors.” For example, in
2001, during a Congressional hearing, Purdue’s attorney Howard Udell answered pointed
questions about how it was that Purdue could utilize IMS Health data to assess their marketing
efforts but not notice a particularly egregious pill mill in Pennsylvania run by a doctor named
Richard Paolino. Udell asserted that Purdue was “fooled” by the doctor: “The picture that is

painted in the newspaper [of Dr. Paolino] is of a horrible, bad actor, someone who preyed upon

203
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 71 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 ‘Page 213 of 286

this community, who caused untold suffering. And he fooled us all. He fooled law enforcement.
He fooled the DEA. He fooled local law enforcement. He fooled us.”?”7

653. But given the closeness with which they monitored prescribing patterns through
IMS Health data, the Defendants either knew or chose not to know of the obvious drug
diversions. In fact, a local pharmacist had noticed the volume of prescriptions coming from
Paolino’s clinic and alerted authorities. Purdue had the prescribing data from the clinic and
alerted no one. Indeed, a Purdue executive referred to Purdue’s tracking system and database as a
“gold mine” and acknowledged that Purdue | could identify highly suspicious volumes of
prescriptions.

654. As discussed below, Endo knew that Opana ER was being widely abused. Yet, the
New York Attorney General revealed, based on information obtained in an investigation into
Endo, that Endo sales representatives were not aware that they had a duty to report suspicious
activity and were not trained on the company’s policies or duties to report suspicious activity,
and Endo paid bonuses to sales representatives for detailing prescribers who were subsequently
arrested for illegal prescribing.

655. Sales representatives making in-person visits to such clinics- were likewise not
fooled. But as pill mills were lucrative for the manufacturers and individual sales representatives
alike, Marketing Defendants and their employees turned a collective blind eye, allowing certain
clinics to dispense staggering quantities of potent opioids and feigning surprise when the most

egregious examples eventually made the nightly news.

 

297 Pain Killer, supran. 94, at 179.

204
Case 1:19-cv-00937-LG-RHW Document 1-2. Filed 12/06/19 Page 72 of 144
Case: 30CH1:19-cv-01879-TLH Document#: 2 Filed: 10/16/2019 Page 214 of 286

D. Defendants Failed to Report Suspicious Orders or Otherwise Act to Prevent
Diversion

656. As discussed above, Defendants failed to report suspicious orders, prevent
diversion, or otherwise control the supply of opioids flowing into communities across America.
Despite the notice described above, Defendants continued to pump massive quantities of opioids
into communities in disregard of their legal duties to control the supply, prevent diversion, and
report and take steps to halt suspicious orders.

657. Governmental agencies and regulators have confirmed (and in some cases
Defendants have admitted) that Defendants did not meet their obligations and have uncovered
especially blatant wrongdoing.

658. For example, in 2017, the Department of Justice fined Mallinckrodt $35 million
for failure to report suspicious orders of controlled substances, including opioids; and for
violating recordkeeping requirements. The government alleged that “Mallinckrodt failed to
design and implement an effective system to detect and report ‘suspicious orders’ for controlled
substances - orders that are unusual in their frequency, size, or other patterns . . . [and]
Mallinckrodt supplied distributors, and the distributors then supplied various U.S. pharmacies
and pain clinics, an increasingly excessive quantity of oxycodone pills without notifying DEA of
these suspicious orders.”

659. On December 23, 2016, Cardinal agreed to pay the United States $44 million to
resolve allegations that it violated reporting requirements in Maryland, Florida, and New York
by failing to report suspicious orders of controlled substances, including oxycodone, to the DEA.
In the settlement agreement, Cardinal admitted, accepted, and acknowledged that it had violated

the CSA between January |, 2009 and May 14, 2012 by failing to:

205
Case 1:19-cv-00937-LG-RHW Document 1-2. Filed 12/06/19 Page 73 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 215 of 286

a. “timely identify suspicious orders of controlled substances and
inform the DEA of those orders, as required by 21 C.F.R.
§1301.74(b)”;

b. “maintain effective controls against diversion of particular
controlled substances into other than legitimate medical, scientific,
and industrial channels, as required by 21 C.F.R. §1301.74,
including the failure to make records and reports required by the
CSA or DEA’s regulations for which a penalty may be imposed
under 21 U.S.C. §842(a)(5)”; and

é “execute, fill, cancel, correct, file with the DEA, and otherwise

handle DEA ‘Form 222’ order forms and their electronic .
equivalent for Schedule IJ controlled substances, as required by 21

U.S.C. §828 and 21 C.F.R. Part 1305.”

660. In 2012, the State of West Virginia sued AmerisourceBergen and Cardinal, as
well as several smaller wholesalers, for numerous causes of action, including violations of the
CSA, consumer credit and protection and antitrust laws, and the creation of a public nuisance.
Unsealed court records from that case demonstrate that AmerisourceBergen, along with
Cardinal, shipped 423 million pain pills to West Virginia between 2007 and 2012.
AmerisourceBergen itself shipped 80.3 million hydrocodone pills and 38.4 million oxycodone
pills during that time period. These quantities demonstrate that the Defendants failed to contro] .
the supply chain or to report and take steps to halt suspicious orders. In 2016,
AmerisourceBergen agreed to settle the West Virginia lawsuit for $16 million to the state;
Cardinal settled for $20 million.

661. Henry Schein, too, is a repeat offender. Since the company’s inception, it has
been subjected to repeated disciplinary actions across the United States for its sale and/or
distribution of dangerous drugs to persons or facilities not licensed or otherwise authorized to

possess such drugs.

206
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 74 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 216 of 286

662. In 2014, Henry Schein Animal Health was investigated by the State of Ohio
Board of Pharmacy due to its sale/distribution of wholesale dangerous drugs to an entity not
holding a valid Ohio license. It reached a settlement with the Ohio Board of Pharmacy related to
this investigation in 2015.

663. Records from a disciplinary proceeding against a Wisconsin-licensed medical

~ practitioner reveal that from May 2005 through September 2006, Henry Schein continued to
deliver opioids to the provider, despite the fact that his license had been suspended for
inappropriate prescribing of opioids.

664. Thus, Defendants have admitted to disregarding their duties. They have admitted
that they pumped massive quantities of opioids into communities around the country despite
their obligations to control the supply, prevent diversions, and report and take steps to halt
suspicious orders.

E. Defendants Delayed a Response to the Opioid Crisis by Pretending to Cooperate
with Law Enforcement

665. When a manufacturer or distributor does not report or stop suspicious orders,
prescriptions for controlled substances may be written and dispensed to individuals who abuse
them or who sell them to others to abuse. This, in turn, fuels and expands the illegal market and
results in opioid-related overdoses, Without reporting by those involved in the supply chain, law
enforcement may be delayed in taking action - or may not know to take action at all.

666. After being caught failing to comply with particular obligations at particular
facilities, Distributor Defendants made broad promises to change their ways and insisted that
they sought to be good corporate citizens.

. 667. More generally, the Distributor Defendants publicly portrayed themselves as

committed to working with law enforcement, opioid manufacturers, and others to prevent

207
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 75 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 217 of 286

' diversion of these dangerous drugs. For example, Defendant Cardinal claims that: “We challenge
oonelnes to best utilize our assets, expertise and influence to make our communities stronger
and our world more sustainable, while governing our activities as a good corporate citizen in
compliance with all regulatory requirements and with a belief that doing ‘the right thing’ ies
everyone.” Defendant Cardinal likewise claims to “lead [its] industry in anti-diversion strategies
to help prevent opioids from being diverted for misuse or abuse.” Along the same lines, it claims
to “maintain a sophisticated, state-of-the-art program to identify, block and report to regulators
those orders of prescription-controlled medications that do not meet [its] strict criteria.”
Defendant Cardinal also promotes funding it provides for “Generation Rx,” which funds grants
related to prescription drug misuse. A Cardinal executive recently claimed that Cardinal uses

’ “advanced analytics” to monitor its supply chain; Cardinal assured the public it was being “as
areeave and efficient as possible in constantly monitoring, identifying, and eliminating any
outside criminal activity.”

668. Along the same lines, Defendant AmerisourceBergen has taken the public
position that it is “work[ing] diligently to combat diversion and [is] working closely with
regulatory agencies and other partners in pharmaceutical and healthcare delivery to help find
solutions that will support appropriate access while limiting misuse of controlled substances.” A
company spokeswoman also provided assurance that: “At AmerisourceBergen, we are
committed to the safe and efficient delivery of controlled substances to meet the medical needs
of patients.”

669. Moreover, in furtherance of their effort to affirmatively conceal their conduct and

avoid detection, the Supply Chain Defendants, through their trade associations, HDMA and

208
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 76 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 218 of 286

NACDS, filed an amicus brief in Masters Pharmaceuticals, which made the following

statements:2”

a “HDMA and NACDS members not only have statutory and
regulatory responsibilities to guard against diversion of controlled
prescription drugs, but undertake such efforts as responsible
members of society.”

b. “Distributors take seriously their duty to report suspicious orders,
utilizing both computer algorithms and human review to detect
suspicious orders based on the generalized information that is
available to them in the ordering process.”

670. Through the above statements made on their behalf by their trade associations,
and other similar statements assuring their continued compliance with their legal obligations, the
Supply Chain Defendants not only acknowledged that they understood their obligations under
the law, but they further asserted that their conduct was in compliance with those obligations.

671. Defendant Mallinckrodt similarly claims to be “committed . . . to fighting opioid
misuse and abuse,” and further asserts that: “In key areas, our initiatives go beyond what is
required by law. We address diversion and abuse through a multidimensional approach that
includes educational efforts, monitoring for suspicious orders of controlled substances . . .”

672. Other Marketing Defendants also misrepresented their compliance with their legal
duties and their cooperation with law enforcement. Purdue serves as a hallmark example of such

wrongful conduct. Purdue deceptively and unfairly failed to report to authorities illicit or

suspicious prescribing of its opioids, even as it has publicly and repeatedly touted its

 

298 Brief for HDMA and NACDS, supra n. 271, 2016 WL 1321983, at *3-4, *25.

209
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 77 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 219 of 286

“constructive role in the fight against opioid abuse,” including its commitment to ADF opioids
and its “strong record of coordination with law enforcement.?”

673. At the heart of Purdue’s public outreach is the claim that it works hand-in-glove
with law enforcement and government agencies to combat opioid abuse and diversion. Purdue
has consistently trumpeted this partnership since at least 2008, and the message of close
cooperation is in virtually all of Purdue’s recent pronouncements in response to the opioid
epidemic. |

674. Touting the benefits of ADF opioids, Purdue’s website asserts: “[W]e are acutely
aware of the public health risks these powerful medications create . . . . That’s why we work with
health experts, law enforcement, and government agencies on efforts to reduce the risks of opioid
abuse and misuse .. . °° Purdue’s statement on “Opioids Corporate Responsibility” likewise
states that “[flor many years, Purdue has committed substantial resources to combat opioid abuse |

~ by partnering with... communities, law enforcement, and government.”?"! And, responding to
criticism of Purdue’s failure to report suspicious prescribing to government regulatory and
enforcement authorities, the website similarly proclaims that Purdue “ha[s] a long record of close
coordination with the DEA and other law enforcement stakeholders to detect and reduce drug

diversion.3°

 

29° Purdue, Setting The Record Straight On OxyContin’s FDA-Approved Label (May 5, 2016),
http://www.purduepharma.com/news-media/get-the-facts/setting-the-record-straight-on-oxycontins-fda-
approved-label/; Purdue, Setting The Record Straight On Our Anti-Diversion Programs (July | 1, 2016),
http://www.purduepharma.com/news-media/get-the-facts/setting-the-record-straight-on-our-anti-
diversion-programs/.

30 Purdue website, Opioids With Abuse-Deterrent Properties, \
http://www.purduepharma.com/healthcare-professionals/responsible-use-of-opioids/opioids-with-
abuse-deterrent-properties/ (last accessed Aug. 1, 2018). 7

mol Td.

302 Purdue, Setting The Record Straight On Our Anti-Diversion Programs (July 11, 2016), available at
http://www.purduepharma.com/news-media/get-the-facts/setting-the-record-straighton-our-anti-diversion-

210
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 78 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 220 of 286

675. These public pronouncements create the false impression that Purdue is
proactively working with law enforcement and government authorities nationwide to root out .
drug diversion, including the illicit prescribing that can lead to diversion. It aims to distance
Purdue from its past conduct in deceptively marketing opioids and make its current marketing
seem more trustworthy and truthful.

676. Public statements by the Defendants and their associates created the false and
misleading impression to regulators, prescribers, and the public that the Defendants rigorously
carried out their legal duties, including their duty to report suspicious orders and exercise due

" diligence to prevent diversion of these dangerous drugs, and further created the false impression
that these Defendants also worked valuntarily to prevent diversion as a matter of corporate
responsibility to the communities their business practices would necessarily impact.

il. The Marketing Defendants’ Unlawful Failure to Prevent Diversion and
Monitor, Report, and Prevent Suspicious Orders

677. The same legal duties to prevent diversion, and to monitor, report, and prevent
suspicious orders of prescription opioids that were incumbent upon the Distributor Defendants
were also legally required of the Marketing Defendants’ under Mississippi law. Like the
Distributor Defendants, the Marketing Defendants were required to register with the Mississippi
Board of Pharmacy and the DEA to manufacture Schedule II controlled substances, like

_ prescription opioids. See Miss. Code Ann. § 41-29-125.
678. Like the Supply Chain Defendants, the Marketing Defendants breached these

duties. Mississippi state law requires that “[e]very person who manufactures, distributes or

 

programs/, Contrary to its public statements, Purdue seems to have worked behind the scenes to push
back against law enforcement.

2I1
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 79 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 221 of 286

dispenses any controlled substance within this state” must comply with the requirements of Miss.
Code Ann, 41-29-101, et seq. Miss. Code Ann. § 41-29-125. |

679. Pursuant to Miss. Code Ann. § 41-29-133, “[p]ersons registered to manufacture,
distribute or saps controlled substances under this article shall keep records and maintain
inventories in conformance with the record-keeping and inventory requirements of federal law
and with any additional rules the [State licensing boards] may issue.”

. 680. The Marketing Defendants had access to and possession of the information
necessary to monitor, report, and prevent suspicious orders and to prevent diversion. The
Marketing Defendants engaged in the practice of paying “chargebacks” to opioid distributors. A
chargeback is a payment made by a manufacturer to a distributor after the distributor sells the
manufacturer’s product at a price below a epedilieil rate. After a distributor sells a
manufacturer’s product to a pharmacy, for example, the distributor requests a chargeback from
the manufacturer and, in exchange for the payment, the’ distributor identifies to the manufacturer
the product, volume and the pharmacy to which it sold the product. Thus, the Marketing
Defendants knew — just as the Distributor Defendants knew — the volume, frequency, and pattern
of opioid orders being placed and filled. The Marketing Defendants built receipt of this
information into the payment structure for the opioids provided to the opioid siaabutene

681. The Department of Justice has recently confirmed the suspicious order obligations
clearly imposed by law upon opioid manufacturers, fining Mallinckrodt $35 million for failure to
report suspicious orders of controlled substances, including opioids, and for violating

recordkeeping requirements.*™

 

303 See Press Release, U.S. Dep’t of Justice, Mallinckrodt Agrees to Pay Record $35 Million Settlement
for Failure to Report Suspicious Orders of Pharmaceutical Drugs and for Recordkeeping Violations (July

zi2
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 80 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 222 of 286

682. In the press release accompanying the settlement, the Department of Justice
stated: [Mallinckrodt] did not meet its obligations to detect and notify DEA of suspicious orders
of controlled substances such as oxycodone, the abuse of which is part of the current opioid
epidemic. These suspicious order monitoring requirements exist to prevent excessive sales of
controlled substances, like oxycodone.” . . . “Mallinckrodt’s actions and omissions formed a link
in the chain of supply that resulted in millions of oxycodone pills being sold on the street... .
Manufacturers and distributors have a crucial responsibility to ensure that controlled substances
do not get into the wrong hands. . . .3°4

683. Among the allegations resolved by the settlement, the government alleged
“Mallinckrodt failed to design and implement an effective system to detect and report
‘suspicious orders’ for controlled substances — orders that are unusual in their frequency, size, or
other patterns . . . [and] Mallinckrodt supplied distributors, and the distributors then supplied
vanous U.S. pharmacies and pain clinics, an increasingly excessive quantity of oxycodone pills
without notifying DEA of these suspicious orders.”?

684. The Memorandum of Agreement entered into by: Mallinckrodt (“2017
Mallinckrodt MOA”) avers “[als a registrant under the CSA, Mallinckrodt had a responsibility to

maintain effective controls against diversion, including a requirement that it review and monitor

these sales and report suspicious orders to DEA.”3°

 

11, 2017), https://Avww.justice.gov/opa/pr/mallinckrodt-agrees-pay-record-35-million-settlement-failure-
report-suspicious-orders.
304 Ty
305 Ida
306 A dministrative Memorandum of Agreement between the U.S. Dep’t of Justice, the Drug EnPt

~ Admin., and Mallinckrodt, plc. and its subsidiary Mallinckrodt, LLC (July 10, 2017),
https:/Awww.justice.gov/usao-edmi/press-release/file/986026/download (“2017 Mallinckrodt MOA”).

Z13
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 81 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 223 of 286

685. The 2017 Mallinckrodt MOA further details the DEA’s allegations regarding

Mallinckrodt’s failures to fulfill its legal duties as an opioid manufacturer:

a. With respect to its distribution of oxycodone and hydrocodone
products, Mallinckrodt’s alleged failure to distribute these
controlled substances in a manner authorized by its registration and
Mallinckrodt’s alleged failure to operate an effective suspicious
order monitoring system and to report suspicious orders to the
DEA when discovered as required by and in violation of 21 C.F.R.
§ 1301.74(b). The above includes, but is not limited to
Mallinckrodt’s alleged failure to: conduct adequate due diligence
of its customers;

b. Detect and report to the DEA orders of unusual size and frequency;

¢. Detect and report to the DEA orders deviating substantially from

normal patterns including, but not limited to, those identified in

letters from the DEA Deputy Assistant Administrator, Office of

. Diversion Control, to registrants dated September 27, 2006 and
December 27, 2007:

i. orders that resulted in a disproportionate
amount of a substance which is most often
abused going to a particular geographic
region where there was known diversion,

ji.orders that purchased a’ disproportionate
amount of substance which is most often
abused compared to other products, and

iii. orders from downstream customers to
distributors who were purchasing from
multiple different distributors, of which
Mallinckrodt was aware;

d. Use “chargeback” information from its distributors to
evaluate suspicious orders. Chargebacks include
downstream purchasing information tied to certain
discounts, providing Mallinckrodt with data on buying
patterns for Mallinckrodt products; and

é Take sufficient action to prevent recurrence of diversion by
downstream customers after receiving concrete information

214
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 82 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 224 of 286

of diversion of Mallinckrodt product by those downstream
customers.2°7

686. Mallinckrodt agreed that its “system to monitor and detect suspicious orders did
“not meet the standards outlined in letters from the DEA Deputy Administrator, Office of
Diversion Control, to registrants dated September 27, 2006 and December 27, 2007.”
Mallinckrodt further agreed that it “recognizes the importance of the prevention of diversion of
the controlled substances they manufacture” and would “design and operate a system that meets
the requirements of 21 C.F.R. 1301.74(b) . . . [such that it would] utilize all available transaction
information to identify suspicious orders of any Mallinckrodt product. Further, Mallinckrodt
agrees to notify DEA of any diversion and/or suspicious circumstances involving any
Mallinckrodt controlled substances that Mallinckrodt discovers.”3”
687. Mallinckrodt acknowledged that “[a]s part of their business model Mallinckrodt
collects transaction information, referred to as chargeback data, from their direct customers
| (distributors). The transaction information contains data relating to the direct customer sales of
controlled substances to ‘downstream’ registrants.” Mallinckrodt agreed that, from this data, it
waald “report to the DEA when Mallinckrodt concludes that the chargeback data or other
information indicates that a downstream registrant poses a risk of diversion.”
688. The same duties imposed by law on Mallinckrodt were imposed upon all
Marketing Defendants.

689. The same business practices utilized by Mallinckrodt regarding “charge backs”

and receipt and review of data from opioid distributors regarding orders of opioids were utilized

 

307 Td. at 2-3.
308 Td. at 3-4.
309 Td. at 5.

215
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 83 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 225 of 286

industry-wide among opioid manufacturers and distributors, including the other Marketing and
Distributor Defendants.

690. Through, inter alia, the charge back data, the Marketing Defendants could
monitor suspicious orders of opioids.

691. The Marketing Defendants failed to monitor, report, and halt suspicious orders of
opioids as required by law.

692. The Marketing Defendants’ failures to monitor, report, and halt suspicious orders
of pists were intentional and unlawful.

693. The Marketing Defendants have misrepresented their compliance with the laws
regulating controlled substances.

694. The wrongful actions and omissions of the Marketing Defendants that caused the
diversion of opioids and which were a substantial contributing factor to and/or proximate cause
of the opioid crisis are alleged in greater detail in Plaintiffs’ allegations of Defendants’ unlawful
acts below.

695. The Marketing Defendants’ actions and omissions in failing to effectively prevent
diversion and failing to monitor, report, and prevent suspicious orders have enabled the unlawful

diversion of opioids throughout the United States.

Til. The Distributor Defendants’ Unlawful Distribution of Opioids
696. The Distributor Defendants owe a duty under, inter alia, Mississippi common law

and statutory law to monitor, detect, investigate, refuse to fill, and report suspicious orders of
prescription opioids as well as those orders which the Distributor Defendants knew or should

have known were likely to be diverted.

216
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 84 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 226 of 286

697. The foreseeable harm from a breach of these duties was the medical, social, and
financial consequences rippling through society, arising from the abuse of diverted opioids for
nonmedical purposes.

698. Each Distributor Defendant repeatedly and purposefully breached its duties under
Mississippi law. Such breaches are a direct and proximate causes of the widespread diversion of
prescription opioids for nonmedical purposes, with the resultant medical and financial damages.

699. For over a decade, all the Defendants aggressively sought to bolster their revenue,
increase profit, and grow their share of the prescription painkiller market by unlawfully and
surreptitiously increasing the volume of opioids they sold. However, Defendants are not
permitted to engage in a limitless expansion of their sales through the unlawful sales of regulated
painkillers. Rather, as described below, Defendants are subject to various duties to report the
quantity of Schedule IT controlled substances in order to monitor such substances and prevent
oversupply and diversion into the illicit market.

700. The unlawful austen of prescription opioids is a direct and proximate cause of
the opioid epidemic, prescription opioid abuse, addiction, morbidity and mortality, with social
and financial costs borne by, among others, individuals, families and hospitals.

701. The Distributor Defendants intentionally continued their conduct, as alleged
hate, with knowledge that such conduct was creating the opioid epidemic and causing the
damages alleged herein.

702. “Suspicious orders” include orders of an unusual size, orders of unusual
frequency or orders deviating substantially from a normal pattern. These criteria are disjunctive
‘and are not all inclusive. For example, if an order deviates substantially from a normal pattern,

the size of the order does not matter and the order should be reported as suspicious. Likewise, a

27
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 85 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 227 of 286

wholesale distributor need not wait for a normal pattern to develop over time before
determining whether a particular order is suspicious. The size of an order alone, regardless of
whether it deviates from a normal pattern, is enough to trigger the wholesale distributor’s
responsibility to report the order as suspicious. The determination of whether an order is
suspicious depends not only on the ordering patterns of the particular customer but also on the
patterns of the entirety of the wholesale distributor’s customer base and the patterns throughout
the relevant segment of the wholesale distributor industry.

703. In addition to reporting all stispicious orders, distributors must also stop
shipment on any order which is flagged as suspicious and only ship orders which were flagged
ax potentially suspicious if, after conducting due diligence, the distributor can determine that
the order is not likely to be diverted into illegal channels. See Southwood Pharm., Inc., 72 Fed.
Reg. 36,487, 36,501 (Drug Enf’t Admin. July 3, 2007); Masters Pharmaceutical, Inc. v. Drug
Enforcement Administration, No. |15-11355 (D.C. Cir. June 30, 2017). Regardless, all flagged
orders must be reported.

704. These prescription drugs are regulated for the purpose of providing a “closed”
system intended to reduce the widespread diversion of these drugs out of legitimate channels
into the illicit market, while at the same time providing the legitimate drug industry with a
unified approach to narcotic and dangerous drug control.

705. Because distributors are the first major line of defense in the movement of legal
pharmaceutical controlled substances from legitimate channels into the illicit market, it is
incumbent on them to maintain effective controls to prevent diversion of euteonied substances.

706. As the DEA advised the Distributor Defendants in a letter dated September 27,

2006, wholesale distributors are “one of the key components of the distribution chain. If the

218
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 86 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 228 of 286

closed system is to function properly ... distributors must be vigilant in deciding whether a
prospective customer can be trusted to deliver controlled substances only for lawful purposes.
This responsibility is critical, as ... the illegal distribution of controlled substances has a
substantial and detrimental effect on the health and general welfare of the American people.”?"°

707. The Distributor Defendants have admitted that they are responsible for reporting
suspicious orders.3"!

708. The DEA’s September 27, 2006 letter also warned the Distributor Defendants
that it would use its authority to revoke and sapere registrations when appropriate. The letter
expressly states that a distributor, in addition to reporting suspicious orders, has a “statutory
responsibility to exercise due diligence to avoid filling suspicious orders that might be diverted
into other than legitimate medical, scientific, and industrial channels.”?'* The letter also
instructs that “distributors must be vigilant in deciding whether a prospective customer can be
trusted to deliver controlled substances only for lawful purposes.”?'? The DEA warns that

' “even just one distributor that uses its DEA registration to facilitate diversion can cause

enormous harm.”

709. The DEA sent a second letter to each of the Distributor Defendants on

 

3!0 See Letter from Joseph T. Rannazzisi, Deputy Assistant Adm’r, Office of Diversion Control, Drug
Enft Admin., U.S. Dep’t of Justice, to Cardinal Health (Sept. 27, 2006) (hereinafter “Rannazzisi Letter)”)
(“This letter is being sent to every commercial entity in the United States registered with the Drug Enft
Admin. (DEA) to distribute controlled substances. The purpose of this letter is to reiterate the
responsibilities of controlled substance distributors in view of the prescription drug abuse problem our
nation currently faces.”), Cardinal Health, Inc. v. Holder, No. 1:12-cv-00185-RBW, ECF No. 14-5]
(D.D.C. Feb. 10, 2012) (hereinafter “Letter from Joseph T. Rannazzisi to Cardinal Health”).

31 See Brief for HDMA and NACDS, supra n. 271, at *4 (“[R]Jegulations . . . in place for more than 40
years require distributors to report suspicious orders of controlled substances to DEA based on
information readily available to them (e.g., a pharmacy’s placement of unusually frequent or large
orders).”).

3!2 Rannazzisi Letter, supra note 310, at 2.

313 Td. at 1.

219
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 87 of 144
- Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 229 of 286

December 27, 2007.7'* This letter reminds the Distributor Defendants of their statutory and
re duties to “maintain effective controls against diversion” and “design and operate a
system to disclose to the registrant suspicious orders of controlled substances.”*'> The letter
further explains:

The regulation also requires that the registrant inform the local DEA Division Office of
suspicious orders when discovered by the registrant. Filing a monthly report of completed
transactions (e.g., “excessive purchase report” or “high unity purchases”) does not meet
the regulatory requirement to report suspicious orders.

The regulation specifically states that suspicious orders include orders of unusual size,
orders deviating substantially from a normal pattern, and orders of an unusual frequency.
These criteria are disjunctive and are not all inclusive,

Lastly, registrants that routinely report suspicious orders, yet fill these orders without first
determining that order is not being diverted into other than legitimate medical, scientific,
and industrial channels, may be failing to maintain effective controls against diversion.
Failure to maintain effective controls against diversion is inconsistent with the public
interest as that term is used in 21 USC 823 and 824, and may result in the revocation of
the registrant’s DEA Certificate of Registration.*!®

710. Finally, the DEA letter references the Revocation of Registration issued in
Southwood Pharmaceuticals, Inc., 72 Fed. Reg. 36,487-01 (July 3, 2007), which discusses the
obligation to report suspicious orders and “some criteria to use when determining whether an
order is suspicious.”>"”

711. The Distributor Defendants admit that they “have not only statutory and
regulatory responsibilities to detect and prevent diversion of controlled prescription drugs, but

undertake such efforts as responsible members of society.”?'®

 

314 Td. at 2.
i” See Letter from Joseph T. Rannazzisi to Cardinal Health, supra n. 310.

Id.
317 Id.
318 See Amicus Curiae Brief of Healthcare Distribution Mgmt. Ass’n in Support of App. Cardinal Health,
Inc., Cardinal Health, Inc. v. U.S. Dep't of Justice, No. 12- 5061 (D.C. Cir. May 9, 2012), 2012 WL
1637016, at *10 (hereinafter “Brief of HDMA in Support of Cardinal”).

220
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 88 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 230 of 286

712. The Distributor Defendants knew they were required to monitor, detect, and halt
suspicious orders. Industry compliance guidelines established by the Healthcare Distribution
Management Association (now known as the HDA, a front group of the Defendants, discussed
below), the ide association of pharmaceutical distributors, explain that distributors are “[a]t the
center of a sophisticated supply chain” and therefore “are uniquely situated to perform due
diligence in order to help support the security of the controlled substances they deliver to their
customers.” The guidelines set forth recommended steps in the “due diligence” process, and note
in particular: If an order meets or exceeds a distributor’s threshold, as defined in the distributor’s
monitoring system, or is otherwise characterized by the distributor as an order of interest, the
distributor should not ship to the customer, in fulfillment of that order, any units of the specific
drug code product as to which the order met or exceeded a threshold or as to which the order was
otherwise characterized as an order of interest.

713. The Federal Trade Commission (“FTC”) has recognized the unique role of
distributors. Since their inception, Distributor Defendants have continued to integrate vertically
by acquiring businesses that are related to the distribution of pharmaceutical products and health
care supplies. In addition to the actual distribution of pharmaceuticals, as wholesalers,
Distributor Defendants also offer their pharmacy, or dispensing, customers a broad range of
added services. For example, Distributor Defendants offer their pharmacies sophisticated
ordering systems and access to an inventory management system and distribution facility that
allows customers to reduce inventory carrying costs. Distributor Defendants are also able to use

the combined purchase volume of their customers to negotiate the cost of goods with

 

319 Healthcare Distribution Mgmt. Ass’n (HDMA)), Industry Compliance Guidelines: Reporting
Suspicious Orders and Preventing Diversion of Controlled Substances, filed in Cardinal Health, Inc. v.
Holder, Doc. No. 1362415 (App’x B), No. 12-5061 (D.C. Cir. Mar. 7, 2012), Doc. No. 1362415 (App’x
B).

221
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 89 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 231 of 286

manufacturers and offer services that include software assistance and other database
management support. See Fed. Trade Comm'n ‘ Cardinal Health, Inc., 12 F. Supp. 2d 34, 41
(D.D.C. 1998) (granting the FTC’s motion for preliminary injunction and holding that the
potential benefits to customers did not outweigh the potential anti-competitive effect of a
proposed merger between Cardinal, Inc. and Bergen Brunswig Corp.). As a result of their
acquisition of a diverse assortment of related businesses within the pharmaceutical industry, as
well as the assortment of additional services they offer, Distributor Defendants have a unique
insight into the ordering patterns and activities of their dispensing customers.

714. The DEA also repeatedly reminded the Defendants of their obligations to report
and decline to fill suspicious orders. Responding to the proliferation of pharmacies operating on
the internet that seared illicit sales of enormous volumes of opioids to drug dealers and
customers, the DEA began a major push to remind distributors of their obligations to prevent
these kinds of abuses and educate them on how to meet these obligations. Since 2007, the DEA
has hosted at least five conferences that provided registrants with updated information about
diversion trends and regulatory changes. Each of the Distiibutor Defendants attended at least one
of these conferences. The DEA has also briefed wholesalers regarding legal, regulatory, and due
diligence responsibilities since 2006. During these briefings, the DEA pointed out the red flags
wholesale distributors should look for to identify potential diversion.

715. Each of the Distributor Defendants sold prescription opioids, including
hydrocodone and/or oxycodone, to retailers from which the Distributor Defendants knew

prescription opioids were likely to be diverted.

222
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 90 of 144
Case: 30CH1:19-cv-01879-TLH Document#: 2 Filed: 10/16/2019 Page 232 of 286

716. Each Distributor Defendant owes a diity to monitor, detect and refuse suspicious
orders of prescription opioids, to report suspicious orders of prescription opioids and to prevent
the diversion of prescription opioids into illicit markets.

717. The laws at issue here concerning the sale and distribution of controlled
substances are also the public safety statutes and regulations of states in which Plaintiffs’
hospitals operate.

718. The unlawful conduct by the Distributor Defendants is purposeful and intentional.
The Distributor Defendants refuse to abide by the duties imposed by state law which are required
to legally acquire and maintain a license to distribute prescription opiates.

719. The Distributor Defendants acted with actual malice in breaching their duties, i.e.,
they have acted with a conscious disregard for the rights and safety of other persons, and said
actions have a great probability of causing substantial harm.

A. Inadequate Compliance Staffing and Training

720. First, the Distributor Defendants routinely failed to staff their compliance
functions with qualified personnel, and failed to provide those compliance employees and their
sales representatives with appropriate training. Even front-line compliance functions, such as
approving threshold increases, detecting, blocking, and reporting suspicious orders, and
terminating and/or suspending customers, were often assigned to. operations, sales and
administrative employees who had no experience with regulatory compliance of any kind.

B. Inadequate Scrutiny of Customers

721. None of the Distributor Defendants had a consistent practice of conducting
appropriate due diligence of either prospective new customers or their existing customers. New
customers were routinely on-boarded despite the acknowledged presence of unresolved red flags,

and none of the Distributor Defendants ensured that additional investigations were conducted

225
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 91 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 233 of 286

when existing customers made suspicious orders, even when compliance staff flagged those
orders as suspicious, blocked them, and reported them to the State.

722. Indeed, the Distributor Defendants routinely allowed their customers to make
multiple suspicious orders within the same month, week, or even year, without conducting any
additional due diligence of those customers. In fact, salespeople would warn customers when
they were approaching their monthly threshold limits for ordering certain categories of controlled
substances, putting them in a position to assist their customers in evading compliance reviews
that would have otherwise occurred by manipulating the timing and volume of their orders.

723. Even where customers had to be blocked from ordering opioids in excess of their
monthly threshold allowance multiple times within that month, the Distributor Defendants would
allow those customers to resume ordering opioids the next month, at the same volume levels as
before, without requiring any follow up investigation.

724. And none of the Distributor Defendants conducted periodic, unexpected due
diligence audits of their customers, even among the easily identifiable and relatively small
groups of pharmacies that consistently ordered the highest volumes of opioids. Instead, these
pharmacies could go for years without the Distributor Defendants updating their knowledge of
those customers’ prescriber base, customer traffic patterns, and other relevant store conditions.
Even when those pharmacies were scrutinized, the customer was often warned in advance.

C. Failure to Detect, Block and Report Suspicious Orders

725. The Distributor Defendants failed to report “suspicious orders,” which the
Distributor Defendants knew were likely to be diverted, to the relevant governmental authorities.
726. The Distributor Defendants unlawfully filled suspicious orders of unusual size,
orders deviating substantially from a normal pattern, and/or orders of unusual frequency, and/or

in areas from which the Distributor Defendants knew opioids were likely to be diverted.

224
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 92 of 144
Case: 30CH1:19-cv-01879-TLH Document#: 2° Filed: 10/16/2019 Page 234 of 286

727. The Distributor Defendants breached their duty to monitor, detect, investigate,
refuse and report suspicious orders of prescription opiates, and/or in areas from ah the
Distributor Defendants knew opioids were likely to be diverted.

728. The Distributor Defendants breached their duty to maintain effective controls
against diversion of prescription opiates into other than legitimate medical, scientific, and
industrial channels.

729. The Distributor Defendants breached their duty to “design and operate a system to
disclose to the registrant suspicious orders of controlled substances” and failed to inform the
authorities, including the DEA, of suspicious orders when discovered in violation of their duties
under state law.

730. The Distributor Defendants ee their duty to exercise due diligence to avoid
filling suspicious orders that might be diverted into channels other than legitimate medical,
scientific, and industrial channels.*”°

731. While the Distributor Defendants’ policies nominally allowed for compliance
staff to identify any order as suspicious, as a matter of practice, only orders that exceeded a
customer’s monthly threshold limit for a particular category of controlled substances would
actually trigger a comipliance review. As a result, untold numbers of opioid orders that should
have been reviewed due to their unusual size or frequency, or their departure from the customers’
normal ordering patterns, were never even checked to determine whether they were suspicious.
Because the Distributor Defendants routinely allowed their customers to obtain information
about the monthly threshold limits governing their orders of opioid products, orders customers

made within the limits after being enabled to “game” them were improperly excluded from

 

320 See Cardinal Health, Inc. v. Holder, 846 F. Supp. 2d 203, 206 (D.D.C. 2012).

225
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 93 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 235 of 286

compliance review, when they all should have been checked to see whether the ceaaens were
deliberately structuring their orders to evade scrutiny.

732. Even as to orders that exceeded customers’ monthly thresholds, the Distributor
Defendants, over varying time periods, routinely failed to accurately identify those orders as
suspicious. Instead, they released those orders for delivery based on perfunctory and unverified
information provided by the customer, or for no documented reason at all. Moreover, even when
the Distributor Defendants did identify orders as suspicious and did block them from delivery to
customers, they routinely failed to report those suspicious orders to the State, sometimes going
months or years without reporting any at all. When they did make suspicious-order reports, the
reports were routinely incomplete, for example, by failing to identify all of the relevant
suspicious orders for a customer, even when they were made within the same month, week, or
even day.

733. The sheer volume of prescription opioids distributed to pharmacies in various
areas, and/or to pharmacies from which the Distributor Defendants knew the opioids were likely
to be diverted, was excessive for the medical need of the community and facially suspicious.
Some red flags are so obvious that no one who engages in the legitimate distribution of
|

controlled substances can reasonably claim ignorance of them.”

D. Distributor Defendants Failed to Suspend Suspicious Customers
734. The Distributor Defendants failed to act to suspend customers from ordering
controlled substances, let alone terminate their accounts, even after compliance staff had blocked
and reported dozens, or even hundreds, of suspicious orders from those customers. In the

relatively rare instances where a customer had been terminated or suspended, the Distributor

 

21 Masters Pharmaceuticals, Inc., 80 Fed. Reg. 55,418-01, 55,482 (Sept. 15, 2015) (citing Holiday CVS,
L.L.C., d/b/a CVS/Pharmacy, Nos. 219 and 5195, 77 Fed. Reg. 62,316, 62,322 (2012)).

226
. Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 94 of 144 -
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 236 of 286

Defendants allowed them to reinstate their accounts, or open accounts under new business
names, without investigating and resolving the issues that had led to the initial termination or

suspension.

E. Distributor Defendants Failed to Adequately Maintain Accessible Data Concerning
Customers and Prescribers

735. None of the Distributor Defendants systematically stored, organized, and made
accessible for reference information about their customers or their owners, pharmacists, and top
prescribers, in order to allow for meaningful future compliance efforts.

736. The Distributor Defendants did not require compliance staff to obtain customers’
prescriber information, and some actually changed their policies to forbid such inquiries,
willfully blinding themselves to one of the most important indicators of diversion. While
compliance staff and/or third-party investigators retained by the Distributor Defendants would
sometimes flag prescribers as suspicious in the course of conducting due diligence of a
pharmacy, that information was not stored or shared in any useable format. As a result, when the
same suspicious prescriber appeared among another pharmacy’s top prescribers, the compliance
staff handling that subsequent due diligence investigation would have no way of knowing about
this risk that had already been identified, unless they had personally handled the earlier
investigation, and happened to remember the prescriber’s name. Similarly, they made no effort to
collect and compare information about pharmacies that made high-volume orders of opioids, had
been flagged for making suspicious orders, or had been suspended or terminated for suspicious
or illegal practices. As a result, compliance staff had no way of knowing that a pharmacy they
were investigating shared smenes patterns or top prescribers with another risky, suspicious,

and/or previously disciplined customer.

wed
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 95 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 237 of 286

F. The Distributor Defendants Failed to Report Violations to Government Authorities

737. The Distributor Defendants failed to promptly report compliance violations to the
State of Mississippi, and other governments. Indeed, even when they actually detected failures in
their compliance systems, they made no effort to report those known incidents. More broadly,
due to the combination of systematic failures riddling their compliance systems described above,
none of the Distributor Defendants had the competence to effectively detect their own violations.

738. For example, if any of the relevant Distributor Defendants had conducted periodic
audits of their own records of customers’ orders, those customers’ patterns of ordering in excess
of their monthly threshold allowance for opioid products, the number of times those orders were
released without justification, and the number of times those orders were blocked as suspicious
without being reported to government agencies and/or triggering additional investigations,
suspensions, or terminations, they would have each been obliged to report hundreds, if not
thousands, of violations at a time.

739. In short, the Distributor Defendants deliberately lied to Mississippi and other
states, both expressly and by omission, year in and year out, about the effectiveness of their
compliance systems and the incidence of violations, so that they could fraudulently maintain
their licenses to continue doing business in Mississippi and elsewhere.

740. The Distributor Defendants’ repeated shipments of suspicious orders, over an
extended period of time, in violation of public safety statutes, and without reporting the
suspicious orders to the relevant authorities demonstrates wanton, willful, or reckless conduct or
criminal indifference to civil obligations affecting the tighits of others and justifies an award of

punitive damages.

228
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 96 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 238 of 286

. G. Each of the Distributor Defendants Engaged in Wrongful Conduct
1. Cardinal

a. Cardinal’s Flawed Written Policies Enabled Opioid Diversion -

741. Cardinal’s written policies for compliance were and are contained in Standard
Operating Procedures (“SOPs”) that apply to its various operating and sales departments. These
SOPs were first implemented in 2008 and have since undergone several revisions.

742. These policies were fundamentally flawed in that they were not coordinated
within the context of a consistent, unified umbrella policy to prevent the diversion of controlled
substances, resulting in employees governed by one of the SOPs being unaware of the
obligations imposed by other SOPs on other employees, even when effective anti-diversion
measures required that understanding and cagHtlnation, Furthermore, these documents are not
readily available even to the employees charged with implementing them.

743. In addition, Cardinal’s SOPs and policies contained numerous gaps that would
have prevented them from effectively preventing diversion, even if enforced, For example, these
policies:

a) Allowed compliance staff to approve on boarding new accounts with no
formal mechanism to ensure review and approval by a supervisor;

b) Allowed onboarding of new accounts even where customers failed to
provide requested information about other suppliers, dispensing data, and
top prescriber information; and

c) Allowed compliance staff to release a customer’s first order in excess of

its monthly threshold, regardless of whether the customer made other
orders in excess of the same drug threshold at the same time.

b. Cardinal’s Failure to Effectively Prevent Diversion in Practice
744. At all relevant times, Cardinal failed to employ qualified compliance staff to

implement these policies, failed to adequately train those compliance staff or its sales

229
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 97 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 239 of 286

representatives concerning Cardinal's anti-diversion duties, and failed. to enforce even the
defective policies it had in place.

745. Cardinal failed to install qualified personnel in key compliance positions. For
example, Cardinal's front-line “New Account Specialists” and “Analysts,” responsible for
onboarding new customers and monitoring existing customers, respectively, were routinely
recruited from the ranks of the company's existing pool of administrative assistants. These
employees, who had no experience in regulatory compliance, were generally supervised by
pharmacists or other professionals with no prior experience in supervising investigative -
functions.

746. Moreover, Cardinal failed to provide meaningful training to either these
unqualified compliance personnel or sales representatives. Instead, Cardinal expected the
compliance staff to “learn on the job” through informal in-person “team meetings.” Due to the
lack of proper training and clear guidelines, compliance staff did not fully understand critical
components of their jobs and often developed their own procedures and benchmarks for
reviewing customers.

747. Unsurprisingly, these unqualified and untrained staff routinely failed to follow
even the most basic procedures required under the company's various SOPs. In addition,

Cardinal allowed customers to reinstate their accounts through the new account onboarding
process despite having compliance red flags.

748. Even to staff charged with investigations and anti-diversion, the message was
clear: without sales, there is no Cardinal. Indeed, many of Cardinal's policies and practices have

prioritized sales over regulatory obligations.

230
Case 1:19-cv-00937-LG-RHW Document1-2 Filed 12/06/19 Page 98 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 240 of 286

749, In 2012 and 2013, Cardinal took significant steps to renew focus on increased
sales at the cost of a robust and responsible compliance structure, thereby keeping as customers
pharmacies that it knew or should have known were high risk for diversion of opioids. For
example, Cardinal:

a) Continuously reduced the due diligence information collected from
prospective and existing customers, diluting the customer questionnaire,
removing the requirements to collect photos of the pharmacies, and
ceasing to ask about top prescribers;

b) Expanded the geographic scope of investigators with essentia] regional
knowledge of, for example, top prescribers and their locations relative to
the pharmacies where their prescriptions were being filled, thus reducing
the investigators’ efficacy;

c) Restricted the information reviewed from site visits by first removing the
investigator comment section and for a time eliminating written reports
entirely; and

d) Demoted, moved to non-compliance functions, or let go several staff
members who articulated an interest in expanding the company's
compliance functions, aggressively scrutinizing pharmacy customers,
and/or terminating problematic customers:

750. As to existing customers, Cardinal routinely failed to follow the SOP's procedures
for detecting, monitoring, and reporting suspicious orders. Cardinal's compliance staff routinely
released orders in excess of a customer's threshold without conducting the follow-up
investigation and providing the detailed written justification called for by the SOPs.

751. Even where Cardinal did block customers' orders and report them as, it routinely
took no steps to suspend or terminate those customers pending further investigation, and instead
allowed them to continue receiving their threshold amount of opioids month after month
thereafter, regardless of whether the customer continued to make additional suspicious orders.

752. Between 2012 and 2017, for example, Cardinal reported twelve or more opioid

related suspicious orders for at least one year-the equivalent of one per month-for hundreds of

231
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 99 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 241 of 286

pharmacies nationwide. Those pharmacies had several known red flags m their shipment orders
and prescription data. More than half of these pharmacies: (a) exceeded the 90th percentile in the
State in terms of opioid volume shipped; (b) exceeded the 90th percentile in the State in terms of
oxycodone volume shipped; and (c) exceeded the 90th percentile in the State in terms of median
strength of opioids prescribed per day. Nonetheless, even after reporting twelve or more opioid-
related suspicious orders for one of these pharmacies, Cardinal continued to ship opioids, on
average, for more than three ae Within this group of suspect pharmacies that Cardinal did
nothing to control, these included particularly egregious cases in which Cardinal reported more
than 50 opioid-related suspicious orders per year-the equivalent of one suspicious order per
‘week to the authorities for three or more consecutive years.

753. In still other instances, neither Cardinal nor other distributors reported numerous
suspicious orders, but almost certainly should have, given that a handful of prescribers were
responsible for writing an unusually high percentage of the pharmacy's opioid prescriptions. By
itself, having a high concentration of opioid prescriptions written by a smal] number of providers
is a known red flag for opioid diversion. Subsequently, these pharmacies had among the highest
percentage of prescriptions written. by providers who were indicted or convicted on opioid-
related prescribing and distribution charges.

754. _ Examples of egregious cases identified in a complaint recently filed by an
attorney general included:

a) A pharmacy in the 99" percentile in the state, to which Cardinal reported
an average of 85 suspicious orders per year for five years, the equivalent

of more than once a week, yet as of 2018, as of 2018, this pharmacy
continued to receive opioids from Cardinal.

b) A pharmacy in the 95" percentile in the state, to which Cardinal, from
2012 to 2018, shipped more than 20,000 grams of opioids, the equivalent
of about thirteen 30mg oxycodone pills for every person in the county.

232
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 100 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 242 of 286

c) A pharmacy in the 90" percentile where more than 20% of its customers
have received opioid prescriptions by three or more doctors in a six-year
period, and to which Cardinal continued to ship opioids after other
distributors had issued 223 SORs.

d) A pharmacy in the 99" percentile where approximately 60% of
prescriptions were written by prescribers who were later indicted or
convicted, and to which Cardinal has failed to issue a single SOR as of
December 2017.

755. Finally, even if Cardinal had conducted due diligence to investigate its high-
volume opioids customers, Cardinal's failure to implement any system to store and share
information about their suspicious customers and/or suspicious prescribers would have
compromised the effectiveness of any such investigation.

756. Due to these flaws, Cardinal routinely continued to supply pharmacies that filled
prescriptions for prescribers that had been flagged in its own (infrequent) investigations of other
pharmacies as likely sources of diversion.

c. Cardinal Was Put on Notice of its Wrongful Conduct

757. In addition to numerous instances, including examples cited above, in which

Cardinal's own employees acknowledged failures in its compliance systems, the company was
- explicitly put on notice on multiple occasions by government agencies that it was not fulfilling
its duties.

758. To date, Cardinal has paid a total of $98 million in fines and other amounts
involving multiple DEA and various state actions relating to its improper management and

distribution of opioids to pharmacies across the United States.

233
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 101 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 243 of 286

759. In 2008, Cardinal paid a $34 million penalty to settle allegations about opioid
diversion taking place at seven warehouses*™* around the United States (the “2008 Cardinal
Settlement Agreement”).*> These allegations included failing to report to the DEA thousands of
suspicious orders of hydrocodone that Cardinal then distributed to pharmacies that filled
illegitimate prescriptions originating from rogue Internet pharmacy websites.>

760. In connection with the 2008 Cardinal Settlement Agreement, the DEA stated that
“Tdlespite [its] repeated attempts to educate Cardinal on diversion awareness and prevention,
Cardinal engaged in a pattern of failing to report blatantly suspicious orders for controlled
substances filled by its distribution facilities located throughout the United States.”°?° The DEA
concluded that “Cardinal’s conduct allowed the ‘diversion’ of millions of dosage units of
hydrocodone from legitimate to non-legitimate channels.”3”6

761. As part of the 2008 Cardinal Settlement Agreement, Cardinal agreed to “maintain

a compliance program designed to detect and prevent diversion of controlled substances as

 

322 Including its Lakeland, Florida facility. https://www.dea.gov/pubs/pressrel/pr100608. html. In 2012,
Cardinal described the Lakeland facility as shipping “an average of about 4 million dosage units of

' prescription drugs, including about 500,000 dosage units of controlled substances, on a monthly basis to
more than 5,200 customers in Florida, Georgia and South Carolina. The volume of prescription drugs
distributed makes the Lakeland facility the largest prescription drug wholesaler in Florida.” Cardinal
Health, Inc. v. Eric Holder, Jr., Att'y Gen., D.D.C. Case No. 12-185, ECF No. 3-1, at 6; 3-13 at 2; 5-15
(Feb. 3, 2012).
*23 Settlement and Release Agreement and Administrative Memorandum of Agreement (Sept. 30, 2008), a
cached version is available at
https://webcache.zoogleusercontent.com/search?q=cache:O7TeOHbVipt:https://www.dea.gov/divisions/
hq/2012/cardinal_agreement.pdf+&cd=2&hi=en&ct=clnk&vl=us; Press Release, U.S. Att?y Office, Dist.
of Colo., Cardinal Health Inc., Agrees to Pay $34 Million to Settle Claims that it Failed to Report
Suspicious Sales of Widely-Abused Controlled Substances (Oct. 2, 2008),
hitps:/Awww.justice.gov/archive/usao/co/news/2008/October08/10_2 08. html.
324 Tg
329 U.S. Att’y Office, Dist. of Colo., Cardinal Health Inc. Agrees to Pay $34 Million to Settle Claims that
It Failed to Report Suspicious Sales of Widely-Abused Controlled Substances (Oct. 2, 2008),
ET ps-d nt justiee: gow archives neao/eainews/2083/Oetover 8/10 2_08.html.
7a Td,

 

234
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 102 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 244 of 286

required by the CSA and applicable DEA regulations.”?2’ However, in 2012, the DEA issued an
“immediate suspension order,” suspending Cardinal’s registration with respect to Cardinal’s drug
distribution facility in Lakeland, Florida. That order stated “Despite the [2008 Cardinal
Settlement Agreement], the specific guidance provided to Cardinal by DEA, and despite the
public information readily available regarding the oxycodone epidemic in Florida, Cardinal has
failed to maintain effective controls against diversion of controlled substances into other than
legitimate medical, scientific, and industrial channels, in violation of [the CSA].”328 For
example, from “2008-2009, Cardinal’s sales to its top four retail pharmacies [in the State of
Florida] increased approximately 803%. From 2009 to 2010, Cardinal’s sales to its top four retail
pharmacies [in the State of Florida] increased 162%.”°?°

762. In 2012, Cardinal reached another settlement with the DEA relating to its failure
to “conduct meaningful due diligence to ensure that the controlled substances were not diverted
into other than legitimate channels” resulting in systemic opioid diversion in its Florida
distribution center (the “2012 Cardinal Settlement Agreement”).**° Cardinal’s Florida center
received a two-year license suspension for supplying more than {2 million dosage units to only
four area pharmacies, nearly fifty times as much oxycodone as it shipped to the rest of Florida
and an increase of 241% in only two years! The DEA found that Cardinal’s own investigator

warned Cardinal against selling opioids to these pharmacies, but that Cardinal did nothing to

 

227 Cardinal Health, Inc. v. Eric Holder, Jr., Att'y Gen., D.D.C. Case No. 12-185, ECF No. 3-4, at J 2
(Feb. 3, 2012).
328

Id. at J 3.
329 Td. at 4 4.
330 Administrative Memorandum of Agreement (May 14, 2012),
https://www.dea.gov/divisions/hq/2012/cardinal_agreement.pdf (last accessed August 1, 2018); Press
Release, Drug Enf’t Admin., DEA Suspends for Two Years Pharmaceutical Wholesale Distributor’s
Ability to Sell Controlled Substances from Lakeland, Florida Facility (May 15, 2012),
https://www.dea.gov/pubs/pressrel/pr051512.html.
331 Td. ;

235
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 103 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 245 of 286

notify the DEA or cut off the supply of drugs to the suspect pharmacies?” Instead, Cardinal’s
opioid shipments to the pharmacies increased.**?

763. Inthe 2012 Cardinal Settlement Agreement, Cardinal agreed that it had (i) failed
to maintain effective controls against the diversion of controlled substances, including failing to
conduct meaningful due diligence to ensure that controlled substances were not diverted; (ii)
failed to detect and report suspicious orders of controlled substances as required by the CSA, on
or before May 14, 2012; and (iii) failed to adhere to the provisions of the 2008 Cardinal
Settlement Agreement.?**

764. In December 2016, Cardinal again settled charges that it had violated the CSA by
failing to prevent diversion of oxycodone for illegal purposes, this time for $44 million (the
“2016 Cardinal Settlement Agreement”).**° The settlement covered DEA allegations that
Cardinal had failed to report suspicious orders across Washington, Maryland, New York, and
Florida.?°° The same Florida distribution center at the heart of the 2012 settlement was again
implicated in this case.*°” The settlement also covered a Cardinal subsidiary, Kinray, LLC, which
failed to report a single suspicious order despite shipping oxycodone and hydrocodone to more
than 20 New York-area pharmacy locations that placed unusually high orders of controlled

substances at an unusually frequent rate.>>*

 

332 I ‘d.

333 1.

334 Administrative Memorandum of Agreement (May 14, 2012),
https://Awww.dea.vov/divisions/hq/2012/cardinal_agreement.pdf (last accessed August 1, 2018).

335 U.S. Att’y Office, Dist. of Md., Cardinal Health Agrees to $44 Million Settlement for Alleged
Violations of Controlled Substances Act (Dec. 23, 2016) https://www.justice.gov/usao-md/pr/cardinal-
health-agrees-44-million-settlement-alleged-violations-controlled-substances-act.

336 ld.

337 Id

338 Td

236
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 104 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 246 of 286

d. Cardinal Actively Marketed Prescription Opioids —

765. Cardinal worked to increase sales of opioids through a range of in-house
marketing platforms directed at prescribers, pharmacists, and conan, implemented
nationally.

766. Cardinal not only offers marketing services to its drug manufacturer clients, it
incentivizes and encourages manufacturers to use these marketing channels as a way of building
their business and increasing sales of prescription opioids.

767. Cardinal utilized a variety of marketing programs to promote sales of prescription
opioids, including direct consumer marketing, direct mail marketing, email marketing, marketing
in customer newsletters, telemarketing, advertisement on ordering platform, pharmacy rebates,
and auto-shipments.

“768. Purdue and other manufacturers worked hand-in-glove with Cardinal to promote
their products through the distributors to pharmacies and pharmacists.

769. Cardinal! profited in two ways from its marketing activities: (1) it was paid by the
drug manufacturers to promote their prescription opioids, and/or (2) it was paid from increases in
pharmacy drug sales that resulted from these marketing efforts.

770. The targeting of pharmacists by Cardinal in its marketing activities was
particularly problematic because of Cardinal’s existing and often long-term ‘business
relationships with pharmacies—with whom Cardinal shared a legal responsibility to prevent
diversion. Opioid distributors, like Cardinal, were in a unique and trusted position in the
controlled substances supply chain from which they could have spoken truthfully to their
pharmacy customers about the serious risks posed by opioids (including the risk of diversion).

They could have remained silent about the benefits and risks of opioids, and simply filled orders

237
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 105 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 247 of 286

and shipped drugs. Instead, Cardinal abused its unique position for profit, by contributing to the
chorus of deception surrounding opioids.

771. To engage in the promotion of controlled substances at all, under the
circumstances detailed in this Complaint, was a dereliction of Cardinal’s duties to prevent opioid
diversion. Through these marketing activities, Cardinal contributed to and reinforced the
deceptive and misleading marketing messages that healthcare providers inne about opioids
through other channels. Moreover, much of the Cardinal’s marketing content was deceptive,
because it either affirmatively misrepresented the benefits and risks of prescription opioids, or it
omitted important information about the risks of prescription opioids. Cardinal knew or should
have known that these marketing een those that misrepresented or omitted
material information about the potential for diversion or risks of addiction associated with
prescription opioids—were deceptive.

772. Through marketing activities, Cardinal built upon, reinforced, and profited from
the drug manufacturers’ campaign to deceive healthcare providers about the risks and benefits of
prescription opioid use—a campaign that encouraged and normalized over-prescribing and over-
dispensing of prescription opioids.

773. Cardinal made false searetionts that it had no role in influencing the prescribing or
dispensing of prescription opioids and did not promote and market any pharmaceuticals-

including opioids-directly to consumers.

De AmerisourceBergen

a. AmerisourceBergen’s Flawed Written Policies Enabled Opioid
Diversion

774. AmerisourceBergen is the nation’s third largest drug distributor in the country.

AmerisourceBergen’s written policies for compliance were and are contained within its

238
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 106 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 248 of 286

Diversion Control Program and its Order Monitoring Program (“COMP”). The programs are
inti by AmerisourceBergen’s Corporate Security and Regulatory Affairs (““'CSRA”).
From 2007 to 2015, the program’s specifics were scattered through a series of policy and
procedure documents, and which were not uniform for AmerisourceBergen and its subsidiary,
Bellco Health, which it acquired in 2007. AmerisourceBergen compliance policies are flawed
from the point of initial new customer on boarding. Since 2007, AmerisourceBergen has
generally required a customer questionnaire, a site visit, license verification, and online
investigation as part of its new customer due diligence process. A central component of
AmerisourceBergen’s new customer procedure is its Retail Pharmacy Questionnaire (“590
Form”). The form asks for information about other distributors, disciplinary history, customer
payment methods, percentages of controlled substances, _— numbers for specific high-risk
drugs, and top prescribers of opioids, among other questions. Though the form requests
information about prescribing physicians, it is not AmerisourceBergen’s policy to perform news
searches on those prescribers as part of the new customer procedure, and controlled substances
could account for up to-of prescriptions dispensed before triggering additional investigation.

775. AmerisourceBergen does not require new customers to provide usage reports or
dispensing data as part of the on boarding process. By relying on these customers to self-report
without any documented verification, AmerisourceBergen does not fulfill its obligation of truly
knowing its customers” business practices.

776. Both prior to and after program revision, AmerisourceBergen’s policies have
allowed for frequent threshold manipulation to avoid orders being held for review, rejected from
shipment, or reported as suspicious. Staff reviewing the form have high benchmarks for these

numbers before considering them red flags.

239
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 107 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 249 of 286

777. _AmerisourceBergen’s policies are not sufficient to comply with the requirements
of T.C.A. § 53-1-101 and similar requirements of other states. Under AmerisourceBergen’s
deficient policies, it does not hold for review orders that only meet one of these qualifications.
By limiting the orders even held for review, AmerisourceBergen’s policy does not fulfill its
obligation to identify even orders of interest, much less suspicious orders.

778. Examples of egregious cases identified recently in a complaint filed by a state
attorney general included:

a) A pharmacy at or above both the 99" percentile in terms of both number
of opioid orders and total opioid weight, at which, between 2014 and
2016, more than 10% of its prescriptions were written by prescribers who
were later indicted or convicted of opioid-related prescribing and
distribution charges, concerning which AmerisourceBergen reported
nearly 200 SORs in 2013-14, and to which as of 2018,
AmerisourceBergen was still serving as this pharmacy's primary opioid
distributor;

b) A pharmacy where, between 2013 and 2017, 77% of its prescriptions, on
average, were written by prescribers who were later indicted or convicted,
including 90% in 2014, and to which Amerisource appears to have only
stopped shipping in 2017; and

c) A pharmacy that exceeded the 95" percentile for the percentage of
oxycodone volume shipped for five years straight (2012 to 2016), where
on average 58% of its opioid prescriptions were paid in cash (99"
percentile), where for three consecutive years (2013 to 2015)
approximately half of all opioid scripts were filled by prescribers who
were later convicted, and which, as of 2018, was still a customer of
AmerisourceBergen.

b. AmerisourceBergen’s Failure to Effectively Prevent Diversion
in Practice

779. . At all relevant times, AmerisourceBergen failed to employ sufficient numbers of
qualified compliance staff to implement these policies, failed to ensure those compliance staff

were meeting AmerisourceBergen’s anti-diversion duties, and failed to enforce even the

240
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 108 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 250 of 286

defective policies it had in place. Among other deficiencies, AmerisourceBergen failed to
sufficiently staff its compliance departments.

780. Since the integration of Bellco into AmerisourceBergen and the revamp of its
Diversion Control Program in 2015, the company has increased anti-diversion staffing, but has
not significantly increased the number of fully trained ground level employees. Since that time,
AmerisourceBergen has maintained only five to seven front-line.employees on its Diversion
Control Team, responsible for reviewing new customers and monitoring its existing customers.

781. Many of AmerisourceBergen’s compliance violations begin with its new
customer policy. The process relies heavily on the customer 590 Form, given that
AmerisourceBergen only requests dispensing information from new customers when it already
knows of potential issues. For example, dispensing data was requested recently in considering
customers moving from distributor Morris & Dickson Company-including customers that
prompted a DEA — because of their high-volume opioid purchasing.

782. Despite the 590 Form being so critical to understanding its customers and
ensuring it can fulfill its regulatory obligations, and despite numerous other AmerisourceBergen
procedures relying on reviewing or updating this form, AmerisourceBergen has had significant
issues related to failing to perform even this basalitie screening. Bellco Generics customers, for
example, regularly completed the 590 Form independently, submitted it to Bellco, and were on
boarded thereafter without receiving a site visit.

783. Disjunction between AmerisourceBergen and Bellco has led to many compliance
failures. Until system integration in or around November 2015, staff had no systematic way of
identifying dual customers. The lack of an integrated system also meant that thresholds were not

coordinated between AmerisourceBergen and Bellco at any point. As a result, a dual customer

24]
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 109 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 251 of 286

could have high thresholds set with both, could be exceeding both thresholds, or even having its
threshold periodically increased with both, without detection. In or around April 2013,
AmerisourceBergen implemented a policy for dual customers that prevented both
AmerisourceBergen and Bellco from supplying controlled substances to the same customer, but
implementation was spotty, and, in practice, only a small percentage of orders flagged for review
are cancelled, and even fewer are deemed suspicious.

784. AmerisourceBergen has a high tolerance for compliance issues before it will
terminate a customer. It still lacks an internal rule or policy that requires investigation of a
customer based on a specific number of suspicious order reports. Even when customers were
restricted, blocked, or terminated, AmerisourceBergen’s system failed to ensure their accounts
were de-activated.

785. The one area in which AmerisourceBergen has consistently stood out as
compared to its major competitors is its unwillingness to identify suspicious orders, even among
customers that regularly exceeded their thresholds and presented multiple red flags of diversion.
During this time, numerous AmerisourceBergen opioid customers exhibited several common
indicators of suspicious activity for multiple years. These flags included:

a) Scoring above the 90th percentile in the county for opioid order volume;
b) Scoring above the 90th percentile in the county for total opioid orders;

c) . Scoring above the 90th percentile in the county for oxycodone order
volume;

d) Scoring above the 90th percentile in the county for total oxycodone
orders;

e) Scoring above the 90th percentile in the state for the percentage of
oxycodone volume shipped out of all controlled substances shipped;

f) Filling prescriptions by prescribers who were later indicted or convicted
on opioid-related prescribing and distribution charges;

242
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 110 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 252 of 286

g) Scoring above the 90th percentile in terms of percentage of patient doctor-
shoppers;
h) Scoring above the 90th percentile in terms of percentage of cash

payments; and

1) Scoring above the 90th percentile in terms of the median MME prescribed
per day.

c. AmerisourceBergen Was Put on Notice of its Wrongful
Conduct

786. AmerisourceBergen’s deficiencies and failures did not go undetected. The
company was explicitly put on notice on multiple occasions by government agencies that it was
not fulfilling its duties.

787. AmerisourceBergen has paid $16 million in settlements and had certain licenses
revoked as a result of allegations related to the diversion of prescription opioids.

788. In 2007, AmerisourceBergen lost its license to send controlled substances from a
distribution center amid allegations that it was not controlling shipments of prescription opioids
to Internet pharmacies.**° Over the course of one year, AmerisourceBergen had distributed 3.8
million dosage units of hydrocodone to “rogue pharmacies.”*4? The DEA _ suspended
AmerisourceBergen's registration after determining that “the continued registration of this
company constitutes an imminent danger to public health and safety."

789. Again in 2012, AmerisourceBergen was implicated for failing to protect against

diversion of particular controlled substances into non-medically necessary channels.

 

33° Press Release, Drug Enf't Admin., DEA Suspends Orlando Branch of Drug Company from
Distributing Controlled Substances (Apr. 24, 2007),
https:/Awww.dea.gov/divisions/mia/2007/mia042407p.html.

340 Ty

341 Id. .

*? Jeff Overley, AmerisourceBergen Subpoenaed by DEA Over Drug Diversion, Law360.com (Aug. 9,
2012), available at https:/Avww.law360.com/articles/368498/amerisourcebergen-subpoenaed-by-dea-

over-drug-diversion.

 

243
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 111 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 253 of 286

H. The Distributor Defendants Sought to Avoid and Have Misrepresented Their
Compliance with Their Legal Duties

790. The Distributor Defendants have repeatedly misrepresented their compliance with
their legal duties under Mississippi law and have wrongfully and repeatedly disavowed those
duties in an effort to mislead regulators and the public regarding the Distributor Defendants’
compliance with their legal duties.

791. Distributor Defendants have refused to recognize any duty beyond reporting
suspicious orders. In Masters Pharm., Inc. v. Drug Enf’t Admin., 861 F.3d 206 (D.C. Cir. 2017), —
the Healthcare Distribution Management Association, n/k/a HDA, a trade association run by the
Distributor Defendants, and the National Association of Chain Drug Stores (“NACDS”), an
association of the National Retail Pharmacies (and similar persons), submitted amicus briefs
regarding the legal duty of wholesale distributors. Denying inaccurately the legal duties that the

wholesale drug industry has been tragically recalcitrant in performing, they argued as follows:

a. The Associations complained that the “DEA has required distributors not
only to report suspicious orders, but to investigate orders (e.g., by
interrogating pharmacies and physicians) and take action to halt
suspicious orders before they are filled.” .

b. The Associations argued that, “DEA now appears to have changed its
position to réquire that distributors not only report suspicious orders, but
investigate and halt suspicious orders. Such a change in agency position
must be accompanied by an acknowledgment of the change and a
reasoned explanation for it. In other words, an agency must display
awareness that it is changing position and show that there are good reasons
for the new policy. This is especially important here, because imposing
intrusive obligation on distributors threatens to disrupt patient access to
needed prescription medications.”3"4

C. The Associations alleged (inaccurately) that nothing “requires distributors
to investigate the legitimacy of orders, or to halt shipment of any orders
deemed to be suspicious.”**°

 

343 Brief for HDMA and NACDS, supra n. 271, 2016 WL 1321983, at *4-5.
*4 Td. at *8 (citations and quotation marks omitted).
345 Td. at *14.

244
- Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 112 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 254 of 286

d. The Associations complained that the purported “practical infeasibility of
requiring distributors to investigate and halt suspicious orders (as well as
report them) underscores the importance of ensuring that DEA has
complied with the APA before attempting to impose such duties.”?4°

C. The Associations alleged (inaccurately) that “DEA’s regulations [ ]
sensibly impose[] a duty on distributors simply to report suspicious

orders, but left it to DEA and its agents to investigate and halt suspicious
orders.”347

f. Also inaccurately, the Associations argued that, “[i]mposing a duty on
distributors — which lack the patient information and the necessary
medical expertise — to investigate and halt orders may force distributors to
take a shot-in-the-dark approach to complying with DEA’s demands.”3"8

792. The positions taken by the trade groups is emblematic of the position taken by the
Distributor Defendants in a futile attempt to deny their legal obligations to prevent diversion of
the dangerous drugs.*””

793. The Court of aspedie for the District of Columbia Circuit recently issued its
opinion affirming that a wholesale drug distributor does, in fact, have duties beyond reporting. In
Masters Pharmaceuticals, the Court upheld the revocation of Masters Pharmaceutical’s license
and determined that DEA regulations require that in addition to reporting suspicious orders,
distributors must “decline to ship the order, or conduct some ‘due diligence’ and—f it is able to
determine that the order is not likely to be diverted into illegal channels—ship the order.”
Masters Pharmaceutical was in violation of legal requirements because it failed to conduct

necessary investigations and filled suspicious orders. A distributor’s investigation must dispel all

 

346 Td. at *22.

47 Td. at *24-25

348 Td. at 26.

349 See Brief of HDMA in Support of Cardinal, supra n. 318, 2012 WL 1637016, at *3 (arguing the
wholesale distributor industry “does not know the rules of the road because” they claim (inaccurately)
that the “DEA has not adequately explained them”).

245
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 | Page 113 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 255 of 286

the red flags giving rise to suspicious circumstance prior to shipping a suspicious order. The
Circuit Court also rejected the argument made by the HDMA and NACDS (quoted above), that,
allegedly, the DEA had created or imposed new duties.

794. Because of the Distributor Defendants’ refusals to abide by their legal obligations,
the DEA has repeatedly taken administrative action to attempt to force compliance. For example,
in May 2014, the United States Department of Justice, Office of the Inspector General,
Evaluation and Inspections Divisions, reported that the DEA issued final decisions in 178
registrant actions between 2008 and 2012.*°° As noted above, the Office of Administrative Law
Judges issued a recommended decision in a total of 117 registrant actions before the DEA issued
its final decision, including 76 actions involving orders to show cause and 4] actions involving

immediate suspension orders.*°' These actions include the following:

a. On April 24, 2007, the DEA issued an Order to Show Cause and
Immediate Suspension Order against the AmerisourceBergen
Orlando, Florida distribution center (“Orlando Facility”) alleging
failure to maintain effective controls against diversion of
controlled substances. On June 22, 2007, AmerisourceBergen
entered into a settlement that resulted in the suspension of its DEA
registration;

b. On November 28, 2007, the DEA issued an Order to Show Cause
and Immediate Suspension Order against the Cardinal Auburn,
Washington Distribution Center (“Auburn Facility”) for failure to
maintain effective controls against diversion of hydrocodone;

fo On December 5, 2007, the DEA issued an Order to Show Cause
and Immediate Suspension Order against the Cardinal Lakeland,
Florida Distribution Center (“Lakeland Facility”) for failure to
maintain effective controls against diversion of hydrocodone;

 

350 Evaluation and Inspections Div., Off. of the Inspector Gen., U.S. Dep’t of Justice, The Drug
Enforcement Administration's Adjudication of Registrant Actions (May 2014),
https://oig.justice.gov/reports/2014/e1403.pdf.

331 Id

 

246
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 114 of 144
Case: 30CH1:19-cv-01879-TLH Document#: 2 Filed: 10/16/2019 Page 256 of 286

72S.

g.

On December 7, 2007, the DEA issued an Order to Show Cause
and Immediate Suspension Order against the Cardinal
Swedesboro, New Jersey Distribution Center (“Swedesboro
Facility”) for failure to maintain effective controls against
diversion of hydrocodone;

On January 30, 2008, the DEA issued an Order to Show Cause and
Immediate Suspension Order against the Cardinal Stafford, Texas
Distribution Center (“Stafford Facility”) for failure to maintain
effective controls against diversion of hydrocodone;

On September 30, 2008, Cardinal entered into a Settlement and
Release Agreement and Administrative Memorandum of
Agreement with the DEA related to its Auburn Facility, Lakeland
Facility, Swedesboro Facility and Stafford Facility. The document
also referenced allegations by the DEA that Cardinal failed to
maintain effective controls against the diversion of controlled
substances at its distribution facilities located in McDonough,
Georgia (“McDonough Facility”), Valencia, California (“Valencia
Facility”) and Denver, Colorado (“Denver Facility”);

On February 2, 2012, the DEA issued an Order to Show Cause and
Immediate Suspension Order against the Cardinal Lakeland,
Florida Distribution Center (“Lakeland Facility”) for failure to
maintain effective controls against diversion of oxycodone; and

On December 23, 2016, Cardinal agreed to pay a $44 million fine
to the DEA to resolve the civil penalty portion of the
administrative action taken against its Lakeland, Florida
Distribution Center.

Rather than abide by their non-delegable. duties under public safety laws, the

Distributor Defendants, individually and collectively through trade groups in the industry,

pressured the U.S. Department of Justice to “halt” prosecutions and lobbied Congress to strip the

DEA of its ability to immediately suspend distributor registrations. The result was a “sharp drop

in enforcement actions” and the passage of the “Ensuring. Patient Access and Effective Drug

Enforcement Act” which, ironically, raised the burden for the DEA to revoke a distributor’s

247
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 115 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 257 of 286

license from “imminent harm” to “immediate harm” and provided the industry the right to “cure”
any violations of law before a suspension order can be issued.>*”

796. In addition to taking actions to limit regulatory prosecutions and suspensions, the
Distributor Defendants undertook to fraudulently convince the public that they were complying
with their legal obligations, including those imposed by licensing regulations. Through such
statements, the Distributor Defendants attempted to assure the public they were working to curb
the opioid epidemic.

797. For example, a Cardinal executive claimed that it uses “advanced analytics” to
monitor its supply chain and represented that it was being “as effective and efficient as possible
in constantly monitoring, identifying, and eliminating any outside criminal activity.”°°? Given the
sales volumes and the company’s history of violations, this executive was either not telling the
truth, or, if Cardinal had such a system, it ignored the results.

798. By misleading the public about the effectiveness of their controlled substance
monitoring programs, the Distributor Defendants successfully concealed the facts sufficient to

arouse suspicion of the claims that the Plaintiffs now assert.

 

*°2 See Lenny Bernstein & Scott Higham, Investigation: The DEA Slowed Enforcement While the Opioid
Epidemic Grew Out of Control, WASHINGTON POST (Oct. 22, 2016),

https://www. washingionpost.com/investigations/the-dea-slowed-enforcement-while-the-opioid-cpidemic-
grew-out-of-control/2016/10/22/aca2bf8e-717 |-1 1e6-8d13-
d7c704effd9_story.html?utm_term=.2f757833e3c4; Lenny Bernstein & Scott Higham, Jnvestigations:
U.S. Senator Calls for Investigation of DEA Enforcement Slowdown Amid Opioid Crisis, WASHINGTON
PosT (Mar. 6, 2017), https:/Avww.washingtonpost.com/investigations/us-senator-calls-for-investigation-
of-dea-enforcement-slowdown/2017/03/06/5846ec60-028b-11e7-ble9-
a05d3c21f/ef_story.html?utm_term=.7007bf2b9455; Eric Eyre, DEA Agent; “We Had No Leadership”
in WV Amid Flood of Pain Pills, CHARLESTON GAZETTE-MAIL (Feb. 18, 2017),
https://www.wvgazettemail.com/news/health/dea-agent-we-had-no-leadership-in-wv-amid-

flood/article 928e9bed-c28e-58b1-8e3 f-f082881539fd hunt.

353 Lenny Bernstein et al., How Drugs Intended for Patients Ended Up in the Hands of Illegal Users: “No
One Was Doing Their Job,’* WASHINGTON POST (Oct. 22, 2016),
https:/Avww.washingtonpost.com/investigations/how-drugs-intended-for-patients-ended-up-in-the-hands-
of-illegal-users-no-one-was-doing-their-job/20 1 6/10/22/1 0e79396-30a7-1 1e6-8ff7-
7b6c1998b7a0_story.html?utm_term=.a5f05 | 722a7a.

248
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 116 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 258 of 286

799. Meanwhile, the opioid epidemic rages unabated in the United States and
Mississippi.

800. The epidemic still rages because the fines and suspensions imposed by the DEA
do not change the conduct of the industry. The distributors, including the Distributor Defendants,
pay fines as a cost of doing business in an industry that generates billions of dollars in annual
revenue. They hold multiple DEA registration numbers and when one facility is suspended, they
simply ship from another facility.

801. The wrongful actions and omissions of the Distributor Defendants which have
caused the diversion of opioids and which have been a substantial contributing factor to and/or
proximate cause of the opioid crisis are alleged in greater detail in Plaintiffs’ allegations of
Defendants’ unlawful acts below.

802. The Distributor Defendants have abandoned their duties imposed under
Mississippi law, taken advantage of a lack of adequate law enforcement, and abused the privilege
of distributing controlled substances. |

IV. The National Retail Pharmacies Were on Notice of and Contributed to Illegal
Diversion of Prescription Opioids

 

803. National retail pharmacy chains earned enormous profits by flooding the country
with prescription opioids.*** They were keenly aware of the oversupply of prescription opioids
through the extensive data and information they developed and maintained as both distributors
and dispensaries. Yet, instead of taking any meaningful action to stem the flow of opioids into

communities, they continued to participate in the oversupply and profit from it.

 

34 Plaintiffs’ allegations of wrongdoing are pointing to the National Retail Pharmacies not the pharmacy
industry who in general serve a vital healthcare function in the United States.

249
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 117 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 259 of 286

804, Each of the National Retail Pharmacies does substantial business throughout the
United States. This business includes the distribution and dispensing of prescription opioids.

805. Data shows that the National Retail Pharmacies distributed and dispensed
substantial quantities of prescription opioids, including fentanyl, hydrocodone, and oxycodone in
Mississippi. In addition, they distributed and dispensed substantial quantities of prescription
opioids in other states, and these drugs were diverted from these other states to Mississippi. The
National Retail Pharmacies failed to take meaningful action to stop this diversion despite their
knowledge of it, and contributed substantially to the diversion problem.

806. The National Retail Pharmacies developed and maintained extensive data on
opioids they distributed and dispensed. Through this data, National Retail Pharmacies had direct
knowledge of patterns and instances of improper distribution, prescribing, and use of prescription
opioids in communities throughout the country, and in Mississippi in particular. They used the
data to evaluate their own sales activities and workforce. On information and belief, the National
Retail Pharmacies also provided Defendants with data regarding, inter alia, individual doctors in
exchange for rebates or other forms of consideration. The National Retail Pharmacies’ data is a
valuable resource that they could have used to help stop diversion, but failed to do so.

A. The National Retail Pharmacies Have a Duty to Prevent Diversion

807. Each pardicipanit in the supply chain of opioid distribution, including the National
Retail Pharmacies, is responsible for preventing diversion of prescription opioids into the illegal
market by, among other things, monitoring and reporting suspicious activity.

808. The National Retail Pharmacies, like manufacturers and other distributors, are
registrants under Mississippi law. Pharmacy registrants are required to ensure that opioid
prescriptions filled by them are written for a legitimate patient for a legitimate medical need in

the usual course of practice for the prescriber. See Miss. Code Ann. § 41-29-137(f). In addition,

250
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 118 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 260 of 286

“fp]lersons registered to manufacture, distribute or dispense controlled substances under this
article shall keep records and maintain inventories in conformance with the record-keeping and
inventory requirements of federal law and with any additional rules the [State licensing boards]
may issue.” Miss. Code Ann. § 41-29-133. Because pharmacies themselves are registrants under
the CSA, the duty to prevent diversion lies with the pharmacy entity, not the individual
pharmacist alone.

809. The DEA, among others, has provided extensive guidance to pharmacies
concerning their duties to the public. The guidance advises pharmacies how to identify
suspicious orders and other evidence of diversion.

810. Suspicious pharmacy orders include orders unusually large size, orders that are
disproportionately large in comparison to the population of a community served by the
pharmacy, orders that deviate from a normal pattern and/or orders of unusual frequency and
duration, among others.

811. Additional types of suspicious orders include: (1) prescriptions written by a
doctor who writes significantly more prescriptions (or in larger quantities or higher doses) for
controlled substances compared to other practitioners in the area; (2) prescriptions which should
last for a month in legitimate use, but are being refilled on a shorter basis; (3) prescriptions for
antagonistic drugs, such as depressants and stimulants, at the same time; (4) prescriptions that
look “too good” or where the prescriber’s handwriting is too legible; (5) prescriptions with
quantities or doses that differ from usual medical usage; (6) prescriptions that do not comply
with standard abbreviations and/or contain no abbreviations; (7) photocopied prescriptions; or
(8) prescriptions containing different handwriting. Most of the time, these attributes are not

difficult to detect and should be easily recognizable by pharmacies.

251
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 119 of 144
Case: 30CH1:19-cv-01879-TLH Document#: 2 Filed: 10/16/2019 Page 261 of 286

812. Suspicious pharmacy orders are red flags for if not direct evidence of diversion.

813. Other signs of diversion can be observed through data gathered, consolidated, and
analyzed by the National Retail Pharmacies themselves. That data allows them to observe
patterns or instances of dispensing that are potentially suspicious, of oversupply in particular
stores or geographic areas, or of prescribers or facilities that — to engage in improper
prescribing.

814. According to industry standards, if a pharmacy finds evidence of prescription
diversion, the local Board of Pharmacy and DEA must be contacted.

815. Despite their legal obligations as registrants under state law, the National Retail
Pharmacies allowed widespread diversion to occur—and they did so knowingly. They knew they
made money by filling prescriptions, not by not filling descriptions. They knew they made
money by making it easy for doctors to refer patients with drug prescriptions to them to fill, not
by making it difficult for doctors to refer patients to them to fill descriptions.

816. Performance metrics and prescription quotas adopted by the National Retail
Pharmacies for their retail stores contributed to their failure. For instance, under CVS’s Metrics
System, for example, pharmacists are directed to meet high goals that make it difficult, if not
impossible, to comply with applicable laws and regulations. There is no measurement for
pharmacy accuracy or customer safety. Moreover, the bonuses for pharmacists are calculated, in
part, on how many prescriptions that pharmacist fills within a year. The result is both deeply
troubling and entirely predictable: opioids flowed out of National Retail Pharmacies and into
communities throughout the country. The policies remained in place even as the epidemic raged.

817. In consideration of a reasonable opportunity for further investigation and

discovery, Plaintiffs allege that this problem was compounded by the National Retail

252
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 120 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 262 of 286

Pharmacies’ failure to adequately train their pharmacists and pharmacy technicians on how to
properly and adequately handle prescriptions for opioid painkillers, including what constitutes a
proper inquiry into whether a prescription is legitimate, whether a prescription is likely for a
condition for which the FDA has approved treatments with opioids, and what measures and/or
actions to take when a prescription is identified as phony, false, forged, or otherwise illegal, or
when suspicious circumstances are present, including when prescriptions are procured and pills
supplied for the purpose of illegal diversion and drug trafficking.

818. In consideration of a reasonable opportunity for further investigation and
discovery, Plaintiffs allege that the National Retail Pharmacies also failed to adequately use data
available to them to identify doctors who were writing suspicious numbers of prescriptions
and/or prescriptions of suspicious amounts of opioids, or to adequately use data available to them
to do statistical analysis to prevent the filling of prescriptions that were illegally diverted or
otherwise contributed to the opioid crisis.

819. In consideration of a reasonable opportunity for further investigation and
discovery, Plaintiffs allege that the National Retail Pharmacies failed to analyze: (a) the number
of opioid prescriptions filled by individual pharmacies relative to the population of the
pharmacy's community; (b) the —— in epivid sales relative to past years; (c) the number of
opioid prescriptions filled relative to other drugs; and (d)-the increase in annual opioid sales
relative to the increase in annual sales of other drugs.

820. In consideration of a reasonable opportunity for further investigation and
discovery, Plaintiffs allege that the National Retail Pharmacies also failed to conduct adequate

internal or external audits of their opioid sales to identify patterns regarding prescriptions that

La
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 121 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 ~ Page 263 of 286

should not have been filled and to create policies accordingly, or if they conducted such audits,
they failed to take any meaningful action as a result.

821. In consideration of a reasonable opportunity for further investigation and
discovery, Plaintiffs allege that the National Retail Pharmacies also failed to effectively respond
to concerns raised by their own employees regarding inadequate policies and procedures
regarding the filling of opioid prescriptions.

822. The National Retail Pharmacies were, or should have been, fully aware that the
quantity of opioids being distributed and dispensed by them was untenable, and in many areas
patently absurd; yet, they did not take meaningful action to investigate or to ensure that they
were complying with their duties and obligations under the law with regard to controlled
substances.

B. Multiple Enforcement Actions Against the National Retail Pharmacies Confirm their
Compliance Failures.

823. The National Retail Pharmacies have long been on notice of their failure to abide
by the law and regulations governing the distribution and dispensing of prescription opioids.
Indeed, several of the National Retail Pharmacies have been repeatedly penalized for their illegal
prescription opioid practices. In consideration of a reasonable opportunity for further
investigation and discovery, Plaintiffs allege that based upon the widespread nature of these
violations, these enforcement actions are the product of, and confirm, national policies and
practices of the National Retail Pharmacies.

1. CVS

824. CYS is one of the largest companies in the world, with annual revenue of more

than $150 billion. According to news reports, it manages medications for nearly 90 million

254
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 122 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 264 of 286

customers at 9,700 retail locations. CVS could be a force for good in connection with the opioid
crisis, but like other Defendants, CVS sought profits over people.

825. CVS is a repeat offender; the company has paid fines totaling over $40 million as
the result of a series of investigations by the DEA and the DOJ. It nonetheless treated these fines
as the cost of doing business and has allowed its pharmacies to continue dispensing opioids in
quantities significantly higher than any plausible medical need would require, and to continue
violating its recordkeeping and dispensing obligations under the law.

826. As recently as March 2019, CVS entered into a $535,000 settlement with the U.S.
Attorney’s Office for the District of Rhode Island regarding allegations that its pharmacies in
Rhode Island violated federal law “including by... in 39 instances between September 9, 2015
and June 18, 2017, filling a prescription for a Schedule II drug under circumstances ... that the
CVS pharmacist filling the prescription knew or had reason to know that the prescription in
question was invalid or unauthorized...”

827. This fine was preceded by numerous others throughout the county.

828. In July 2017, CVS entered into a $5 million settlement with the U.S. Attorney’s
Office for the Eastern District of California regarding allegations that its pharmacies failed to
keep and maintain accurate records of Schedule If, III, 1'V, and V controlled substances.2°>

829. In February 2016, CVS paid $8 million to settle allegations made by the DEA and
the DOJ that from 2008-2012, CVS stores and pharmacists in Maryland violated their duties

under the CSA and filling prescriptions with no legitimate medical purpose.**°

 

355 Press Release, U.S. Attorney’s Office E. Dist. of Cal., CVS Pharmacy Inc. Pays $5M to Settle Alleged
Violations of the Controlled Substance Act, U.S. Dep’t of Just. (July 11, 2017),
https://www.justice.gov/usao-edca/pr/cvs-pharmacy-inc-pays-5m1-settle-alleged-violationscontrolled-
substance-act.

255
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 123 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 265 of 286

830. In October 2016, CVS paid $600,000 to settle allegations by the DOJ that stores
in Connecticut failed to maintain proper records in accordance with the CSA.*°”

831. In September 2016, CVS entered into a $795,000 settlement with the
Massachusetts Attorney General wherein CVS agreed to require pharmacy staff to access the
state’s prescription monitoring program website and review a patient’s prescription history
before dispensing certain opioid drugs.?**

832. In June 2016, CVS agreed to pay the DOJ $3.5 million to resolve allegations that
50 of its stores violated the CSA by filling forged prescriptions for controlled substances—
mostly addictive painkillers—more than 500 times between 2011 and 2014.39?

833. In August 2015, CVS entered into a $450,000 settlement with the U.S. Attorney’s
Office for the District of Rhode Island to resolve allegations that several of its Rhode Island

. stores violated the CSA by filling invalid prescriptions and maintaining deficient records. The
United States alleged that CVS retail] pharmacies in Rhode Island filled a number of forged
prescriptions with invalid DEA numbers, and filled multiple prescriptions written by psychiatric

nurse practitioners for hydrocodone, despite the fact that these practitioners were not legally

 

356 Press Release, U.S. Attorney’s Office Dist. of Md., United States Reaches $8 Million Settlement
Agreement with CVS for Unlawful Distribution of Controlled Substances, U.S. Dep’t of Just. (Feb. 12,
2016), https://www.justice.gov/usao-md/pr/united-states-reaches-8-m illionsettlement-agreement-cvs-
unlawful-distribution-controlled.,

357 Press Release, U.S. Attorney’s Office Dist. of Conn., CVS Pharmacy Pays $600,000 to Settle
Controlled Substances Act Allegations, U.S. Dep’t of Just. (Oct. 20, 2016), https://www.justice.gov/usao-
ct/pr/cvs-pharmacy-pays-600000-settle-controlled-substances-actallegations.

*8 Dialynn Dwyer, CVS will pay $795,000, strengthen policies around dispensing opioids in agreement
with state, Boston.com (Sept. |, 2016), https://www.boston.com/news/localnews/2016/09/0 1/cvs-will-
pay-795000-strengthen-policies-around-dispensing-opioids-inagreement-with-state.

>? Press Release, U.S. Attorney’s Office Dist. of Mass., CVS to Pay $3.5 Million to Resolve Allegations
that Pharmacists Filled Fake Prescriptions, U.S. Dep’t of Just. (June 30, 2016),

https://www. justice. gov/usao-ma/pr/cvs-pay-3 5-million-resolve-allegations-pharmacists-filledfake-
prescriptions.

256
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 124 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 266 of 286

permitted to prescribe that drug. Additionally, the government alleged that CVS had
recordkeeping deficiencies.*°

| 834. In May 2015, CVS agreed to pay a $22 million penalty following a DEA
investigation that foutid that employees at two pharmacies in Sanford, Florida, had dispensed
prescription opioids, “based on prescriptions that had not been issued for legitimate medical
purposes by a health care provider acting in the usual course of professional practice. CVS also
acknowledged that its retail pharmacies had a responsibility to dispense only those prescriptions
that were issued based on legitimate medical need.”?°!

835. In September 2014, CVS agreed to pay $1.9 million in civil penalties to resolve
allegations it filled prescriptions written by a doctor whose controlled-substance registration had
expired 3? |

836. In August 2013, CVS was fined $350,000 by the Oklahoma Pharmacy Board for
feorcoeds selling prescription narcotics in at least five locations in the Oklahoma City
metropolitan area?”

837. Dating back to 2006, CVS retail pharmacies in Oklahoma and elsewhere
intentionally violated the CSA by filling prescriptions signed by prescribers with invalid DEA

registration numbers.>™*

 

360 Press Release, U.S. Attorney’s Office Dist. of R.I., Drug Diversion Claims Against CVS Health Corp.
Resolved With $450,000 Civil Settlement, U.S. Dep’t of Just. (Aug. 10, 2015),
https://www.justice.gov/usao-ri/pr/drug-diversion-claims-against-cvs-health-corp-resolved- 450000-civil-
settlement. '

361 Press Release, U.S. Attorney’s Office M. Dist. of Fla., United States Reaches $22 Million Settlement
Agreement with CVS For Unlawful Distribution of Controlled Substances, U.S. Dep’t of Just. (May 13,
2015), https://www.justice.gov/usao-mdfl/pr/united-states-reaches-22- million-settlement-agreement-cvs-
unlawful-distribution. .

3 Patrick Danner, H-E-B, CVS Fined Over Prescriptions, San Antonio Express-News (Sept. 5, 2014),
http://www.expressnews.com/business/local/article/H-E-BC VSfined-over-prescriptions-5736554.php.

36 Andrew Knittle, Oklahoma pharmacy board stays busy, hands out massive fines at times, NEWSOK
(May 3, 2015), http://newsok.comv/article/54 15840.

Zot
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 125 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 267 of 286

2. Walgreens

838. Walgreens is the second-largest pharmacy store chain in the United States behind
CVS, with annual revenue of more than $118 billion. According to its website, Walgreens
operates more than 8,100 retail locations and filled 990 million prescriptions on a 30-day
adjusted basis in fiscal 2017.

839. Walgreens also has been penalized for serious and flagrant violations of the CSA.
Indeed, Walgreens agreed to the largest settlement in DEA history—$80 million—to resolve
allegations that it committed an unprecedented number of recordkeeping and dispensing

violations of the CSA, including negligently allowing controlled substances such as oxycodone
and other prescription painkillers to be diverted for abuse and illegal black-market sales.*®

840. As part of the settlement, Walgreens admitted that it failed to uphold its
obligations as a DEA registrant regarding the above-described conduct.**

841. The settlement resolved investigations into and allegations of CSA violations in
Florida, New York, Michigan, and Colorado that resulted in the diversion of millions of opioids
into illicit channels. |

842. Walgreens’ Florida operations at issue in this settlement highlight its egregious

conduct regarding diversion of prescription opioids. Walgreens’ Florida pharmacies each

 

364 Press Release, U.S. Attorney’s Office W. Dist. of Okla., CVS to Pay $11 Million To Settle Civil
Penalty Claims Involving Violations of Controlled Substances Act, U.S. Dep’t of Just. (Apr. 3, 2013),
https://www.justice.gov/usao-wdok/pr/cvs-pay~1 |-million-settle-civil-penaltyclaims-involving-violations-
controlled. .

36° Press Release, U.S. Attorney’s Office S. Dist. of Fla., Walgreens Agrees to Pay a Record Settlement of
$80 Million for Civil Penalties Under the Controlled Substances Act, U.S. Dep’t of Just. (June 11, 2013),
https://www.justice.gov/usao-sdfl/pr/walgreens-agrees-pay-recordsettlement-80-million-civil-penalties-
under-controlled.

366 Fg

258
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 126 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 268 of 286

allegedly ordered more than one million dosage units of oxycodone in 2011—more than ten
times the average amount.*°”

843. They increased their orders over time, in some cases as much as 600% in the
space of just two years, including, for example, supplying a town of 3,000 with 285,800 orders
ie oxycodone in a one-month period. Yet Walgreens’ corporate officers not only turned a blind
eye, but provided pharmacists with fveeniives through a bonus program that compensated them
based on the number of prescriptions filled at the pharmacy. In fact, corporate attorneys at
Walgreens suggested, in reviewing the legitimacy of prescriptions coming from pain clinics, that
“if these are legitimate indicators of iegsprapeane prescriptions perhaps we should consider not
documenting our own potential noncompliance,” underscoring Walgreens’ attitude that profit
outweighed compliance with the law or the health of communities.>©

844. Defendant Walgreens’ settlement with the DEA stemmed from the DEA’s
investigation into Walgreens’ distribution center in Jupiter, Florida, which was responsible for
significant opioid diversion in Florida. According to the Order to Show Cause, Defendant
Walgreens’ corporate headquarters pushed to increase the number of oxycodone sales to
Walgreens’ Florida pharmacies, and provided bonuses for pharmacy employees based on number
of prescriptions filled at the pharmacy in an effort to increase oxycodone sales. In July 2010,

Defendant Walgreens ranked all of its Florida stores by number of oxycodone prescriptions

dispensed in June of that year, and found that the highest-ranking store in oxycodone sales sold

 

467 Order to Show Cause and Immediate Suspension of Registration, Jn the Matter of Walgreens Co.
(Drug Enf't Admin. Sept. 13, 2012).
368 Fy

259
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 127 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 269 of 286

almost 18 oxycodone prescriptions per day. All of these prescriptions were filled by the Jupiter
Center.*®

845. The six retail pharmacies in Florida that received the suspicious drug shipments
from the Jupiter Distribution Center, in turn, filled customer prescriptions that they knew or
should have known were not for legitimate medical use.?”

846. Walgreens has also settled with a number of state attorneys general, including
West Virginia ($575,000) and Massachusetts ($200,000).37!

847. The Massachusetts Attorney General’s Medicaid Fraud Division found that, from
2010 through most of 2015, multiple Walgreens stores across the state failed to rrionivar the
opioid use of some Medicaid patients who were considered high-risk.

848. In January 2017, an investigation by the Massachusetts Attorney General found
that some Walgreens pharmacies failed to monitor patients’ drug use patterns and didn’t use
sound professional judgment when dispensing opioids and other controlled substances—despite
the context of soaring overdose deaths in Massachusetts. Walgreens agreed to pay $200,000 and
follow certain procedures for dispensing opioids.?”

3. Rite Aid
849. With approximately 4,600 stores in 31 states and the District of Columbia, Rite

Aid is the largest drugstore chain on the East Coast and the third-largest in the United States,

with annual revenue of more than $21 billion.

 

369 Id.
370 Id. .
*”' Felice J. Freyer, Walgreens to pay $200,000 settlement for lapses with opioids, BOSTON GLOBE, Jan.
18, 2017, — https:/Avww.bostonglobe.com/metro/2017/01/18/walgreens-agrees-better-monitor-opioid-
dispensing/q0B3FbMo2i3wPt4hvmTOrM/story.html.

Id.

260
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 128 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 270 of 286

850. In 2009, as a result of a multi-jurisdictional investigation by the DOJ, Rite Aid
and nine of its subsidiaries in eight states were fined $5 million in civil penalties for its violations
of the CSA3”

851. The investigation revealed that from 2004 onwards, Rite Aid pharmacies across
the country had a pattern of non-compliance with the requirements of the CSA and regulations
that lead to the diversion of prescription opioids in and around the communities of the Rite Aid
pharmacies investigated. Rite Aid also failed to notify the DEA of losses of controlled
sibs in violation of 21 U.S.C. § 842(a)(5) and 21 C.F.R 1301.76(b).?”

852. Numerous state and federal drug diversion prosecutions have occurred in which
prescription opioid pills were procured from National Retail Pharmacies. The allegations in this
Complaint do not attempt to identify all these prosecutions, and the information above is merely
by way of example.

853. The litany of state and federal actions against the National Retail Pharmacies
demonstrate that they routinely, and as a matter of standard operation procedure, violated their
legal obligations under the CSA and other laws and regulations that govern the distribution and
dispensing of prescription opioids.

854. Throughout the country and in. Wllssfasinngl in particular, the National Retail
Pharmacies were or should have been aware of numerous red flags of potential suspicious

activity and diversion.

 

373 Press Release, Dep’t of Justice, Rite Aid Corporation and Subsidiaries Agree to Pay $5 Million in
Civil Penalties to Resolve Violations in Eight States of the Controlled Substances Act, U.S. Dep’t of Just.
(Jan. 12, 2009), https://www.justice.gov/opa/pr/rite-aid-corporation-andsubsidiaries-agree-pay-5-million-
civil-penalties-resolve-violations.

374 Td

261
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 129 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 271 of 286

855. On information and belief, from the catbird seat of their retail pharmacy
operations, the National Retail Pharmacies knew or reasonably should have known about the
disproportionate flow of opioids into Mississippi and the operation of “pill mills” that generated
opioid prescriptions that, by their quantity or nature, were red flags for if not direct evidence of
illicit supply and diversion. Additional information was provided by news reports, and state and
federal regulatory actions, including prosecutions of pill mills in the area.

856. On information and belief, the National Retail Pharmacies knew or reasonably
should have known about the devastating consequences of the oversupply and diversion of
prescription opioids, including spiking opioid overdose rates in the community.

857. On information and belief, because of (among others sources of information)
regulatory and other actions taken against the National Retail Pharmacies directly, actions taken
against others pertaining to prescription opioids obtained from their retail stores, complaints and
information from employees and other agents, and the massive volume of opioid prescription
drug sale data that they developed and monitored, the National Retail Pharmacies were well
aware that their distribution and dispensing activities fell far short of legal requirements.

858. The National Retail Pharmacies’ actions and omissions in failing to effectively
prevent diversion and failing to monitor, report, and prevent suspicious orders have contributed
significantly to the opioid crisis by enabling, and failing to prevent, the diversion of opioids.

DEFENDANTS’ UNLAWFUL CONDUCT AND BREACHES OF LEGAL DUTIES
CAUSED THE HARM AND SUBSTANTIAL DAMAGE ALLEGED HEREIN

859. As the Marketing Defendants’ efforts to expand the market for opioids increased
so have the rates of prescription and sale of their products — and the rates of opioid-related

substance abuse, hospitalization, and death among the people of the United States, including

262
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 130 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 272 of 286

Mississippi. The Distributor Defendants have continued to unlawfully ship these massive
quantities of opioids.

860. There is a “parallel relationship between the availability of prescription opioid
analgesics through legitimate pharmacy channels and the diversion and abuse of these drugs and
associated adverse outcomes.”?”°

861. Opioid analgesics are widely diverted and improperly used, and the widespread
use of the drugs has resulted in a national epidemic of opioid overdose deaths and addictions.*”

862. The epidemic is “directly related to the increasingly widespread misuse of
powerful opioid pain medications.”?””

| 863. The increased abuse of prescription painkillers along with growing sales has
contributed to a large number of overdoses and deaths.’”

864. For example, one doctor in Ohio was convicted of illegally distributing some
30,000 tablets of oxyoadone, OxyContin, and Opana. In connection with sentencing, the U.S.
Attorney explained that its enforcement efforts reflected that “[o]ur region is awash in opioids
that have brought heartbreak and suffering to countless families.” Henry Schein delivered
opioids directly to the office of this doctor, whom the Northern District of Ohio court has

described as “selling 30,000 doses of poison into the community.”?” In a separate civil suit, the

same prescriber reached a consent judgment alleging that he was purchasing hydrocodone/APAP

 

375 See Richard C. Dart et al, Trends in Opioid Analgesic Abuse and Mortality in the United States, 372 N.
Eng. J. Med. 241-248 (2015), doi: 10.1056/NEJMsal 406143,
http://Awww.nejm.org/doi/full/10.1056/NEJMsal 406143.
376 See Volkow & McLellan, supra n. 84.
*77 See Califf et al., supra n. 29.
378 See Press Release, Centers for Disease Control and Prevention, U.S. Dep’t of Health and Human
Servs., supra n. 78.

3” Eric Heisig, Former Akron-Area Doctor Sentenced to 63 Months in Prison for Doling Out
Painkillers, Cleveland.com (Mar. 16, 2015), https://www.cleveland.com/court-
justice/index.ssf/2015/03/former_akron-area_doctor_sente.html.

263
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 131 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 273 of 286

tablets (hydrocodone and acetaminophen), from Henry Schein on as many as fourteen separate
dates within a one-year period, and, subsequently dispensed 11,500 hydrocodone tablets without
maintaining purchase and dispensing records as required by the CSA.

865. As shown above, the opioid epidemic has escalated with devastating effects:
substantial opiate-related substance abuse, hospitalization, and death that goes hand in hand with
Defendants’ increased distribution of opioids.

866. Because of the well-established relationship between the use of prescription
opioids and the use of non-prescription opioids, like heroin, the massive disivibution of opioids
by Defendants has caused the opioid epidemic to include heroin addiction, — and death.

867. Defendants repeatedly and ssnegnacetully breached their duties under federal and
Mississippi law, and such breaches are direct and proximate causes of, and/or substantial factors
leading to, the widespread diversion of prescription opioids for nonmedical purposes and the
foreseeable, inevitable financial burdens imposed on and incurred by hospitals and other health
care providers.

868. Hospitals are integral to the solution to the opioid epidemic, because they can “aid
in the proper treatment of postoperative pain while also helping to combat a nationwide

epidemic.”38°

Indeed, “/hJospital pharmacists...are in an ideal position to help address the
opioid epidemic and make sure these agents are used appropriately.”°8! But Defendants’
wrongful conduct has jeopardized the ability of Plaintiffs and other hospital purchasers to

properly limit their purchasing and dispensing of opioids, particularly at the key junctures of

patient admission and discharge. Indeed, by creating and fueling the opioid epidemic,

 

380 Opioid Exit Plan, supra n. 155.
38! Joey Sweeney, Hospital Pharmacists Can Help Reduce Opioid Prescriptions, PHARMACY TODAY
(July 2016) (emphasis added), available at  https://www.pharmacytoday.org/article/S1042-

0991(16)30505-9/fulltext.

264
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 132 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 274 of 286

Defendants have impaired the hospitals’ ability to perform their integral responsibilities to
patients.

869. During admission, hospital professionals routinely consult with the patient to
assess which medications the patient is taking at home. But, due to Defendants’ conduct,
hospitals can no longer trust patients to self-report their prescriptions. Hospital pharmacists may
also check available databases to ensure that patients are not stockpiling prescription opioids, but
such databases often do not record the actual flow of opioids.** Hospital pharmacies’ inability
to rely on their patients’ self-reporting, and having to take additional steps to independently
verify their patients’ purchases from other sources, imposes additional burdens on hospitals.

870. Then, before discharge, hospital professionals “obtain a list of planned outpatient
prescriptions and perform a counseling session on how to safely and effectively control
postoperative pain.”?*? The hospitals’ efforts to provide meaningful counseling is subverted by

- Defendants’ sales practices described in the Complaint, pursuant to which Defendants have
disseminated misinformation throughout all levels of the marketplace and fostered increased
demand for their products.

871. Hospitals must admit opioid users who present in need of intensive care or who
display symptoms of mental illness. Defendants knew that federal and state law require hospitals
to admit and treat opioid-addicted patients. Similarly, if a pregnant opioid addict presents for
treatment, the Hospital must provide care for both the opioid-addicted mother and the opioid-
addicted baby. Defendants relied on Plaintiffs to provide a safety net to prevent overdose deaths

and treat health consequences arising from opioid addictions and depended on hospitals

 

382 Td. at § 32.
389 Opioid Exit Plan, supra n. 155.

265
- Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 133 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 275 of 286

themselves to mitigate the health. consequences of their illegal activities.*** In 2011, it is
“estimated that [there were] greater than 420[,000 emergency room] visits related to the misuse
of abuse of narcotic pain relievers” in the United States.°8° Hospitals bear an enormous burden in
providing care, as insurance covers only a portion of the cost. |

872. The increased financial burdens on hospitals include, but are not limited to the
following:

a) Unreimbursed costs for providing healthcare and medical care, additional
diagnostic, therapeutic and other treatments for patients suffering from
opioid-related «addiction or disease, including physical and mental
disabilities, overdoses and deaths.;

b) Costs associated with patient counseling with respect to pain management,
necessitated by overprescription to the general population and
dissemination of false and misleading information to prospective patients
and others; as hospitals and other providers question their patients’ self-
reporting, it necessitates further steps to be taken in all phases of treatment
and counseling;

 

c) Unreimbursed costs of opioids purchased by hospitals themselves, which
were direct targets of the Defendants’ marketing campaigns;

d) Unreimbursed costs of prescription drugs used to treat addiction;

e) Costs of training additional personnel in the proper treatment of drug
overdoses;

f) Costs associated with obtaining and training staff in the application of

naloxone—an opioid antagonist used to block the deadly effects of opioids
in the context of overdose;

g) Additional unreimbursed costs for providing mental-health services,
treatment, counseling, rehabilitation services, and social services to

victims of the opioid epidemic and their families; and

h) Unreimbursed Costs for providing treatment of infants born with opioid-

 

384 Td. at J 19.

385 Cindy Williams, Vice President and Chief Pharmacy Officer, Riverside Health System, Establishment
of an Opioid Stewardship Program, available at http://www.vshp.org/uploads/6/3/6/0/6360223/williams-
opioid _1_per_page.pdf (hereinafter described as the “Va. Hospital Pharmacists Paper’).

266
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 134 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 276 of 286

related medical conditions, or born dependent on opioids due to drug use
by mother during pregnancy.

873. The unlawful diversion of prescription opioids is a direct and proximate cause of,
and/or substantial factor leading to, the opioid epidemic, prescription opioid abuse, addiction,
morbidity, and mortality in the United States. This diversion and the epidemic are direct causes
of foreseeable harm to Plaintiffs.

874. Defendants’ unlawful conduct resulted in direct and foreseeable, past and
continuing, economic damages for which Plaintiffs seek relief.

TOLLING AND FRAUDULENT CONCEALMENT

875. Defendants, individually and acting through their employees and agents,
knowingly and intentionally concealed material facts and knowledge from Plaintiffs and others
to induce them to purchase and administer opioids as set forth in detail above.

876. The Defendants invented the term “pseudoaddiction” and promoted it to the
medical community, including Plaintiffs. Defendants provided the medical community, including
Plaintiffs, with false and misleading information about ineffectual medical strategies to avoid or
control opioid addiction. Manufacturer Defendants recommended to the medical community that
dosages be increased, without disclosing the risks. Defendants spent millions of dollars over a
period of years on a misinformation campaign aimed at highlighting opioids’ alleged benefits,
disguising the risks, and promoting sales.

877. In overstating the benefits of and evidence for the use of opioids for chronic pain
and understating their very serious risks, including the risk of addition and death; in falsely
promoting abuse-deterrent formulations as reducing abuse; in falsely claiming that OxyContin
provides 12 hours of relief; in falsely portraying their efforts or commitment to rein in the supply

and diversion of opioids; and doing all of this while knowing full well that their statements were

267
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 135 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 277 of 286

misrepresentations of facts material, Defendants have engaged in intentional, fraudulent
misrepresentations and concealment of the material fact, as detailed herein.

878. Defendants intended that Plaintiffs would rely on their misrepresentations,
omissions, and concealment, knew that Plaintiffs would rely on their misrepresentations, and that
such reliance went cause harm to Plaintiffs. The medical community, including Plaintiffs, were
duped by the Defendants’ campaign to misrepresent and conceal the truth about the opioid drugs
that they were aggressively pushing in Mississippi.

879. Plaintiffs reasonably relied on Defendants’ misrepresentations and omissions in
writing and filling prescriptions for Defendants’ opioids. The use of Defendants’ opioid
medicines became widespread and continuous as a result.

880. The continued tortious and unlawful conduct by the Defendants caused a repeated
or continuous injury. The damages have not occurred all at once but have continued to occur and
have increased as time progresses. The harm is not completed nor have all the damages been
incurred until the wrongdoing ceases. The wrongdoing and unlawful activity by Defendants have
not ceased. The nuisance created by Defendants remains unabated.

881. Plaintiffs’ claims are equitably tolled because Defendants knowingly and
fraudulently concealed the facts and their wrongful acts, and the material information pertinent to
their discovery, which Defendants concealed from the Plaintiffs. Plaintiffs did not know, or
could not have known through the exercise of reasonable diligence, of their claims, as a result of
Defendants’ conduct.

882. Defendants continually and secretly engaged in their scheme to avoid compliance
with their legal: obligations. Only Defendants and their agents knew or could have known about

Defendants’ unlawful actions because Defendants made deliberate efforts to conceal their

268
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 136 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 278 of 286

conduct. As a result of the above, Plaintiffs were unable to obtain vital tifotation bearing on
their claims absent any fault or lack of diligence on their part.

883. Plaintiffs seek restitution resulting from the unlawful acts of Defendants for the
increased costs of care to patients suffering from opioid-related conditions. They do not seek
damages which may have been suffered by individual citizens for wrongful death, physical
personal injury, serious emotional distress, or any physical damage to property caused by the
actions of Defendants.

884. Plaintiffs were injured, and Defendants unjustly enriched by Defendants
concealment of material facts. These injuries include but are not limited to, expending funds on
emergency services, emergency response, additional training, additional security, and other
services Plaintiffs would not have incurred. |

885. Defendants’ misconduct alleged in this case does not concern a discrete event or
discrete emergency of the sort a hospital would reasonably expect to occur and is not part of the
normal and expected costs of a hospital’s existence. Plaintiffs allege wrongful acts which were
neither discrete nor of the sort a hospital can reasonably expect.

WAIVER OF CERTAIN CLAIMS FOR RELIEF

886. Plaintiffs expressly disclaim and waive any and all right to recovery, whether
financial, injunctive, or equitable, relating to or arising out of the distribution by any person of
any product, or the provision of any service, pursuant to McKesson Corporation’s
Pharmaceutical Prime Vendor Contract with the United States Department of Veteran Affairs
(“PVV Contract”). Plaintiffs further commit that they will not, in any forum, rely on or raise the

PPV Contract in connection with their allegations and/or prosecution in this matter.

269
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 137 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 279 of 286

887. Plaintiffs agree that should Defendants present evidence sufficient for the trier of
fact to determine that Plaintiffs’ injuries were caused, in whole or in part, by the distribution of
products or provision of services through the PPV, Defendants are entitled to a reduction of their
liability proportionately by the extent to which the trier of fact determines that any injury to
Plaintiffs was caused by goods or products distributed and/or services provided through the PPV.

CLAIMS FOR RELIEF
FIRST CLAIM FOR RELIEF
Restitution/Unjust Enrichment

(Against All Defendants)

888. Plaintiffs repeat, reallege, and incorporate by.reference all other paragraphs of this
Complaint, as if fully set forth herein.

889. This claim is brought under the common law of unjust enrichment.

890. Plaintiffs provided unreimbursed healthcare treatment to patients with opioid
related conditions that Defendants are responsible for creating. Plaintiffs thereby conferred a
benefit on Defendants because Defendants should bear the expense of treating these patients’
opioid conditions. This is because Defendants created the opioid epidemic and the patients’
opioid conditions, as described above.

891. Defendants appreciated and knew of this benefit because they knew their opioid
promotional and marketing policies would cause, and in fact have caused, hospitals throughout
the United States and Mississippi to provide unreimbursed healthcare treatment to patients with
opioid related conditions that Defendants were responsible for creating.

892. As an expected and intended result of their conscious wrongdoing as set forth in

this Complaint, Defendants have profited and benefited from the opioid epidemic.

270
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 138 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 280 of 286

893. Plaintiffs purchased and saminoe to purchase opioid products marketed and sold
by Defendants. Defendants directly marketed their opioid products through false, deceptive, and
unfair marketing of opioid products purchased by Plaintiffs, their pharmacy representatives, and
their doctors.

894. Defendants have received and continue to receive the benefit of the false,
deceptive, and unfair marketing and sales of their opioid products directly to Plaintiffs, their
pharmacy representatives, and their doctors.

895. The circumstances under which Defendants accepted or retained the benefit,
described above, were such as to make it inequitable for Defendants to retain the benefit without
payment of its value. -

896. As described above, the benefit was received and retained under such
circumstances that it would be — and uneonselonable to permit Defendants to avoid
payment therefor. |

897. Defendants have therefore been unjustly enriched at the expense of Plaintiffs.

898. By reason of the foregoing, Defendants must disgorge their unjustly acquired
profits and other monetary benefits resulting from its unlawful conduct and provide sesiitalion to
the Plaintiffs.

SECOND CLAIM FOR RELIEF
Indemnity
(Against All Defendants)

899. Plaintiffs repeat, reallege, and incorporate by reference all other paragraphs of this
Complaint, as if fully set forth herein.

900. As a direct and proximate result of Defendants’ actions as alleged above,

Plaintiffs were obligated by law to pay and have paid miilions of dollars in the past for the

271
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 139 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 281 of 286

provision of necessary medical care, facilities and services for those suffering from opioid-
related conditions.

901. Additionally, Plaintiffs purchased and continue to purchase and administer
opioids marketed and sold by Defendants. Defendants directly marketed their opioid products to
Plaintiffs through their false narrative. Plaintiffs are direct customers and victims of Defendants’
false, deceptive, and unfair marketing of opioids.

902. In all fairness and justice and to prevent an unjust enrichment, Defendants should
indemnify Plaintiffs for the provision of necessary medical care, facilities and services for
treatment of patients with opioid related conditions and for reimbursement of the costs expended

by Plaintiffs in purchasing opioids from Defendants as a result of their false narrative.

THIRD CLAIM FOR RELIEF

Nuisance
- (Against All Defendants)

903. Plaintiffs repeat, reallege, and incorporate by reference all other paragraphs of this
Complaint, as if fully set forth herein.

904. This action is brought by Plaintiffs to abate the nuisance created by Defendants.

905. The nuisance created by Defendants is the over-saturation of opioids in the patient
population of Plaintiffs and in the geographic area served by Plaintiffs for illegitimate purposes,
as well as the adverse social, economic, and human health outcomes associated with widespread
illegal opioid use.

906. Defendants, individually and acting through their employees and agents, through
fraudulent and deceptive marketing and other fraudulent schemes as described herein, created

and maintained the opioid epidemic in. Plaintiffs’ communities, which is harmful and disruptive

272
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 140 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 282 of 286

to and substantially and unreasonable annoys, injuriously affects, endangers, and interferes with
the safety, health, morals, comfort, and general welfare of the public.

907. Defendants’ nuisance-causing activities include selling or facilitating the sale of
prescription opioids to the patients of Plaintiffs, as well as to unintended users, including
children, people at risk of overdose or suicide, and criminals.

908. Defendants’ nuisance-causing activities also include failing to implement
effective controls and procedures in their supply chains to guard against theft, diversion and
misuse of controlled substances, and their failure to adequately design and operate a system to
detect, halt and report suspicious orders of controlled substances.

909. Defendants’ activities onrexsonably interfere with Plaintiffs’ economic rights and
the reasonable use of Plaintiffs’ property. Plaintiffs’ resources are being unreasonably consumed
in efforts to address the opioid epidemic, thereby eliminating available resources which could be
used to benefit the community within the geographic area served by Plaintiffs as well as other
health care areas.

910. The Defendants’ interference with these rights of Plaintiffs is unreasonable
because it:

a, Has harmed and will continue to harm the public health services of and
public peace of Plaintiffs;

b. Has harmed and will continue to harm the communities and
neighborhoods which Plaintiffs serve;

& Is proscribed by statutes and regulation, including the CSA and KCPA;
d. Is of a continuing nature and it has produced long-lasting effects;

e. Was the result of conduct that the Defendants knew, or had reason to
know, would inflict a significant effect upon Plaintiffs; and

f. Has inflicted substantial costs on Plaintiffs.

. 273
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 141 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 283 of 286

911. The nuisance undermines public health, quality of life, and safety. It has resulted
in high rates of addiction, overdoses, dysfunction, and desnsth within families and entire
communities. It has created a public health crisis.

912. Defendants’ nuisance-causing activities are- not outweighed by the utility of
Defendants’ behavior. In fact, their behavior is illegal and has no social utility whatsoever. There
is no legitimately recognized societal interest in facilitating widespread opioid addiction and
failing to identify, halt, and report suspicious opioid transactions.

913. Defendants knew of the public health hazard their conduct would create. It was
foreseeable to Defendants that their conduct would unreasonably interfere with the ordinary
comfort, use, and enjoyment of residents within the State of Mississippi.

914. Defendants’ conduct is unreasonable, intentional, unlawful, reckless, and/or
negligent.

915. Atall times, all Defendants possessed the right and ability to control the nuisance
causing outflow of opioids from pharmacy locations or other points of sale. Supply Chain
Defendants had the — to shut off the supply of illicit opioids to Plaintiffs and in the
geographic areas served by Plaintiffs.

916. As a direct and proximate result of the nuisance, Plaintiffs have sustained
economic harm by spending a substantial amount of money trying to remedy the harms caused
by Defendants' nuisance-causing activity, including, but not limited to, costs of hospital services
and healthcare. In short, the Defendants created a mess, leaving to the Plaintiffs and other
hospitals the costs of cleaning it up. This is a classic nuisance.

917. Asa result of Defendants’ actions, Plaintiffs have suffered a special injury,

different from that suffered by the public at large by individual users and by governmental

274
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 142 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 284 of 286

entities, namely that Plaintiffs have provided uncompensated care for patients suffering from
opioid-related conditions and incurred elevated operational costs.

918. The public nuisance — i.e. the opioid epidemic — created, perpetuated, and

_ maintained by Defendants can be abated and further recurrence of such harm and inconvenience
can be abated.

919. Defendants should be required to pay the expenses Plaintiffs have incurred or will
incur in the future to fully abate the nuisance. |

920. The Purdue Individual Defendants directed and participated in the tortious
conduct of Purdue and are individually liable.

921. Therefore, Plaintiffs demand judgment in their favor against the Defendants for
injunctive relief, abatement of the public nuisance, and for damages in an amount to be
determined by a jury, together with all cost of this action, including prejudgment interest, post-
judgment interest, costs and expenses, attorney fees, and such other relief as this Court deems
just and equitable. |

PRAYER FOR RELIEF

WHEREFORE, Plaintiffs ask that the Court:

A. That the acts alleged herein be adjudged and decreed to be unlawful in
violation of State common Jaw;

B. That Plaintiff recover the all measures of equitable relief allowable under
the state common law, and that judgment be entered against Defendants in
favor of Plaintiff;

G. That Plaintiff recover the costs and expenses of suit, pre- and post-
judgment interest, investigative costs, and reasonable attorneys’ fees as
provided by law;

D. That Defendants be ordered to pay restitution to Plaintiff;

E. That Defendants be ordered to abate the nuisance that they created in
violation of State law; and

275
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 143 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 285 of 286

F. ‘That the Court order such other and further relief as the Court deems just,

necessary and appropriate.

Dated: October 16, 2019.

276

Respectfully Submitted,

 
         

J6hn W. (“Don”) Barrett (MSB # 2063)
David McMullan, Jr. (MSB # 8494
Richard Barrett (MSB # 99108)
Sterling Starns (MSB # 104277
BARRETT LAW GROUP, P.A.

P.O. Box 927

404 Court Square North

Lexington, MS 39095

Tel: (662) 834-2488

Fax: (662) 834-2628

Michael L. Fondren (MSB # 8941)
CITRIN LAW FIRM

P.O. Box 2187

Daphne, Alabama 36526

Email: Michael@citrinlaw.com
Tel: (228) 888-8822

’ Steve Martino

Lloyd Copeland

Ruth R. Lichtenfeld

TAYLOR MARTINO, P.C.

455 Saint Louis Street, Suite 2100
P.O. Box 894

Mobile, Alabama 36601

Tel: (251) 433-3131

Jonathan W. Cuneo

Monica Miller

Mark H. Dubester

David L. Black

Jennifer E. Kelly

Evelyn Li

CUNEO GILBERT & LADUCA, LLP
4725 Wisconsin Avenue, NW, Suite 200
Washington, DC 20016

Tel: (202)789-3960

J. Kirkham Povall
Case 1:19-cv-00937-LG-RHW Document 1-2 Filed 12/06/19 Page 144 of 144
Case: 30CH1:19-cv-01879-TLH Document#:2 Filed: 10/16/2019 Page 286 of 286

S. Todd Jeffreys

-- POVALL & JEFFREYS PA

277

215 North Pearman Avenue
P.O. Box 1199

Cleveland, MS 38732

Tel: (662) 843-9957

Warren Burns

BURNS CHAREST, LLP
900 Jackson St., Suite 500
Dallas, Texas 75202

Tel: (469) 904-4550

Fax: (469) 444-5002

Korey A. Nelson

Lydia A. Wright

Rick Yelton

BURNS CHAREST, LLP
365 Canal Street, Suite 1170
New Orleans, LA 70130
Tel: (504) 799-2845

Fax: (504) 881-1765

Gerald M. Abdalla, Jr.
ABDALLA LAW, PLLC
602 Steed Road, Suite 200
Ridgeland, Mississippi 39157
Tel: (601) 487-4590

Gerald J. Diaz, Jr. (MSB # 6063)
Christopher P. Williams (MSB # 10774)
James R. Segars, ITI] (MSB # 103605)
THE DIAZ LAW FIRM, PLLC

208 Waterford Square, Suite 300
Madison, MS 39110

Phone: (601) 607-3456

Fax: (601) 607-3393

Attorneys for Plaintiffs
